Exhibit 10.1

EXECUTION VERSION

Obligor No. 7806327460

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

DATED AS OF FEBRUARY 14, 2012

AMONG

RUTH’S HOSPITALITY GROUP, INC.,

as Borrower,

THE LENDERS LISTED HEREIN,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

WELLS FARGO SECURITIES, LLC

as Sole Lead Arranger and Sole Bookrunner

 

Ruths_Second Amended and Restated Credit Agreement (2)



--------------------------------------------------------------------------------

 

SECTION 1. DEFINITIONS

     2              1.1       Certain Defined Terms      2      1.2      
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement      30      1.3       Other Definitional Provisions and Rules of
Construction      30      1.4       Amendment and Restatement      31   

 

SECTION 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

     31      2.1       Commitments; Making of Loans; the Register; Optional
Notes      31      2.2       Interest on the Loans      36      2.3       Fees
     41      2.4       Repayments, Prepayments and Reductions of Revolving Loan
Commitment Amount; General Provisions Regarding Payments; Application of
Proceeds of Collateral and Payments Under Subsidiary Guaranty      42      2.5
      Use of Proceeds      47      2.6       Special Provisions Governing
Eurodollar Rate Loans      47      2.7       Increased Costs; Taxes; Capital
Adequacy      49      2.8       Statement of Lenders; Obligation of Lenders and
Issuing Lender to Mitigate      54      2.9       Replacement of a Lender     
55      2.10       Increase in Commitments      56      2.11       Defaulting
Lender Adjustments      58      2.12       Cash Collateral      60   

 

SECTION 3. LETTERS OF CREDIT

     61      3.1       Issuance of Letters of Credit and Lenders’ Purchase of
Participations Therein      61      3.2       Letter of Credit Fees      63     
3.3       Drawings and Reimbursement of Amounts Paid Under Letters of Credit   
  64      3.4       Obligations Absolute      66      3.5       Nature of
Issuing Lender’s Duties      67   

 

SECTION 4. CONDITIONS TO LOANS AND LETTERS OF CREDIT

     68      4.1       Conditions to Initial Revolving Loans and Swing Line
Loans      68      4.2       Conditions to All Loans      71   

 

Ruths_Second Amended and Restated Credit Agreement (2)

 



--------------------------------------------------------------------------------

 

          4.3       Conditions to Letters of Credit      72   

 

SECTION 5. COMPANY’S REPRESENTATIONS AND WARRANTIES

     73      5.1       Organization, Powers, Qualification, Good Standing,
Business and Subsidiaries      73      5.2       Authorization of Borrowing,
etc.      73      5.3       Financial Condition      74      5.4       No
Material Adverse Effect      75      5.5       Title to Properties; Liens; Real
Property; Intellectual Property      75      5.6       Litigation; Adverse Facts
     75      5.7       Payment of Taxes      76      5.8       Governmental
Regulation      76      5.9       Securities Activities      76      5.10      
Employee Benefit Plans      76      5.11       Certain Fees      77      5.12   
   Environmental Protection      77      5.13       Employee Matters      78   
  5.14       Solvency      78      5.15       Matters Relating to Collateral   
  78      5.16       Disclosure      78      5.17       FDD      79      5.18   
   Compliance with OFAC Rules and Regulations.      79      5.19       Foreign
Assets Control Regulations, Etc.      79   

 

SECTION 6. COMPANY’S AFFIRMATIVE COVENANTS

     79      6.1       Financial Statements and Other Reports      80      6.2
      Existence, etc.      84      6.3       Payment of Taxes and Claims; Tax   
  85      6.4       Maintenance of Properties; Insurance; Application of Net
Insurance/ Condemnation Proceeds      85      6.5       Inspection Rights;
Lender Meeting      86      6.6       Compliance with Laws, etc.      87     
6.7       Environmental Matters      87   

 

Ruths_Second Amended and Restated Credit Agreement (2)

ii



--------------------------------------------------------------------------------

 

          6.8       Execution of Subsidiary Guaranty and Collateral Documents
After the Closing Date      88   

 

SECTION 7. COMPANY’S NEGATIVE COVENANTS

     90      7.1       Indebtedness      90      7.2       Liens and Related
Matters      91      7.3       Investments; Acquisitions      93      7.4      
Contingent Obligations      93      7.5       Restricted Junior Payments      94
     7.6       Financial Covenants      94      7.7       Restriction on
Fundamental Changes; Asset Sales      94      7.8       Transactions with
Shareholders and Affiliates      96      7.9       Sales and Lease-Backs      96
     7.10       Conduct of Business      97      7.11       Amendments of
Organizational Documents      97      7.12       Fiscal Year      97      7.13
      FDD      97      7.14       Consolidated Capital Expenditures      97   

 

SECTION 8. EVENTS OF DEFAULT

     97      8.1       Failure to Make Payments When Due      98      8.2      
Default in Other Agreements      98      8.3       Breach of Certain Covenants
     98      8.4       Breach of Warranty      98      8.5       Other Defaults
Under Loan Documents      98      8.6       Involuntary Bankruptcy; Appointment
of Receiver, etc.      99      8.7       Voluntary Bankruptcy; Appointment of
Receiver, etc.      99      8.8       Judgments and Attachments      99      8.9
      Nonmonetary Judgments      100      8.10       Dissolution      100     
8.11       Employee Benefit Plans      100      8.12       Change in Control   
  100      8.13       Invalidity of Loan Documents; Failure of Security;
Repudiation of Obligations      100   

 

Ruths_Second Amended and Restated Credit Agreement (2)

iii



--------------------------------------------------------------------------------

 

 

SECTION 9. ADMINISTRATIVE AGENT

     101              9.1       Appointment      101      9.2       Powers and
Duties; General Immunity      102      9.3       Independent Investigation by
Lenders; No Responsibility For Appraisal of Creditworthiness      104      9.4
      Right to Indemnity      104      9.5       Resignation of Agents;
Successor Administrative Agent and Swing Line Lender      105      9.6      
Collateral Documents and Subsidiary Guaranty      106      9.7       Duties of
Other Agents      107      9.8       Administrative Agent May File Proofs of
Claim      107      9.9       Administrative Agent May Credit Bid      108   

 

SECTION 10. MISCELLANEOUS

     108      10.1       Successors and Assigns; Assignments and Participations
in Loans and Letters of Credit      108      10.2       Expenses      112     
10.3       Indemnity      113      10.4       Set-Off      114      10.5      
Ratable Sharing      114      10.6       Amendments and Waivers      115     
10.7       Independence of Covenants      117      10.8       Notices;
Effectiveness of Signatures      117      10.9       Survival of
Representations, Warranties and Agreements      118      10.10       Failure or
Indulgence Not Waiver; Remedies Cumulative      118      10.11      
Marshalling; Payments Set Aside      118      10.12       Severability      118
     10.13       Obligations Several; Independent Nature of Lenders’ Rights;
Damage Waiver      119      10.14       Release of Security Interest or
Subsidiary Guaranty      119      10.15       Applicable Law      120      10.16
      Construction of Agreement; Nature of Relationship      120      10.17   
   Consent to Jurisdiction and Service of Process      120      10.18      
Waiver of Jury Trial      121   

 

Ruths_Second Amended and Restated Credit Agreement (2)

iv



--------------------------------------------------------------------------------

 

          10.19       Confidentiality      121      10.20       Counterparts;
Effectiveness      122      10.21       Successor Issuing Lender      122     
10.22       Patriot Act Notice.      123      10.23       Advertising, Promotion
and Marketing.      123   

 

Ruths_Second Amended and Restated Credit Agreement (2)

v



--------------------------------------------------------------------------------

EXHIBITS

 

I    FORM OF NOTICE OF BORROWING II    FORM OF NOTICE OF CONVERSION/CONTINUATION
III    FORM OF REQUEST FOR ISSUANCE IV    FORM OF NOTICE OF PREPAYMENT V    FORM
OF AMENDED AND RESTATED REVOLVING NOTE VI    FORM OF AMENDED AND RESTATED SWING
LINE NOTE VII    FORM OF COMPLIANCE CERTIFICATE VIII    FORM OF ASSIGNMENT AND
ASSUMPTION AGREEMENT IX    FORM OF SECOND AMENDED AND RESTATED SUBSIDIARY
GUARANTY X    FORM OF SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
XI    FORM OF SOLVENCY CERTIFICATE XII    FORM OF DEED OF TRUST XIII-1    FORM
OF U.S. TAX COMPLIANCE CERTIFICATE XIII-2    FORM OF U.S. TAX COMPLIANCE
CERTIFICATE XIII-3    FORM OF U.S. TAX COMPLIANCE CERTIFICATE XIII-4    FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

Ruths_Second Amended and Restated Credit Agreement (2)



--------------------------------------------------------------------------------

SCHEDULES

 

1.1   EXISTING LETTERS OF CREDIT 2.1   LENDERS’ COMMITMENTS AND PRO RATA SHARES
5.1   COMPANY AND ITS SUBSIDIARIES 5.5A   REAL PROPERTY 5.5B   INTELLECTUAL
PROPERTY 5.6   LITIGATION 5.12   ENVIRONMENTAL MATTERS 7.1   CERTAIN EXISTING
INDEBTEDNESS 7.2   CERTAIN EXISTING LIENS 7.3   CERTAIN EXISTING INVESTMENTS 7.4
  CERTAIN EXISTING CONTINGENT OBLIGATIONS

 

Ruths_Second Amended and Restated Credit Agreement (2)

2



--------------------------------------------------------------------------------

RUTH’S HOSPITALITY GROUP, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of February 14,
2012 and entered into by and among RUTH’S HOSPITALITY GROUP, INC., a Delaware
corporation (“Company”), THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY
HERETO (each individually referred to herein as a “Lender” and collectively as
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
administrative agent for Lenders (in such capacity, “Administrative Agent”), and
WELLS FARGO SECURITIES, LLC, as sole lead arranger and sole book runner (in such
capacity, “Arranger”).

R E C I T A L S

WHEREAS, Company, certain lenders and Wells Fargo, as administrative agent, are
parties to that certain First Amended and Restated Credit Agreement dated as of
February 19, 2008, as amended pursuant to that certain First Amendment to First
Amended and Restated Credit Agreement dated as of February 26, 2009 and that
certain Second Amendment to First Amended and Restated Credit Agreement dated as
of December 22, 2009 (the “Existing Credit Agreement”);

WHEREAS, certain Lenders, at the request of Company, have agreed to amend and
restate the Existing Credit Agreement;

WHEREAS, on the Closing Date, and after giving effect to any assignments on the
Closing Date from lenders under the Existing Credit Agreement who elect not to
become Lenders under this Agreement, the parties hereby agree that (i) the
Commitments of each of the Lenders shall be as set forth on Schedule 2.1 annexed
hereto and the outstanding amount of the Loans (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement, without giving effect to
any Loans made under this Agreement on the Closing Date, but after giving effect
to any repayment of Loans (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement on the Closing Date, shall be reallocated in
accordance with such Schedule 2.1, (ii) the required assignments shall be deemed
to be made among the Lenders and from each Lender to each other Lender
(including from Lenders who reduce their commitments in connection with this
Agreement) with the same force and effect as if such assignments were evidenced
by applicable Assignment and Assumption Agreements (as defined in the Existing
Credit Agreement), but without the payment of any related assignment fee,
(iii) such assignments shall be deemed to be made with all applicable
representations, warranties and covenants as if evidenced by an Assignment and
Assumption Agreement (as defined in the Existing Credit Agreement), and (iv) the
applicable Lenders shall make full cash settlement with one another either
directly or through Administrative Agent;

 

Ruths_Second Amended and Restated Credit Agreement (2)

 



--------------------------------------------------------------------------------

WHEREAS, Company desires to continue to secure all of the Obligations (this and
other capitalized terms used in these Recitals without definition being used as
defined in subsection 1.1) hereunder and under the other Loan Documents by a
First Priority Lien, granted to Administrative Agent, on behalf of Lenders, on
all of the Capital Stock of its Domestic Subsidiaries and 66% of the Capital
Stock of certain of its Foreign Subsidiaries; and

WHEREAS, other than as set forth herein, all of the Domestic Subsidiaries of
Company desire to continue to guarantee the Obligations hereunder and under the
other Loan Documents and to continue to secure their guaranties by a First
Priority Lien, granted to Administrative Agent, on behalf of Lenders, on all of
the Capital Stock of their Domestic Subsidiaries and 66% of the Capital Stock of
certain of their Foreign Subsidiaries:

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Lenders, Arranger and Administrative
Agent agree that the Existing Credit Agreement is hereby amended and restated to
read in its entirety as follows:

Section 1. DEFINITIONS

1.1 Certain Defined Terms

The following terms used in this Agreement shall have the following meanings:

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Affiliated Funds” means Funds that are administered or managed by (i) a single
entity or (ii) an Affiliate of such entity.

“Agents” means Administrative Agent, Arranger, Supplemental Collateral Agents
and Related Parties.

“Aggregate Amounts Due” has the meaning assigned to that term in subsection
10.5.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

2



--------------------------------------------------------------------------------

“Agreement” means this Second Amended and Restated Credit Agreement.

“Applicable Period” has the meaning assigned to that term in subsection 2.2.

“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Arranger” has the meaning assigned to that term in the introduction to this
Agreement.

“Asset Sale” means the sale by Company or any of its Subsidiaries to any Person
other than Company or any of its wholly owned Subsidiaries of (i) any of the
stock of any of Company’s Subsidiaries, (ii) substantially all of the assets of
any division or line of business of Company or any of its Subsidiaries, or
(iii) any other assets (whether tangible or intangible) of Company or any of its
Subsidiaries (other than (a) inventory sold in the ordinary course of business,
(b) sales, assignments, transfers or dispositions of accounts in the ordinary
course of business for purposes of collection and (c) any such other assets to
the extent that the aggregate value of such assets sold in any Fiscal Year is
equal to $1,000,000 or less).

“Assignment Agreement” means an Assignment and Assumption in substantially the
form of Exhibit VIII annexed hereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” means, at any time, the highest of (i) the Prime Rate, (ii) the
Federal Funds Rate plus 0.50%, and (iii) except during any period of time during
which a notice delivered to Company pursuant to subsection 2.6C will remain in
effect, the Eurodollar Rate for a period of one month plus 1.00%; each change in
the Base Rate will take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Revolving Loans that are Base Rate Loans pursuant to
subsection 2.2A.

“BRS Investors” means Bruckmann, Rosser, Sherrill & Co. III, L.P., a Delaware
limited partnership, and BRS Coinvestor III, L.P., a Delaware limited
partnership.

“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of California, Florida, Louisiana or New York or is
a day on which banking institutions located in such state are authorized or
required by law or other governmental action to close, and (ii) with respect to
all notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, any day that is a Business Day
described

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

3



--------------------------------------------------------------------------------

in clause (i) above and that is also a day for trading by and between banks in
Dollar deposits in the London interbank market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means the capital stock of or other equity interests in a
Person.

“Cash” means money, currency or a credit balance in a demand, time, savings,
passbook or similar account maintained with a Person engaged in the business of
banking, including a savings bank, savings and loan association, credit union or
trust company.

“Cash Collateralize” means, to deposit in the Collateral Account or to pledge
and deposit with or deliver to Administrative Agent, for the benefit of one or
more of Issuing Lender or the Lenders, as collateral for the Letter of Credit
Usage or obligations of the Lenders to fund participations in respect of Letters
of Credit, cash or deposit account balances or, if Administrative Agent and
Issuing Lender will agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to
Administrative Agent and Issuing Lender. “Cash Collateral” will have a meaning
correlative to the foregoing and will include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, the highest rating obtainable from either
Standard & Poor’s (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”);
(iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (a) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (b) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; and (v) shares of any money market
mutual fund that (a) has at least 95% of its assets invested continuously in the
types of investments referred to in clauses (i) and (ii) above, (b) has net
assets of not less than $500,000,000, and (c) has the highest rating obtainable
from either S&P or Moody’s.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, and other cash management arrangements.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

4



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, Administrative
Agent or an Affiliate of Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

“Change in Control” means any of the following: (i) any “person” or “group”
(within the meaning of Sections 13(d) and 14(d) of the Exchange Act), other than
Permitted Investors, existing stockholders as of the Closing Date and employees
of Company and its Subsidiaries, becomes the beneficial owner, directly or
indirectly of 20% or more of the issued and outstanding shares of capital stock
of Company entitled (without regard to the occurrence of any contingency) to
vote for the election of members of the Governing Body of Company, (ii) the
occurrence of a change in the composition of the Governing Body of Company such
that a majority of the members of any such Governing Body are not Continuing
Members; and (iii) the occurrence of any “Change in Control” as defined in
Company’s Articles of Incorporation. As used herein, the term “beneficially own”
or “beneficial ownership” shall have the meaning set forth in the Exchange Act
and the rules and regulations promulgated thereunder.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Government
Authority, or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Government Authority;
provided that, notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
and (b) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, will in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Closing Date” means the date on which all conditions set forth in subsections
4.1 and 4.2 are satisfied.

“Collateral” means, collectively, all of the property in which Liens are
purported to be granted pursuant to the Collateral Documents as security for the
Obligations.

“Collateral Account” has the meaning assigned to that term in the Pledge
Agreement.

“Collateral Documents” means the Pledge Agreement, Deeds of Trust and all other
instruments or documents delivered by any Loan Party pursuant to this Agreement
or any of the other Loan Documents in order to grant to Administrative Agent, on
behalf of Lenders, a Lien on any property of that Loan Party as security for the
Obligations.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any of its
Subsidiaries in the ordinary course of business of Company or such Subsidiary.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

5



--------------------------------------------------------------------------------

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsections 2.1A and 3.3.

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

“Company Materials” has the meaning assigned to that term in subsection 6.1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VII annexed hereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any period and without
duplication, the sum of the aggregate of all expenditures (whether paid in cash
or other consideration or accrued as a liability and including that portion of
Capital Leases which is capitalized on the consolidated balance sheet of Company
and its Subsidiaries) by Company and its Subsidiaries during that period that,
in conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of Company and its Subsidiaries; provided that “Consolidated Capital
Expenditures” shall not include Permitted Acquisition Consideration or Permitted
Franchise Acquisition Consideration. For purposes of this definition, the
purchase price of any asset that is purchased with insurance proceeds or with
Net Asset Sale Proceeds shall be included in Consolidated Capital Expenditures
only to the extent of the gross amount of such purchase price less the amount of
such insurance proceeds or Net Asset Sale Proceeds, as the case may be.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense, but excluding, however, any interest expense not payable in
Cash (including amortization of discount and amortization of debt issuance
costs).

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, (vi) non-cash write-offs
or impairment of restaurant assets (including write-offs due to impairment of
goodwill) and cash write-offs of the Manhattan UN Facility, (vii) non-recurring
costs and expenses in connection with severance payments, hurricane and
relocation costs, and business acquisition costs, (viii) ongoing non-cash GAAP
costs in connection with, but not limited to, stock options, restricted stock,
bank fees and pre-opening straight-line rent, (ix) non-recurring costs and
expenses in connection with restaurant closures and lease terminations in an
aggregate amount not to exceed $5,000,000 during such period, and
(x) pre-opening expenses payable in connection with the opening of a new
restaurant in an amount not to exceed $750,000 for each new restaurant, in the
case of clauses (ii)-(x), to the extent deducted in the calculation of
Consolidated Net Income, less non-cash items added in the calculation of
Consolidated Net

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

6



--------------------------------------------------------------------------------

Income, all of the foregoing as determined on a consolidated basis for Company
and its Subsidiaries in conformity with GAAP; provided that in the event Company
or any of its Subsidiaries consummates a Permitted Acquisition or acquires a
Ruth’s Chris restaurant franchise or franchisee during such period, Consolidated
EBITDA for such period shall be calculated on a Pro Forma Basis.

“Consolidated EBITDAR” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated EBITDA and (ii) Consolidated
Rental Expense.

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of the amounts for such period of (i) Consolidated Cash Interest
Expense, (ii) scheduled principal payments in respect of Consolidated Total
Debt, and (iii) Consolidated Rental Expense, all of the foregoing as determined
on a consolidated basis for Company and its Subsidiaries in conformity with
GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Company and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing, net
costs under Interest Rate Agreements and amounts referred to in subsection 2.3
payable to Administrative Agent and Lenders that are considered interest expense
in accordance with GAAP, but excluding, however, any such amounts referred to in
subsection 2.3 payable on or before the Closing Date.

“Consolidated Leverage Ratio” means, as at any date, the ratio of
(i) Consolidated Total Debt as at such date to (ii) Consolidated EBITDA for the
four consecutive Fiscal Quarter period most recently ended as at such date.

“Consolidated Maintenance Capital Expenditures” means, for any period,
Consolidated Capital Expenditures minus all such Consolidated Capital
Expenditures relating to (i) developing, constructing and opening new
restaurants, and (ii) major restaurant remodeling in excess of $500,000 for any
restaurant location.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or loss) of any Person (other than a
Subsidiary of Company) in which any other Person (other than Company or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Company or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Company or is merged
into or consolidated with Company or any of its Subsidiaries or that Person’s
assets are acquired by Company or any of its Subsidiaries, (iii) the income of
any Subsidiary of Company to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment,

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

7



--------------------------------------------------------------------------------

decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (iv) any after-tax gains or losses attributable to asset sales or
returned surplus assets of any Pension Plan, and (v) (to the extent not included
in clauses (i) through (iv) above) any net extraordinary gains or net non-cash
extraordinary losses.

“Consolidated Rental Expense” means, for any period, the aggregate amount of all
rents paid or payable during that period under all Real Property Operating
Leases to which Company or any of its Subsidiaries is a party as lessee as
determined on a consolidated basis for Company and its Subsidiaries in
conformity with GAAP.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) under Hedge Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (1) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (2) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (1) or
(2) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported or, if
less, the amount to which such Contingent Obligation is specifically limited.

“Continuing Member” means, as of any date of determination any member of the
Governing Body of Company who (i) was a member of such Governing Body on the
Closing Date or (ii) was nominated for election or elected to such Governing
Body with the affirmative vote of a majority of the members who were either
members of such Governing Body on the Closing Date or whose nomination or
election was previously so approved.

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

8



--------------------------------------------------------------------------------

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.

“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Deed of Trust” means (i) that certain Open-End Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing by and from RCSH Operations,
LLC, as Mortgagor, to Wells Fargo Bank, National Association, as Administrative
Agent, dated as of May 7, 2009 encumbering the property at 7550 Highcross
Boulevard, City of Columbus, County of Franklin, State of Ohio, (ii) that
certain Deed of Trust, Security Agreement, Assignment of Rents and Leases and
Fixture Filing by and from Ruth’s Hospitality Group, Inc., as “Grantor”, to
Jennifer D. Hamer, Esq., as Trustee, in trust for the benefit of Wells Fargo
Bank, National Association, as Administrative Agent, dated as of May 7, 2009
encumbering the property at 6213 Richmond Avenue, City of Houston, County of
Harris, State of Texas and (iii) any other security instrument (whether
designated as a deed of trust or a mortgage) executed and delivered by any Loan
Party, substantially in the form of Exhibit XII annexed hereto or in such other
form as may be satisfactory to Company and approved by Administrative Agent in
its sole discretion, with such changes thereto as may be recommended by
Administrative Agent’s local counsel based on local laws or customary local
mortgage or deed of trust practices.

“Defaulting Lender” means, subject to subsection 2.11, any Lender that (i) has
failed to (a) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Company in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, will be specifically identified in such writing) has not been
satisfied, or (b) pay to Administrative Agent, Issuing Lender, Swing Line Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two Business Days of the date when due, (ii) has notified Company,
Administrative Agent, Issuing Lender or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, will be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three Business Days
after written request by Administrative Agent or Company, to confirm in writing
to Administrative Agent and Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iii) upon receipt of such written
confirmation by Administrative Agent and Company), or (iv) has, or has a direct
or indirect parent company that has, (a) become the subject of a proceeding
under any Debtor Relief Law, or (b) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets,

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

9



--------------------------------------------------------------------------------

including the FDIC or any other state or federal regulatory authority acting in
such a capacity; provided that a Lender will not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Government Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Government Authority) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Lender. Any determination by
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (i) through (iv) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
subsection 2.11) upon delivery of written notice of such determination to
Company, Issuing Lender, Swing Line Lender and each Lender.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of Company that is incorporated or
organized under the laws of the United States, any state thereof or in the
District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an “accredited investor” (as defined
in Regulation D under the Securities Act) that extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies; provided that none of Company, any Affiliate of Company, or
any Person acting at the direction of, or in concert with, any such Person,
shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by Company,
any of its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, or (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity.

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Company or any of its Subsidiaries or
any Facility.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

10



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of such
Person or such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Person or such Subsidiary
and with respect to liabilities arising after such period for which such Person
or such Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

11



--------------------------------------------------------------------------------

any Employee Benefit Plan; (ix) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code) to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Internal Revenue Code; or (x) the imposition of a
Lien pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (i) (a) the rate per annum (rounded upward to the nearest 1/16 of one
percent) that appears on the Reuters Screen LIBOR01 Page (or such other
comparable page as may, in the opinion of Administrative Agent, replace such
page for the purpose of displaying such rate) as the London interbank offered
rate for Dollar deposits with maturities comparable to such Interest Period as
of approximately 11:00 A.M. (London time) on such Interest Rate Determination
Date or (b) if such rate is not available at such time for any reason, the
arithmetic average (rounded upward to the nearest 1/16 of one percent) of the
offered quotations, if any, to first class banks in the London interbank
Eurodollar market by Wells Fargo for Dollar deposits of amounts in same day
funds comparable to the principal amount of the Eurodollar Rate Loan of Wells
Fargo for which the Eurodollar Rate is then being determined with maturities
comparable to such Interest Period as of approximately 11:00 A.M. (New York
time) on such Interest Rate Determination Date by (ii) a percentage equal to
100% minus the stated maximum rate of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves) applicable on such
Interest Rate Determination Date to any member bank of the Federal Reserve
System in respect of “Eurocurrency liabilities” as defined in Regulation D (or
any successor category of liabilities under Regulation D).

“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Eurodollar Rate as provided in subsection 2.2A.

“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Revolving Loans that are Eurodollar Rate
Loans pursuant to subsection 2.2A.

“Event of Default” means each of the events set forth in Section 8.

“Excess Net Asset Sale Proceeds” has the meaning assigned to that term in
subsection 2.4A(iii)(a).

“Excess Net Insurance/Condemnation Proceeds” has the meaning assigned to that
term in subsection 6.4C(ii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

12



--------------------------------------------------------------------------------

profits Taxes, in each case, (a) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof), or (b) that are Other
Connection Taxes, (ii) in the case of a Lender, United States federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Company under subsection 2.8B), or (b) such Lender changes its lending office,
except in each case to the extent that, pursuant to subsection 2.7B, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such Recipient’s failure to comply with subsection 2.7B, and (iv) any United
States federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning assigned to that term in the
recitals to this Agreement.

“Existing Letters of Credit” means the letters of credit listed on Schedule 1.1
annexed hereto.

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“FDD” means Company’s Franchise Disclosure Document.

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by Administrative Agent.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to clauses (ii)-(iv) of subsection 7.2A) and (ii) such Lien
is the only Lien (other than Liens permitted pursuant to subsection 7.2A) to
which such Collateral is subject.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

13



--------------------------------------------------------------------------------

“Fiscal Quarter” means a quarterly fiscal period of Company and its Subsidiaries
ending on the last Sunday in March, June, September and December of each
calendar year.

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
the last Sunday in December of each calendar year.

“Foreign Lender” means (i) if Company is a U.S. Person, a Lender that is not a
U.S. Person, and (ii) if Company is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Company
is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary of Company that is not a Domestic
Subsidiary.

“Fort Lauderdale Property” means the property located at 2525 North Federal
Highway, Fort Lauderdale, Florida 33305.

“Franchise EBITDA” means, for any period, with respect to each Ruth’s Chris
restaurant franchise or franchisee acquired by Company or any of its
Subsidiaries during such period, the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, (ii) Consolidated Interest
Expense, (iii) provisions for taxes based on income, (iv) total depreciation
expense, and (v) total amortization expense, in the case of clauses (ii)-(v), to
the extent deducted in the calculation of Consolidated Net Income, determined
for such franchise or franchisee in conformity with GAAP. For purposes of
determining Franchise EBITDA, references in the definitions of “Consolidated Net
Income” and “Consolidated Interest Expense” to Company and its Subsidiaries
shall be deemed to refer to such franchise or franchisee, as applicable.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Usage with respect to Letters of Credit issued by
Issuing Lender other than Letter of Credit Usage as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (ii) with respect to
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Loans made by Swing Line Lender other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 1808 Aston Avenue, Suite 250, Carlsbad, California
92008 or (ii) such other office of Administrative Agent and Swing Line Lender as
may from time to time hereafter be designated as such in a written notice
delivered by Administrative Agent and Swing Line Lender to Company and each
Lender.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

14



--------------------------------------------------------------------------------

“Funding Date” means the date of funding of a Loan.

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use,

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

15



--------------------------------------------------------------------------------

manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.

“Increased Amount Date” has the meaning assigned to that term in subsection
2.10.

“Incremental Lender” has the meaning assigned to that term in subsection 2.10.

“Incremental Revolving Loan” has the meaning assigned to that term in subsection
2.10.

“Incremental Revolving Loan Commitment” has the meaning assigned to that term in
subsection 2.10.

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument,
(v) Synthetic Lease Obligations, and (vi) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person. Obligations under Interest Rate
Agreements and Currency Agreements constitute (1) in the case of Hedge
Agreements, Contingent Obligations, and (2) in all other cases, Investments, and
in neither case constitute Indebtedness.

“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document, and
(ii) to the extent not otherwise described in clause (i) above, Other Taxes.

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of Company and its Subsidiaries.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

16



--------------------------------------------------------------------------------

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each calendar year,
commencing on the first such date to occur after the Closing Date, and (ii) with
respect to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan; provided that in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or a multiple thereof, after the commencement of such
Interest Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Company,), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Company from any Person other than Company or any of
its Subsidiaries, of any equity Securities of such Subsidiary, (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by Company or any of
its Subsidiaries to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business, or
(iv) Interest Rate Agreements or Currency Agreements not constituting Hedge
Agreements. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment (other than adjustments for the repayment of, or the
refund of capital with respect to, the original principal amount of any such
Investment).

“Issuing Lender” means Wells Fargo, in its capacity as Issuing Lender.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the context otherwise requires.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to Administrative Agent delivered pursuant to subsection
2.10.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

17



--------------------------------------------------------------------------------

“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by Issuing Lender for the
account of Company pursuant to subsection 3.1 and shall include the Existing
Letters of Credit.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lender and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Company.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Loan” or “Loans” means one or more of the Loans made by Lenders to Company
pursuant to subsection 2.1A.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Company in favor of Issuing Lender relating to, the Letters of
Credit), the Subsidiary Guaranty and the Collateral Documents.

“Loan Party” means each of Company and any of Company’s Subsidiaries from time
to time executing a Loan Document, and “Loan Parties” means all such Persons,
collectively.

“Madison Dearborn” means Madison Dearborn Capital Partners III, L.P.

“Manhattan UN Facility” means the property located at 885 Second Avenue, New
York, New York.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties, assets, liabilities, condition (financial or otherwise)
or prospects of Company and its Subsidiaries taken as a whole or (ii) the
ability of any Loan Party to perform, or of Administrative Agent or Lenders to
enforce, the Obligations.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of Issuing Lender with respect to Letters of
Credit issued and outstanding at such time, and (ii) otherwise, an amount
determined by Administrative Agent and Issuing Lender in their sole discretion.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

18



--------------------------------------------------------------------------------

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Net Asset Sale Proceeds”, with respect to any Asset Sale, means Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset Sale
and (ii) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is (a) secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale and (b) actually paid at
the time of receipt of such cash payment to a Person that is not an Affiliate of
any Loan Party or of any Affiliate of a Loan Party.

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Company or any of its Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Company or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
actual and reasonable documented costs incurred by Company or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Company or such Subsidiary in respect thereof.

“Net Securities Proceeds” means the cash proceeds (net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the incurrence of
Indebtedness by Company or any of its Subsidiaries.

“Non-Consenting Lender” has the meaning assigned to that term in subsection 2.9.

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

“Notes” means one or more of the Revolving Notes or Swing Line Note or any
combination thereof.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

“Notice of Prepayment” means a notice substantially in the form of Exhibit IV
annexed hereto.

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

19



--------------------------------------------------------------------------------

“OFAC” shall mean the United States Department of the Treasury’s Office of
Foreign Assets Control.

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

“Operating Lease”, as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or enforced any Loan Document or sold or assigned an interest in
any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under any of
the Loan Documents, from the execution, delivery, performance, enforcement or
registration of any Loan Document or from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Excluded Taxes or Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
subsection 2.8B).

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

“Participant Register” has the meaning assigned to that term in subsection 10.1.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

20



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001, Title III of Pub. L. 107-56, signed into law on October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any acquisition by Company or any Subsidiary
Guarantor in the form of an acquisition of all or substantially all of the
business or a line of business, business unit or division of (whether by the
acquisition of Capital Stock, assets or any combination thereof) of any other
Person (other than a Ruth’s Chris restaurant franchise or franchisee) if such
acquisition meets all of the following requirements:

(i) no less than ten Business Days prior to the proposed closing date of such
acquisition, Company will have delivered written notice of such acquisition to
Administrative Agent, which notice will include the proposed closing date of
such acquisition;

(ii) Company will have certified on or prior to the proposed closing date of
such acquisition, in writing and in a form reasonably acceptable to
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired or whose
business is to be acquired;

(iii) the Person or business to be acquired will be in a line of business
permitted pursuant to subsection 7.10;

(iv) if such transaction is a merger or consolidation, Company or a Subsidiary
Guarantor will be the surviving Person and no Change in Control will have been
effected thereby;

(v) Company shall have delivered to Administrative Agent such documents
reasonably requested by Administrative Agent pursuant to subsection 6.8 to be
delivered at the time required pursuant to subsection 6.8;

(vi) no later than two Business Days prior to the proposed closing date of such
acquisition, Company shall have delivered to Administrative Agent a Compliance
Certificate for the most recently ended Fiscal Quarter preceding such
acquisition for which financial statements are available demonstrating, in form
and substance reasonably satisfactory to Administrative Agent, (i) that Company
is in compliance on a pro forma basis (as of the proposed closing date of such
acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) with subsection 7.6B;

(vii) no later than two Business Days prior to the proposed closing date of such
acquisition, Company shall have delivered to Administrative Agent substantially
final drafts of the acquisition agreement and related documents and such
diligence information as reasonably requested by Administrative Agent;

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

21



--------------------------------------------------------------------------------

(viii) no Potential Event of Default or Event of Default has occurred and is
continuing before and after giving effect to such acquisition and any
Indebtedness incurred in connection therewith;

(ix) Company shall have obtained the prior written consent of Administrative
Agent and the Requisite Lenders prior to the consummation of such acquisition if
the Permitted Acquisition Consideration for any such acquisition (or series of
related acquisitions) exceeds $50,000,000 in the aggregate (excluding any
portion of the Permitted Acquisition Consideration paid with Capital Stock of
Company);

(x) after giving effect to such acquisition, at least $25,000,000 in
availability will exist under the Revolving Loan Commitments; and

(xi) Company will have delivered to Administrative Agent a certificate of an
Officer of Company certifying that all of the requirements set forth above have
been satisfied or will be satisfied on or prior to the consummation of such
acquisition.

“Permitted Acquisition Consideration” means, with respect to any proposed
acquisition, the aggregate amount of the purchase price, including any assumed
Indebtedness, earn-outs (valued at the maximum amount payable thereunder),
deferred payments or Capital Stock of Company to be paid in connection with such
proposed acquisition.

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Collateral Documents):

(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;

(ii) statutory Liens of landlords, Liens of collecting banks under the UCC on
items in the course of collection, statutory Liens and rights of set-off of
banks as to deposit accounts, provided that, in each case, (a) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by Company or any of its Subsidiaries owning the
affected deposit account in excess of those set forth by regulations promulgated
by the Federal Reserve Board or any foreign regulatory agency performing an
equivalent function, and (b) such deposit account is not intended by Company or
any of its Subsidiaries to provide collateral (other than such as is ancillary
to the establishment of such deposit account) to the bank, statutory Liens of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law, in each case incurred in the ordinary course of business
(1) for amounts not yet overdue or (2) for amounts that are overdue and that (in
the case of any such amounts overdue for a period in excess of 5 days) are being
contested in good faith by appropriate proceedings, so long as (x) such reserves
or other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts, and (y) in the case of a Lien with
respect to any portion of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral on account of such
Lien;

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

22



--------------------------------------------------------------------------------

(iii) deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of statutory obligations, bids, leases,
government contracts, trade contracts, and other similar obligations (exclusive
of obligations for the payment of borrowed money);

(iv) any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8 or 8.9;

(v) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties and not interfering in any material
respect with the ordinary conduct of the business of Company or any of its
Subsidiaries;

(vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

(vii) any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

(viii) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(x) any zoning or similar law or right reserved to or vested in any Government
Authority to control or regulate the use of any real property;

(xi) Liens granted pursuant to the Collateral Documents and on cash or deposits
granted in favor of Swing Line Lender or Issuing Lender to Cash Collateralize
any Defaulting Lender’s participation in Letters of Credit or Swing Line Loans;
and

(xii) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating leases, reciprocal easements or
similar agreements entered into in the ordinary course of business of Company
and its Subsidiaries.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

23



--------------------------------------------------------------------------------

“Permitted Franchise Acquisition Consideration” means, with respect to any
proposed acquisition of a Ruth’s Chris restaurant franchise or franchisee, the
aggregate amount of the purchase price, including any assumed Indebtedness,
earn-outs (valued at the maximum amount payable thereunder), deferred payments
or Capital Stock of Company to be paid in connection with such proposed
acquisition.

“Permitted Investors” means Madison Dearborn, the BRS Investors and their
respective Affiliates.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

“Platform” has the meaning assigned to that term in subsection 6.1.

“Pledge Agreement” means the Second Amended and Restated Pledge and Security
Agreement executed and delivered on the Closing Date, substantially in the form
of Exhibit X annexed hereto.

“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Pledge Agreement.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Prime Rate” means the rate that Wells Fargo publicly announces from time to
time as its prime lending rate, as in effect from time to time. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Wells Fargo or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

“Pro Forma Basis” means, with respect to any determination of Consolidated
EBITDA for any period, adjusting the calculation of Consolidated EBITDA to
include, for each Permitted Acquisition consummated by Company or any of its
Subsidiaries or Ruth’s Chris restaurant franchise or franchisee acquired by
Company or any of its Subsidiaries during such period (provided the Person,
business, franchise or franchisee acquired is not subsequently sold, transferred
or otherwise disposed of prior to the end of such period), Target EBITDA or
Franchise EBITDA, as applicable, for such period as reflected in the financial
statements of such Person, business, franchise or franchisee, as applicable
(which such financial statements shall be in form reasonably satisfactory to
Administrative Agent), delivered to Company and Administrative Agent (as if such
Person, business, franchise or franchisee were acquired on the first day of such
period).

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

24



--------------------------------------------------------------------------------

“Pro Rata Share” means the percentage obtained by dividing (i) the Revolving
Loan Exposure of that Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders, as the applicable percentage may be adjusted by assignments
permitted pursuant to subsection 10.1. The initial Pro Rata Share of each Lender
for purposes of the preceding sentence is set forth opposite the name of that
Lender in Schedule 2.1 annexed hereto.

“Public Lenders” has the meaning assigned to that term in subsection 6.1.

“Real Property Operating Lease”, as applied to any Person, means any lease
(including leases that may be terminated by the lessee at any time) of any real
property that is not a Capital Lease other than any such lease under which that
Person is the lessor.

“Recipient” means (i) Administrative Agent, (ii) any Lender, and (iii) Issuing
Lender, as applicable.

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(ii).

“Register” has the meaning assigned to that term in subsection 2.1D.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

“Related Parties” has the meaning assigned to that term in subsection 9.1A.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

“Requisite Lenders” means Lenders collectively having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided that the
Revolving Loan Exposure of any Defaulting Lender will be excluded for purposes
of making a determination of Requisite Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Company now or

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

25



--------------------------------------------------------------------------------

hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Company now or hereafter outstanding, and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.

“Revolving Loan Commitment” means the commitment of a Revolving Lender to make
Revolving Loans to Company pursuant to subsection 2.1A(i), and “Revolving Loan
Commitments” means such commitments of all Revolving Lenders in the aggregate.

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including subsection 2.10).

“Revolving Loan Commitment Termination Date” means February 14, 2017.

“Revolving Loan Exposure”, with respect to any Revolving Lender, means, as of
any date of determination (i) prior to the termination of the Revolving Loan
Commitments, the amount of that Lender’s Revolving Loan Commitment, and
(ii) after the termination of the Revolving Loan Commitments, the sum of (a) the
aggregate outstanding principal amount of the Revolving Loans of that Lender
plus (b) in the event that Lender is an Issuing Lender, the aggregate Letter of
Credit Usage in respect of all Letters of Credit issued by that Lender (in each
case net of any participations purchased by other Lenders in such Letters of
Credit or in any unreimbursed drawings thereunder) plus (c) the aggregate amount
of all participations purchased by that Lender in any outstanding Letters of
Credit or any unreimbursed drawings under any Letters of Credit plus (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any assignments thereof deemed purchased by other
Revolving Lenders) plus (e) the aggregate amount of all assignments deemed
purchased by that Lender in any outstanding Swing Line Loans.

“Revolving Loans” means the Loans made by Revolving Lenders to Company pursuant
to subsection 2.1A(i).

“Revolving Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Revolving Lenders,
substantially in the form of Exhibit V annexed hereto.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.shtml, or as
otherwise published from time to time.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

26



--------------------------------------------------------------------------------

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (a) an agency of the government of a
Sanctioned Country, (b) an organization controlled by a Sanctioned Country, or
(c) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Secured Cash Management Agreement” means any Cash Management Agreement executed
by any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement permitted pursuant to
Section 7, in each case executed by and between any Loan Party and any Swap
Counterparty.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair valuation and fair saleable value of the
property of such Person is (1) greater than the total amount of debts and
liabilities (including unliquidated liabilities, unmatured liabilities,
contingent liabilities and liabilities that would not be required to be reported
under GAAP) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts
and liabilities (including unliquidated liabilities, unmatured liabilities,
contingent liabilities and liabilities that would not be required to be reported
under GAAP) as they become absolute and due considering all financing
alternatives and potential asset sales reasonably available to such Person;
(b) such Person’s capital is not unreasonably small in relation to its business
or any contemplated or undertaken transaction; and (c) such Person does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due; and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual liability.

“Standby Letter of Credit” means any letter of credit or similar instrument
other than a Commercial Letter of Credit.

“Subject Lender” has the meaning assigned to that term in subsection 2.9.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

27



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness of Company incurred from time
to time and subordinated in right of payment to the Obligations.

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

“Subsidiary Guarantor” means any Domestic Subsidiary of Company that executes
and delivers a counterpart of the Subsidiary Guaranty on the Closing Date or
from time to time thereafter pursuant to subsection 6.8.

“Subsidiary Guaranty” means the Second Amended and Restated Subsidiary Guaranty
executed and delivered by existing Domestic Subsidiaries of Company on the
Closing Date and to be executed and delivered by additional Domestic
Subsidiaries of Company from time to time thereafter in accordance with
subsection 6.8, substantially in the form of Exhibit IX annexed hereto.

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

“Swap Counterparty” means any Person that was a Lender or an Affiliate of a
Lender at the time it entered into a Hedge Agreement with Company or one of its
Subsidiaries, the obligations under which are secured pursuant to the Collateral
Documents and guarantied pursuant to the Subsidiary Guaranty.

“Swing Line Lender” means Wells Fargo, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to subsection 2.1A(ii).

“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to subsection 2.1A(ii).

“Swing Line Note” means any promissory note of Company issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit VI annexed hereto.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

28



--------------------------------------------------------------------------------

“Target EBITDA” means, for any period, with respect to each Permitted
Acquisition consummated by Company or any of its Subsidiaries during such
period, the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, (ii) Consolidated Interest Expense,
(iii) provisions for taxes based on income, (iv) total depreciation expense, and
(v) total amortization expense, in the case of clauses (ii)-(v), to the extent
deducted in the calculation of Consolidated Net Income, determined for the
Person or business acquired in conformity with GAAP. For purposes of determining
Target EBITDA, references in the definitions of “Consolidated Net Income” and
“Consolidated Interest Expense” to Company and its Subsidiaries shall be deemed
to refer to the Person or business acquired.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Government Authority, including any interest, additions to tax or
penalties applicable thereto.

“Threshold Amount” means, at any date of determination, the greater of
(i) $2,500,000 and (ii) 6% of Consolidated EBITDA for the four consecutive
Fiscal Quarter period most recently ended prior to such date.

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

“Transaction Costs” means the fees, costs and expenses payable by Company on or
before the Closing Date in connection with the transactions contemplated by the
Loan Documents.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.

“U.S. Borrower” mean any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
subsection 2.7B.

“Withholding Agent” means Company, any Loan Party and Administrative Agent.

“Wells Fargo” has the meaning assigned to that term in the introduction to this
Agreement.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

29



--------------------------------------------------------------------------------

  1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under

Agreement

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (ii), (iii) and (xii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation. Calculations in connection with the definitions,
covenants and other provisions of this Agreement shall utilize GAAP as in effect
on the date of determination, applied in a manner consistent with that used in
preparing the financial statements referred to in subsection 5.3. If at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and Company or Requisite Lenders
shall so request, Administrative Agent, Lenders and Company shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of Requisite
Lenders), provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
Company shall provide to Administrative Agent and Lenders reconciliation
statements provided for in subsection 6.1(v).

 

  1.3 Other Definitional Provisions and Rules of Construction

A. Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.

B. References to “Sections” and “subsections” in a Loan Document shall be to
Sections and subsections, respectively, of such Loan Document unless otherwise
specifically provided. Section and subsection headings in this Agreement and
other Loan Documents are included herein and therein for convenience of
reference only and shall not constitute a part of this Agreement or such Loan
Document for any other purpose or be given any substantive effect.

C. The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

D. Unless otherwise expressly provided herein, references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

30



--------------------------------------------------------------------------------

  1.4 Amendment and Restatement

On the Closing Date, the Existing Credit Agreement shall be amended and restated
as contemplated hereunder. The parties acknowledge and agree that this Agreement
and the other Loan Documents do not constitute a novation, payment and
reborrowing or termination of the obligations under the Existing Credit
Agreement and that all such obligations are in all respects continued and
outstanding as obligations under this Agreement and the Notes except to the
extent such obligations are modified from and after the Closing Date as provided
in this Agreement, the Notes and the other Loan Documents.

Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

  2.1 Commitments; Making of Loans; the Register; Optional Notes

A. Commitments. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Company herein set forth,
each Lender hereby severally agrees to make the Loans as described in subsection
2.1A(i) and Swing Line Lender hereby agrees to make the Swing Line Loans as
described in subsection 2.1A(ii).

(i) Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations with respect to the maximum amount of Revolving Loans permitted to
be outstanding from time to time set forth below, to lend to Company from time
to time during the period from the Closing Date to but excluding the Revolving
Loan Commitment Termination Date an aggregate amount not exceeding its Pro Rata
Share of the aggregate amount of the Revolving Loan Commitments to be used for
the purposes identified in subsection 2.5A. The amount of each Revolving
Lender’s Revolving Loan Commitment is set forth opposite its name on
Schedule 2.1 annexed hereto, and the Revolving Loan Commitment Amount is
$100,000,000; provided that the amount of the Revolving Loan Commitment of each
Revolving Lender shall be adjusted to give effect to any assignment of such
Revolving Loan Commitment pursuant to subsection 10.1B, shall be reduced from
time to time by the amount of any reductions thereto made pursuant to
subsection 2.4 and may be increased from time to time pursuant to subsection
2.10. Each Revolving Lender’s Revolving Loan Commitment shall expire on the
Revolving Loan Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Loan Commitments shall be paid in full no later than that date. Amounts borrowed
under this subsection 2.1A(i) may be repaid and reborrowed to but excluding the
Revolving Loan Commitment Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitations that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

(ii) Swing Line Loans.

(a) General Provisions. Swing Line Lender hereby agrees, subject to the
limitation set forth in the last paragraph of subsection 2.1A(i) and set forth

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

31



--------------------------------------------------------------------------------

below with respect to the maximum amount of Swing Line Loans permitted to be
outstanding from time to time, to make a portion of the Revolving Loan
Commitments available to Company from time to time during the period from the
Closing Date to but excluding the Revolving Loan Commitment Termination Date by
making Swing Line Loans to Company in an aggregate amount not exceeding the
amount of the Swing Line Loan Commitment to be used for the purposes identified
in subsection 2.5A, notwithstanding the fact that such Swing Line Loans, when
aggregated with Swing Line Lender’s outstanding Revolving Loans and Swing Line
Lender’s Pro Rata Share of the Letter of Credit Usage then in effect, may exceed
Swing Line Lender’s Revolving Loan Commitment. The original amount of the Swing
Line Loan Commitment is $5,000,000; provided that any reduction of the Revolving
Loan Commitment Amount made pursuant to subsection 2.4 that reduces the
Revolving Loan Commitment Amount to an amount less than the then current amount
of the Swing Line Loan Commitment shall result in an automatic corresponding
reduction of the amount of the Swing Line Loan Commitment to the amount of the
Revolving Loan Commitment Amount, as so reduced, without any further action on
the part of Company, Administrative Agent or Swing Line Lender. The Swing Line
Loan Commitment shall expire on the Revolving Loan Commitment Termination Date
and all Swing Line Loans and all other amounts owed hereunder with respect to
the Swing Line Loans shall be paid in full no later than that date. Amounts
borrowed under this subsection 2.1A(ii) may be repaid and reborrowed to but
excluding the Revolving Loan Commitment Termination Date.

(b) Swing Line Loan Prepayment with Proceeds of Revolving Loans. With respect to
any Swing Line Loans that have not been voluntarily prepaid by Company pursuant
to subsection 2.4A(i), Swing Line Lender may, at any time in its sole and
absolute discretion, deliver to Administrative Agent (with a copy to Company),
no later than 10:00 A.M. (San Francisco time) on the first Business Day in
advance of the proposed Funding Date, a notice requesting Revolving Lenders to
make Revolving Loans that are Base Rate Loans on such Funding Date in an amount
equal to the amount of such Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given. Company hereby authorizes the
giving of any such notice and the making of any such Revolving Loans. Anything
contained in this Agreement to the contrary notwithstanding, (1) the proceeds of
such Revolving Loans made by Revolving Lenders other than Swing Line Lender
shall be immediately delivered by Administrative Agent to Swing Line Lender (and
not to Company) and applied to repay a corresponding portion of the Refunded
Swing Line Loans and (2) on the day such Revolving Loans are made, Swing Line
Lender’s Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be
paid with the proceeds of a Revolving Loan made by Swing Line Lender, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note, if any, of Swing Line Lender but shall instead constitute part of Swing
Line Lender’s outstanding Revolving Loans and shall be due under the Revolving
Note, if any, of Swing Line Lender. Company hereby authorizes Administrative
Agent and Swing Line

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

32



--------------------------------------------------------------------------------

Lender to charge Company’s accounts with Administrative Agent and Swing Line
Lender (up to the amount available in each such account) in order to immediately
pay Swing Line Lender the amount of the Refunded Swing Line Loans to the extent
the proceeds of such Revolving Loans made by Revolving Lenders, including the
Revolving Loan deemed to be made by Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans. If any portion of any such amount
paid (or deemed to be paid) to Swing Line Lender should be recovered by or on
behalf of Company from Swing Line Lender in any bankruptcy proceeding, in any
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Revolving Lenders in the manner
contemplated by subsection 10.5.

(c) Swing Line Loan Assignments. On the Funding Date of each Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby agrees to, purchase an
assignment of such Swing Line Loan in an amount equal to its Pro Rata Share. If
for any reason (1) Revolving Loans are not made upon the request of Swing Line
Lender as provided in the immediately preceding paragraph in an amount
sufficient to repay any amounts owed to Swing Line Lender in respect of such
Swing Line Loan or (2) the Revolving Loan Commitments are terminated at a time
when such Swing Line Loan is outstanding, upon notice from Swing Line Lender as
provided below, each Revolving Lender shall fund the purchase of such assignment
in an amount equal to its Pro Rata Share (calculated, in the case of the
foregoing clause (2), immediately prior to such termination of the Revolving
Loan Commitments) of the unpaid amount of such Swing Line Loan together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Revolving Lender shall deliver to Swing Line Lender such amount in same day
funds at the Funding and Payment Office. In order to further evidence such
assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each Revolving Lender agrees to enter into an
Assignment Agreement at the request of Swing Line Lender in form and substance
reasonably satisfactory to Swing Line Lender. In the event any Revolving Lender
fails to make available to Swing Line Lender any amount as provided in this
paragraph, Swing Line Lender shall be entitled to recover such amount on demand
from such Revolving Lender together with interest thereon at the rate
customarily used by Swing Line Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate. In the event Swing Line
Lender receives a payment of any amount with respect to which other Revolving
Lenders have funded the purchase of assignments as provided in this paragraph,
Swing Line Lender shall promptly distribute to each such other Revolving Lender
its Pro Rata Share of such payment.

(d) Revolving Lenders’ Obligations. Anything contained herein to the contrary
notwithstanding, each Revolving Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to subsection
2.1A(ii)(b) and each Revolving Lender’s obligation to

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

33



--------------------------------------------------------------------------------

purchase an assignment of any unpaid Swing Line Loans pursuant to the
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (1) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
Swing Line Lender, Company or any other Person for any reason whatsoever;
(2) the occurrence or continuation of an Event of Default or a Potential Event
of Default; (3) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries; (4) any breach of this Agreement or any other Loan Document by any
party thereto; or (5) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Revolving Lender are subject to the condition that (x) Swing Line Lender
believed in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made or (y) the satisfaction of any such condition not
satisfied had been waived in accordance with subsection 10.6 prior to or at the
time such Refunded Swing Line Loans or other unpaid Swing Line Loans were made.

B. Borrowing Mechanics. Loans made on any Funding Date (other than Swing Line
Loans, Revolving Loans made pursuant to a request by Swing Line Lender pursuant
to subsection 2.1A(ii) or Revolving Loans made pursuant to subsection 3.3B)
shall be in an aggregate minimum amount of $500,000 and multiples of $100,000 in
excess of that amount. Swing Line Loans made on any Funding Date shall be in an
aggregate minimum amount of $500,000 and multiples of $100,000 in excess of that
amount. Whenever Company desires that Lenders make Revolving Loans it shall
deliver to Administrative Agent a duly executed Notice of Borrowing no later
than 10:00 A.M. (San Francisco time) at least three Business Days in advance of
the proposed Funding Date (in the case of a Eurodollar Rate Loan) or at least
one Business Day in advance of the proposed Funding Date (in the case of a Base
Rate Loan). Whenever Company desires that Swing Line Lender make a Swing Line
Loan, it shall deliver to Administrative Agent a duly executed Notice of
Borrowing no later than 10:00 A.M. (San Francisco time) on the proposed Funding
Date. Revolving Loans may be continued as or converted into Base Rate Loans and
Eurodollar Rate Loans in the manner provided in subsection 2.2D. In lieu of
delivering a Notice of Borrowing, Company may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to Administrative
Agent on or before the applicable Funding Date.

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by an Officer or other Person
authorized to borrow on behalf of Company or for otherwise acting in good faith
under this subsection 2.1B or under subsection 2.2D, and upon funding of Loans
by Lenders, and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans pursuant to subsection
2.2D, in each case in accordance with this Agreement, pursuant to any such
telephonic notice Company shall have effected Loans or a conversion or
continuation, as the case may be, hereunder.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

34



--------------------------------------------------------------------------------

Company shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Company is required to certify in the
applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Company of the proceeds of any
Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to the matters to which Company is required to certify in the
applicable Notice of Borrowing.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and Company shall be bound to make a borrowing or to effect a conversion or
continuation in accordance therewith.

C. Disbursement of Funds. All Revolving Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that neither Administrative Agent nor any Lender shall be responsible
for any default by any other Lender in that other Lender’s obligation to make a
Loan requested hereunder nor shall the amount of the Commitment of any Lender to
make the particular type of Loan requested be increased or decreased as a result
of a default by any other Lender in that other Lender’s obligation to make a
Loan requested hereunder. Promptly after receipt by Administrative Agent of a
Notice of Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu
thereof), Administrative Agent shall notify each Revolving Lender or Swing Line
Lender, as the case may be, of the proposed borrowing. Each such Lender (other
than Swing Line Lender) shall make the amount of its Loan available to
Administrative Agent not later than 11:00 A.M. (San Francisco time) on the
applicable Funding Date, and Swing Line Lender shall make the amount of its
Swing Line Loan available to Administrative Agent not later than 2:00 P.M. (San
Francisco time) on the applicable Funding Date, in each case in same day funds
in Dollars, at the Funding and Payment Office. Except as provided in subsection
2.1A(ii) and subsection 3.3B with respect to Revolving Loans used to repay
Refunded Swing Line Loans or to reimburse Issuing Lender for the amount of a
drawing under a Letter of Credit issued by it, upon satisfaction or waiver of
the conditions precedent specified in subsections 4.1 (in the case of Loans made
on the Closing Date) and 4.2 (in the case of all Loans), Administrative Agent
shall make the proceeds of such Loans available to Company on the applicable
Funding Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by Administrative Agent from Lenders to be
credited to the account of Company at the Funding and Payment Office.

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Company a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

35



--------------------------------------------------------------------------------

such Lender together with interest thereon, for each day from such Funding Date
until the date such amount is paid to Administrative Agent, at the customary
rate set by Administrative Agent for the correction of errors among banks for
three Business Days and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Company and Company shall immediately
pay such corresponding amount to Administrative Agent together with interest
thereon, for each day from such Funding Date until the date such amount is paid
to Administrative Agent, at the rate payable under this Agreement for Base Rate
Loans. Nothing in this subsection 2.1C shall be deemed to relieve any Lender
from its obligation to fulfill its Commitments hereunder or to prejudice any
rights that Company may have against any Lender as a result of any default by
such Lender hereunder.

D. The Register. Administrative Agent, acting for these purposes solely as an
agent of Company (it being acknowledged that Administrative Agent, in such
capacity, and its officers, directors, employees, agent and affiliates shall
constitute Indemnitees under subsection 10.3), shall maintain (and make
available for inspection by Company upon reasonable prior notice at reasonable
times) at its address referred to in subsection 10.8 a register for the
recordation of, and shall record, the names and addresses of Lenders and the
respective amounts of the Revolving Loan Commitment, Swing Line Loan Commitment,
Revolving Loans and Swing Line Loans of each Lender from time to time (the
“Register”). Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof; all
amounts owed with respect to any Commitment or Loan shall be owed to the Lender
listed in the Register as the owner thereof; and any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans. Each Lender shall record on its internal
records the amount of its Loans and Commitments and each payment in respect
hereof, and any such recordation shall be conclusive and binding on Company,
absent manifest error, subject to the entries in the Register, which shall,
absent manifest error, govern in the event of any inconsistency with any
Lender’s records. Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.

E. Optional Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to subsection 10.1) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Company’s receipt of such notice) a promissory note or promissory notes to
evidence such Lender’s Revolving Loans or Swing Line Loans, substantially in the
form of Exhibit V or Exhibit VI annexed hereto, respectively, with appropriate
insertions.

 

  2.2 Interest on the Loans

A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Revolving Loan shall bear interest on the unpaid principal amount thereof from
the date

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

36



--------------------------------------------------------------------------------

made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate or the Eurodollar Rate. Subject to the
provisions of subsection 2.7, each Swing Line Loan shall bear interest on the
unpaid principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate.
The applicable basis for determining the rate of interest with respect to any
Revolving Loan shall be selected by Company initially at the time a Notice of
Borrowing is given with respect to such Loan pursuant to subsection 2.1B, and
the basis for determining the interest rate with respect to any Revolving Loan
may be changed from time to time pursuant to subsection 2.2D. If on any day a
Revolving Loan is outstanding with respect to which notice has not been
delivered to Administrative Agent in accordance with the terms of this Agreement
specifying the applicable basis for determining the rate of interest, then for
that day that Loan shall bear interest determined by reference to the Base Rate.

(i) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans shall bear interest through maturity as follows:

(a) if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate
Margin set forth in the table below opposite the applicable Consolidated
Leverage Ratio for the four consecutive Fiscal Quarter period for which the
applicable Compliance Certificate has been delivered pursuant to subsection
6.1(iv); or

(b) if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate plus the
Eurodollar Rate Margin set forth in the table below opposite the applicable
Consolidated Leverage Ratio for the four consecutive Fiscal Quarter period for
which the applicable Compliance Certificate has been delivered pursuant to
subsection 6.1(iv):

 

     Consolidated
Leverage Ratio      Eurodollar
Rate
Margin     Base Rate
Margin  

Less than

     0.75:1.00         2.00 %      1.00 % 

Greater than or equal to but less than

    


 

0.75:1.00


1.50:1.00

  


  

     2.25 %      1.25 % 

Greater than or equal to but less than

    


 

1.50:1.00


2.25:1.00

  


  

     2.50 %      1.50 % 

Greater than or equal to

     2.25:1.00         2.75 %      1.75 % 

provided that, until the delivery of the Compliance Certificate for the first
Fiscal Quarter ending after the Closing Date, (A) the applicable margin for
Revolving Loans that are Eurodollar Rate Loans shall be 2.00% per annum and
(B) the applicable margin for Revolving Loans that are Base Rate Loans shall be
1.00%.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

37



--------------------------------------------------------------------------------

(ii) Upon delivery of the Compliance Certificate by Company to Administrative
Agent pursuant to subsection 6.1(iv), the Base Rate Margin and the Eurodollar
Rate Margin shall be adjusted, such adjustment to become effective on the third
succeeding Business Day following the receipt by Administrative Agent of such
Compliance Certificate (subject to the provisions of the foregoing clause (i));
provided that, if at any time a Compliance Certificate is not delivered at the
time required pursuant to subsection 6.1(iv), from the time such Compliance
Certificate was required to be delivered until the third Business Day succeeding
delivery of such Compliance Certificate, the applicable margins shall be the
maximum percentage amount for the relevant Loan set forth above.

(iii) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Swing
Line Loans shall bear interest through maturity at the sum of the Base Rate plus
the applicable Base Rate Margin for Revolving Loans minus a rate equal to the
commitment fee percentage then in effect as determined pursuant to subsection
2.3A.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to subsection 6.1 is shown to be
inaccurate and such inaccuracy, if corrected, would have led to the application
of a higher or lower Applicable Margin for any period (an “Applicable Period”)
than the Applicable Margin applied for such Applicable Period, then (a) Company
will immediately deliver to Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (b) the Applicable Margin for such
Applicable Period will be determined as if the Consolidated Leverage Ratio in
the corrected Compliance Certificate were applicable for such Applicable Period,
and (c) (i) Company will immediately and retroactively be obligated to pay to
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment will be
promptly applied by Administrative Agent in accordance with subsection 2.4B, or
(ii) the Lenders will immediately and retroactively be obligated to credit
Company’s account or reduce the amount due on the next Interest Payment Date by
the amount of Company’s overpayment as a result of such decreased Applicable
Margin for such Applicable Period. Company’s and the Lenders’ obligations under
this paragraph will survive the termination of the Commitments and the repayment
of all other Obligations hereunder for a period of 180 days following such
termination and repayment.

B. Interest Periods. In connection with each Eurodollar Rate Loan, Company may,
pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, either a one, two, three or six-month period or, if
agreed by all of the Lenders, a 12-month period; provided that:

(i) the initial Interest Period for any Eurodollar Rate Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a Eurodollar Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a Eurodollar Rate
Loan;

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

38



--------------------------------------------------------------------------------

(ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B, end on the last Business Day of a calendar month;

(v) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Loan Commitment Termination Date;

(vi) there shall be no more than eight Interest Periods outstanding at any time;
and

(vii) in the event Company fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.

C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that, in the event any Swing Line Loans or any Revolving Loans that are
Base Rate Loans are prepaid pursuant to subsection 2.4A(i), interest accrued on
such Loans through the date of such prepayment shall be payable on the next
succeeding Interest Payment Date applicable to Base Rate Loans (or, if earlier,
at final maturity).

D. Conversion or Continuation. Subject to the provisions of subsection 2.6,
Company shall have the option (i) to convert at any time all or any part of its
outstanding Revolving Loans equal to $500,000 and multiples of $100,000 in
excess of that amount from Loans bearing interest at a rate determined by
reference to one basis to Loans bearing interest at a rate determined by
reference to an alternative basis or (ii) upon the expiration of any Interest
Period applicable to a Eurodollar Rate Loan, to continue all or any portion of
such Loan equal to $500,000 and multiples of $100,000 in excess of that amount
as a Eurodollar Rate Loan; provided, however, that a Eurodollar Rate Loan may
only be converted into a Base Rate Loan on the expiration date of an Interest
Period applicable thereto.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

39



--------------------------------------------------------------------------------

Company shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 10:00 A.M. (San Francisco time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). In lieu of delivering a Notice of
Conversion/Continuation, Company may give Administrative Agent telephonic notice
by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent on or before the proposed conversion/continuation date.
Administrative Agent shall notify each Lender of any Loan subject to a Notice of
Conversion/Continuation.

E. Default Rate. Immediately upon the occurrence and during the continuation of
an Event of Default under subsection 8.1, 8.6 or 8.7 or at the election of
Requisite Lenders upon the occurrence and during the continuation of any other
Event of Default, the outstanding principal amount of all Loans and, to the
extent permitted by applicable law, any interest payments thereon not paid when
due and any fees and other amounts then due and payable hereunder, shall, from
and after such occurrence, bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable upon demand by Administrative Agent at a rate that is 2.00% per annum in
excess of the interest rate otherwise payable under this Agreement with respect
to the applicable Loans (or, in the case of any such fees and other amounts, at
a rate which is 2.00% per annum in excess of the interest rate otherwise payable
under this Agreement for Base Rate Loans); provided that, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2.00% per annum in excess of the interest
rate otherwise payable under this Agreement for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this
subsection 2.2E is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

F. Computation of Interest. Interest on the Loans shall be computed (i) in the
case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

40



--------------------------------------------------------------------------------

G. Maximum Rate. Notwithstanding the foregoing provisions of this subsection
2.2, in no event shall the rate of interest payable by Company with respect to
any Loan exceed the maximum rate of interest permitted to be charged under
applicable law.

 

  2.3 Fees

A. Commitment Fees. Company agrees to pay to Administrative Agent, for
distribution to each Revolving Lender (other than the Defaulting Lenders, if
any) in proportion to that Lender’s Pro Rata Share, commitment fees for the
period from and including the Closing Date to and excluding the Revolving Loan
Commitment Termination Date equal to the average of the daily excess of the
Revolving Loan Commitment Amount over the sum of (i) the aggregate principal
amount of outstanding Revolving Loans (but not any outstanding Swing Line Loans)
plus (ii) the Letter of Credit Usage multiplied by a rate per annum equal to the
percentage set forth in the table below opposite the Consolidated Leverage Ratio
for the four consecutive Fiscal Quarter period for which the applicable
Compliance Certificate has been delivered pursuant to subsection 6.1(iv):

 

     Consolidated Leverage Ratio      Commitment Fee Percentage  

Less than

     0.75:1.00         0.20 % 

Greater than or equal to

but less than

    


 

0.75:1.00


1.50:1.00

  


  

     0.25 % 

Greater than or equal to

but less than

    


 

1.50:1.00


2.25:1.00

  


  

     0.30 % 

Greater than or equal to

     2.25:1.00         0.35 % 

such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on
March 31, June 30, September 30 and December 31 of each calendar year,
commencing on March 31, 2012, and on the Revolving Loan Commitment Termination
Date; provided that until the delivery of the Compliance Certificate for the
first Fiscal Quarter ending after the Closing Date, the applicable commitment
fee percentage shall be 0.20% per annum. Upon delivery of the Compliance
Certificate by Company to Administrative Agent pursuant to subsection 6.1(iv),
the applicable commitment fee percentage shall be adjusted, such adjustment to
become effective on the third succeeding Business Day following the receipt by
Administrative Agent of such Compliance Certificate; provided that, if at any
time a Compliance Certificate is not delivered at the time required pursuant to
subsection 6.1(iv), from the time such Compliance Certificate was required to be
delivered until delivery of such Compliance Certificate, the applicable
commitment fee percentage shall be the maximum percentage amount set forth
above.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to subsection 6.1 is shown to be
inaccurate and such inaccuracy, if corrected, would have led to the application
of a higher or lower Commitment Fee Percentage for any Applicable Period than
the Commitment Fee Percentage applied for such Applicable Period,

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

41



--------------------------------------------------------------------------------

then (a) Company will immediately deliver to Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (b) the Commitment Fee
Percentage for such Applicable Period will be determined as if the Consolidated
Leverage Ratio in the corrected Compliance Certificate were applicable for such
Applicable Period, and (c)(i) Company will immediately and retroactively be
obligated to pay to Administrative Agent the additional fees owing as a result
of such increased Commitment Fee Percentage for such Applicable Period, which
payment will be promptly applied by Administrative Agent in accordance with
subsection 2.4B, or (ii) the Lenders immediately and retroactively be obligated
to credit Company’s account or reduce the amount due on the next
March 31, June 30, September 30 or December 31, as applicable, by the amount of
Company’s overpayment as a result of such decreased Commitment Fee Percentage
for such Applicable Period. Company’s and the Lenders’ obligations under this
paragraph will survive the termination of the Commitments and the repayment of
all other Obligations hereunder for a period of 180 days following such
termination and repayment.

B. Other Fees. Company agrees to pay to Administrative Agent such fees in the
amounts and at the times separately agreed upon between Company and
Administrative Agent.

 

  2.4 Repayments, Prepayments and Reductions of Revolving Loan Commitment
Amount; General Provisions Regarding Payments; Application of Proceeds of
Collateral and Payments Under Subsidiary Guaranty

A. Prepayments and Reductions in Revolving Loan Commitment Amount.

(i) Voluntary Prepayments. Company may, upon written or telephonic notice to
Administrative Agent on or prior to 12:00 Noon (San Francisco time) (in the case
of Swing Line loans) or 10:00 A.M. (San Francisco time) (in the case of Base
Rate Loans) on the date of prepayment, which notice, if telephonic, shall be
promptly confirmed in writing, at any time and from time to time prepay any
Swing Line Loan or Base Rate Loan on any Business Day in whole or in part in an
aggregate minimum amount of $500,000 and multiples of $100,000 in excess of that
amount. Company may, upon not less than three Business Days’ prior written or
telephonic notice given to Administrative Agent by 12:00 Noon (San Francisco
time) on the date required and, if given by telephone, promptly confirmed in
writing to Administrative Agent, who will promptly notify each Lender whose
Loans are to be prepaid of such prepayment, at any time and from time to time
prepay any Eurodollar Rate Loans on any Business Day in whole or in part in an
aggregate minimum amount of $500,000 and multiples of $100,000 in excess of that
amount. All written notices delivered pursuant to this subsection 2.4A(i) shall
be in the form of a Notice of Prepayment and all notices whether written or
telephonic delivered pursuant to this subsection 2.4A(i) shall be irrevocable,
and once given as aforesaid, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in subsection
2.4A(iv).

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

42



--------------------------------------------------------------------------------

(ii) Voluntary Reductions of Revolving Loan Commitments. Company may, upon not
less than two Business Days’ prior written or telephonic notice confirmed in
writing to Administrative Agent, or upon such lesser number of days’ prior
written or telephonic notice, as determined by Administrative Agent in its sole
discretion, at any time and from time to time, terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Loan Commitment Amount
in an amount up to the amount by which the Revolving Loan Commitment Amount
exceeds the Total Utilization of Revolving Loan Commitments at the time of such
proposed termination or reduction; provided that any such partial reduction of
the Revolving Loan Commitment Amount shall be in an aggregate minimum amount of
$1,000,000 and multiples of $100,000 in excess of that amount. Company’s notice
to Administrative Agent (who will promptly notify each Revolving Lender of such
notice) shall be in the form of a Notice of Prepayment and shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Loan Commitment Amount shall be effective on the date specified in
Company’s notice and shall be in proportion to each Revolving Lender’s Pro Rata
Share.

(iii) Mandatory Prepayments and Mandatory Reductions of Revolving Loan
Commitments. The Loans shall be prepaid in the amounts and under the
circumstances set forth below, all such prepayments and/or reductions to be
applied as set forth below or as more specifically provided in subsection
2.4A(iv) and subsection 2.4C, and Company shall deliver to Administrative Agent
a Notice of Prepayment in connection therewith:

(a) Prepayments From Net Asset Sale Proceeds. No later than the first Business
Day following the date of receipt by Company or any Subsidiary Guarantor of any
amount in excess of $10,000,000 of Net Asset Sale Proceeds in respect of any
Asset Sale or series of related Asset Sales consummated after the Closing Date
and permitted by subsection 7.7 or otherwise approved by Administrative Agent
and Requisite Lenders (but excluding any amounts of Net Asset Sale Proceeds from
sale and lease-back transactions relating to assets not owned by Company or any
of its Subsidiaries on or prior to the Closing Date applied in accordance with
subsection 7.9(d)) (such excess amount being referred to herein as “Excess Net
Asset Sale Proceeds”), Company shall (i) prepay the Loans in an aggregate amount
equal to 50% of such Excess Net Asset Sale Proceeds and (ii) deliver to
Administrative Agent an Officer’s Certificate setting forth the proposed use of
the portion of such Excess Net Asset Sale Proceeds to be retained by Company and
such other information with respect to such portion of such Excess Net Asset
Sale Proceeds as Administrative Agent may reasonably request. Notwithstanding
anything to the contrary contained in this clause (a), Company shall not be
required to prepay the Loans and/or the Revolving Loan Commitment Amount shall
not be permanently reduced in the amount of the Net Asset Sale Proceeds in
respect of the sale of the Fort Lauderdale Property.

(b) Prepayments from Net Insurance/Condemnation Proceeds. No later than the
first Business Day following the date of receipt by Administrative Agent or by
Company or any Subsidiary Guarantor of any Net Insurance/Condemnation Proceeds
that are required to be applied to prepay the

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

43



--------------------------------------------------------------------------------

Revolving Loans pursuant to the provisions of subsection 6.4C, Company shall
prepay the Loans (and/or the Revolving Loan Commitments shall be reduced to the
extent required pursuant to subsection 6.4) in the full amount of all such Net
Insurance/Condemnation Proceeds.

(c) Prepayments Due to Issuance of Indebtedness. On the date of receipt of the
Net Securities Proceeds from the issuance of any Indebtedness of Company or any
of its Subsidiaries after the Closing Date, other than Indebtedness permitted
pursuant to subsection 7.1, Company shall prepay the Loans (and/or the Revolving
Loan Commitments shall be reduced) in the full amount of all such Net Securities
Proceeds.

(d) Calculations of Net Proceeds Amounts; Additional Prepayments and Reductions
Based on Subsequent Calculations. Concurrently with any prepayment of the Loans
and/or reduction of the Revolving Loan Commitment Amount pursuant to subsections
2.4A(iii)(a)-(c), Company shall deliver to Administrative Agent an Officer’s
Certificate demonstrating the calculation of the amount of the applicable Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds, or Net Securities
Proceeds, as the case may be, that gave rise to such prepayment and/or
reduction. In the event that Company shall subsequently determine that the
actual amount was greater than the amount set forth in such Officer’s
Certificate, Company shall promptly make an additional prepayment of the Loans
(and/or, if applicable, the Revolving Loan Commitment Amount shall be
permanently reduced) in an amount equal to the amount of such excess, and
Company shall concurrently therewith deliver to Administrative Agent an
Officer’s Certificate demonstrating the derivation of the additional amount
resulting in such excess.

(iv) Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans and Order of Maturity.
Any voluntary prepayments pursuant to subsection 2.4A(i) shall be applied as
specified by Company in the applicable Notice of Prepayment; provided that in
the event Company fails to specify the Loans to which any such prepayment shall
be applied, such prepayment shall be applied first to repay outstanding Swing
Line Loans to the full extent thereof, and second to repay outstanding Revolving
Loans to the full extent thereof.

(b) Application of Mandatory Prepayments by Type of Loans. Except as provided in
subsection 2.4C, any amount required to be applied as a mandatory prepayment of
the Loans and/or a reduction of the Revolving Loan Commitment Amount pursuant to
subsection 2.4A(iii) shall be applied first to prepay the Swing Line Loans to
the full extent thereof and to permanently reduce the Revolving Loan Commitment
Amount by the amount of such prepayment, and second, to the extent of any
remaining portion of such amount, to prepay the Revolving Loans to the full
extent thereof and to further permanently reduce the Revolving Loan Commitment
Amount by the amount of

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

44



--------------------------------------------------------------------------------

such prepayment, and third, to the extent of any remaining portion of such
amount, to further permanently reduce the Revolving Loan Commitment Amount to
the full extent thereof, provided that to the extent any such reduction of the
Revolving Loan Commitment Amount would result in the Total Utilization of
Revolving Loan Commitments exceeding the Revolving Loan Commitment Amount,
Company immediately shall Cash collateralize outstanding Letters of Credit by
depositing the requisite amount in the Collateral Account. Any mandatory
reduction of the Revolving Loan Commitment Amount pursuant to this subsection
2.4A shall be in proportion to each Revolving Lender’s Pro Rata Share.

(c) Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans. Any
prepayment of Revolving Loans shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner that minimizes the amount of any payments required to be made by
Company pursuant to subsection 2.6D.

B. General Provisions Regarding Payments.

(i) Manner and Time of Payment. All payments by Company of principal, interest,
fees and other Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 Noon (San Francisco time)
on the date due at the Funding and Payment Office for the account of Lenders;
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Company on the next succeeding Business Day.

(ii) Application of Payments to Principal and Interest. Except as provided in
subsection 2.2C, all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments shall be applied to the payment of interest
before application to principal.

(iii) Apportionment of Payments. Aggregate payments of principal and interest
shall be apportioned among all outstanding Loans to which such payments relate,
in each case proportionately to Lenders’ respective Pro Rata Shares.
Administrative Agent shall promptly distribute to each Lender, at the account
specified in the payment instructions delivered to Administrative Agent by such
Lender, its Pro Rata Share of all such payments received by Administrative Agent
and the commitment fees and letter of credit fees of such Lender, if any, when
received by Administrative Agent pursuant to subsections 2.3 and 3.2.
Notwithstanding the foregoing provisions of this subsection 2.4B(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning interest payments received thereafter. Notwithstanding the
foregoing, if there exists a Defaulting Lender each payment by Company to such
Defaulting Lender hereunder will be applied in accordance with subsection 2.11.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

45



--------------------------------------------------------------------------------

(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.

(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Company hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.

C. Application of Proceeds of Collateral and Payments after Event of Default.
Upon the occurrence and during the continuation of an Event of Default, if
requested by Requisite Lenders, or upon acceleration of the Obligations pursuant
to Section 8, (a) all payments received by Administrative Agent, whether from
Company, any Subsidiary Guarantor or otherwise, and (b) all proceeds received by
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral under any Collateral Document
may, in the discretion of Administrative Agent, be held by Administrative Agent
as Collateral for, and/or (then or at any time thereafter) applied in full or in
part by Administrative Agent, in each case in the following order of priority:

(i) to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
Administrative Agent in connection therewith, and all amounts for which
Administrative Agent is entitled to compensation (including the fees described
in subsection 2.3), reimbursement and indemnification under any Loan Document
and all advances made by Administrative Agent thereunder for the account of the
applicable Loan Party, and to the payment of all costs and expenses paid or
incurred by Administrative Agent in connection with the Loan Documents, all in
accordance with subsections 9.4, 10.2 and 10.3 and the other terms of this
Agreement and the Loan Documents;

(ii) thereafter, to the payment of all other Obligations and obligations of Loan
Parties under any Secured Hedge Agreements and Secured Cash Management
Agreements for the ratable benefit of the holders thereof (subject to the
provisions of subsection 2.4B(ii)); and

(iii) thereafter, to the payment to or upon the order of such Loan Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

46



--------------------------------------------------------------------------------

  2.5 Use of Proceeds

A. Revolving Loans; Swing Line Loans. The proceeds of the Revolving Loans and
any Swing Line Loans shall be applied by Company for working capital and other
general corporate purposes, which may include, among other things, (i) Permitted
Acquisitions, (ii) the acquisition of Ruth’s Chris restaurant franchises and
franchisees, (iii) the making of intercompany loans to any of Company’s wholly
owned Subsidiaries, in accordance with subsection 7.1(iv), for their own general
corporate purposes, and (iv) the payment of dividends and repurchase of
Company’s Capital Stock in accordance with subsection 7.5.

B. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Company or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

 

  2.6 Special Provisions Governing Eurodollar Rate Loans

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

A. Determination of Applicable Interest Rate. On each Interest Rate
Determination Date, Administrative Agent shall determine in accordance with the
terms of this Agreement (which determination shall, absent manifest error, be
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Company and each applicable
Lender.

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date that by reason of circumstances affecting the interbank
Eurodollar market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of “Eurodollar Rate,” Administrative Agent shall on such date give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Company and Lenders that the circumstances giving rise to such notice
no longer exist and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Company with respect to the Loans in respect of
which such determination was made shall be deemed to be for a Base Rate Loan.

C. Illegality or Impracticability of Eurodollar Rate Loans. In the event that on
any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its Eurodollar Rate Loans

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

47



--------------------------------------------------------------------------------

(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful) or (ii) has become impracticable, or would cause such
Lender material hardship, as a result of contingencies occurring after the date
of this Agreement which materially and adversely affect the interbank Eurodollar
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination. Administrative Agent shall promptly
notify each other Lender of the receipt of such notice. Thereafter (a) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by
the Affected Lender, (b) to the extent such determination by the Affected Lender
relates to a Eurodollar Rate Loan then being requested by Company pursuant to a
Notice of Borrowing or a Notice of Conversion/Continuation, the Affected Lender
shall make such Loan as (or convert such Loan to, as the case may be) a Base
Rate Loan, (c) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (d) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Company shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above. Administrative Agent shall promptly notify each other Lender of
the receipt of such notice. Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans in accordance with the terms of this Agreement.

D. Compensation For Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by that Lender pursuant to
subsection 2.8, for all reasonable losses, expenses and liabilities (including
any interest paid by that Lender to lenders of funds borrowed by it to make or
carry its Eurodollar Rate Loans and any loss, expense or liability sustained by
that Lender in connection with the liquidation or re-employment of such funds)
which that Lender may sustain: (i) if for any reason (other than a default by
that Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Notice of Borrowing or a telephonic request therefor, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Notice of Conversion/Continuation or a telephonic
request therefor, (ii) if any prepayment or other principal payment or any
conversion of any of its Eurodollar Rate Loans (including any prepayment or
conversion occasioned by the circumstances described in subsection 2.6C) occurs
on a date prior to the last day of an Interest Period applicable to that Loan,
(iii) if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a Notice of Prepayment given by Company, or (iv) as a
consequence of any other default by Company in the repayment of its Eurodollar
Rate Loans when required by the terms of this Agreement.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

48



--------------------------------------------------------------------------------

E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender.

F. Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had funded each of its Eurodollar Rate Loans
through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of “Eurodollar Rate” in an
amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period, whether or not its Eurodollar Rate
Loans had been funded in such manner.

G. Eurodollar Rate Loans After Default. After the occurrence of and during the
continuation of a Potential Event of Default or an Event of Default, (i) Company
may not elect to have a Loan be made or maintained as, or converted to, a
Eurodollar Rate Loan after the expiration of any Interest Period then in effect
for that Loan and (ii) subject to the provisions of subsection 2.6D, any Notice
of Borrowing or Notice of Conversion/Continuation given by Company with respect
to a requested borrowing or conversion/continuation that has not yet occurred
shall be deemed to be for a Base Rate Loan or, if the conditions to making a
Loan set forth in subsection 4.2 cannot then be satisfied, to be rescinded by
Company.

 

  2.7 Increased Costs; Taxes; Capital Adequacy

A. Compensation for Increased Costs. In the event that any Lender (including
Issuing Lender) shall determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
Change in Law:

(i) subjects any Recipient to any Tax (other than (a) Indemnified Taxes,
(b) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes, and (c) Connection Income Taxes (except to the extent indemnified under
subsection 2.7.B)) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

(ii) imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
“Eurodollar Rate”); or

(iii) imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder or the interbank Eurodollar
market;

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

49



--------------------------------------------------------------------------------

any Letter of Credit or agreeing to purchase, purchasing or maintaining any
participation therein or to reduce any amount received or receivable by such
Lender with respect thereto; then, in any such case, Company shall promptly pay
to such Lender, upon receipt of the statement referred to in subsection 2.8A,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
on an after-tax basis for any such increased cost or reduction in amounts
received or receivable hereunder. Company shall not be required to compensate a
Lender pursuant to this subsection 2.7A for any increased cost or reduction in
respect of a period occurring more than 120 days prior to the date on which such
Lender notifies Company of such Change in Law and such Lender’s intention to
claim compensation therefor, except, if the Change in Law giving rise to such
increased cost or reduction is retroactive, no such time limitation shall apply
so long as such Lender requests compensation within 120 days from the date on
which the applicable Government Authority informed such Lender of such Change in
Law.

B. Taxes.

(i) Issuing Lender. For purposes of this subsection 2.7B, the term “Lender”
includes Issuing Lender.

(ii) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document will be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent will
be entitled to make such deduction or withholding and will timely pay the full
amount deducted or withheld to the relevant Government Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party will be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this subsection 2.7B)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(iii) Payment of Other Taxes by Company. The Loan Parties will timely pay to the
relevant Government Authority in accordance with applicable law, or, at the
option of Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(iv) Indemnification by Company. The Loan Parties will jointly and severally
indemnify each Recipient, within ten days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this subsection 2.7B) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to Company by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, will be conclusive and binding absent manifest error.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

50



--------------------------------------------------------------------------------

(v) Indemnification by the Lenders. Each Lender will severally indemnify
Administrative Agent, within ten days after demand therefor, for (a) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so), (b) any
Taxes attributable to such Lender’s failure to comply with the provisions of
subsection 10.1 relating to the maintenance of a Participant Register, and
(c) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Administrative Agent in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Government Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent will be conclusive and
binding absent manifest error. Each Lender hereby authorizes Administrative
Agent to setoff and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by Administrative Agent to the
Lender from any other source against any amount due to Administrative Agent
under this subsection 2.7B(v).

(vi) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Government Authority pursuant to this subsection 2.7B, such
Loan Party will deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Government Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(vii) Status of Lenders.

(a) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document will deliver to
Company and Administrative Agent, at the time or times reasonably requested by
Company or Administrative Agent, such properly completed and executed
documentation reasonably requested by Company or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Company or
Administrative Agent, will deliver such other documentation prescribed by
applicable law or reasonably requested by Company or Administrative Agent as
will enable Company or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution, and submission of such documentation (other than such
documentation set forth in clauses (b)(1), (b)(2), and (b)(4) of this
subsection 2.7B(vii)) will not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(b) Without limiting the generality of the foregoing, in the event that Company
is a U.S. Borrower,

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

51



--------------------------------------------------------------------------------

(1) any Lender that is a U.S. Person will deliver to Company and Administrative
Agent (in such number of copies as will be requested by the recipient), on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Company or
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from United States federal backup withholding tax;

(2) any Foreign Lender will, to the extent it is legally entitled to do so,
deliver to Company and Administrative Agent (in such number of copies as will be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Company or Administrative Agent), whichever of the
following is applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty, and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(B) executed originals of IRS Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit III-1 annexed hereto to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
Company within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code,
or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”), and (y) executed
originals of IRS Form W-8BEN; or

(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

52



--------------------------------------------------------------------------------

Certificate substantially in the form of Exhibit III-2 or Exhibit III-3 annexed
hereto, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that, if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit III-4 annexed hereto
on behalf of each such direct and indirect partner;

(3) any Foreign Lender will, to the extent it is legally entitled to do so,
deliver to Company and Administrative Agent (in such number of copies as will be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Company or Administrative Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Company or Administrative Agent to determine the
withholding or deduction required to be made; and

(4) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender will deliver to Company and Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by Company or Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by Company or
Administrative Agent as may be necessary for Company and Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (4), “FATCA” will include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify Company and Administrative Agent in
writing of its legal inability to do so.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

53



--------------------------------------------------------------------------------

(viii) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this subsection 2.7B (including
by the payment of additional amounts pursuant to this subsection 2.7B, it will
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this subsection 2.7B with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Government Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, will repay to
such indemnified party the amount paid over pursuant to this clause (viii) (plus
any penalties, interest or other charges imposed by the relevant Government
Authority) in the event that such indemnified party is required to repay such
refund to such Government Authority. Notwithstanding anything to the contrary in
this clause (viii), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (viii) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph will not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

C. Capital Adequacy Adjustment. If any Lender shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Commitments or Letters of Credit or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit to a
level below that which such Lender or such controlling corporation could have
achieved but for such Change in Law (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Company from
such Lender of the statement referred to in subsection 2.8A, Company shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling corporation on an after-tax basis for such reduction.
Company shall not be required to compensate a Lender pursuant to this subsection
2.7C for any reduction in respect of a period occurring more than 120 days prior
to the date on which such Lender notifies Company of such Change in Law and such
Lender’s intention to claim compensation therefor, except, if the Change in Law
giving rise to such reduction is retroactive, no such time limitation shall
apply so long as such Lender requests compensation within 120 days from the date
on which the applicable Government Authority informed such Lender of such Change
in Law.

 

  2.8 Statement of Lenders; Obligation of Lenders and Issuing Lender to Mitigate

A. Statements. Each Lender claiming compensation or reimbursement pursuant to
subsection 2.6D, 2.7 or 2.8B shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

54



--------------------------------------------------------------------------------

B. Mitigation. Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under subsection
2.7, it will use reasonable efforts to make, issue, fund or maintain the
Commitments of such Lender or the Loans or Letters of Credit of such Lender or
Issuing Lender through another lending or letter of credit office of such Lender
or Issuing Lender, if (i) as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection 2.7 would be materially reduced and
(ii) as determined by such Lender or Issuing Lender in its sole discretion, such
action would not otherwise be disadvantageous to such Lender or Issuing Lender;
provided that such Lender or Issuing Lender will not be obligated to utilize
such other lending or letter of credit office pursuant to this subsection 2.8B
unless Company agrees to pay all incremental expenses incurred by such Lender or
Issuing Lender as a result of utilizing such other lending or letter of credit
office as described above.

 

  2.9 Replacement of a Lender

If Company receives a statement of amounts due pursuant to subsection 2.8A from
a Lender, a Revolving Lender defaults in its obligations to fund a Revolving
Loan pursuant to this Agreement, a Lender (a “Non-Consenting Lender”) refuses to
consent to an amendment, modification or waiver of this Agreement that, pursuant
to subsection 10.6, requires consent of 100% of the Lenders or 100% of the
Lenders with Obligations directly affected or a Lender becomes an Affected
Lender or a Defaulting Lender (any such Lender, a “Subject Lender”), so long as
(i) no Potential Event of Default or Event of Default shall have occurred and be
continuing and Company has obtained a commitment from another Lender or an
Eligible Assignee to purchase at par the Subject Lender’s Loans and assume the
Subject Lender’s Commitments and all other obligations of the Subject Lender
hereunder, (ii) such Lender is not an Issuing Lender with respect to any Letters
of Credit outstanding (unless all such Letters of Credit are terminated or
arrangements acceptable to such Issuing Lender (such as a “back-to-back” letter
of credit or the posting of Cash Collateral) are made) and (iii), if applicable,
the Subject Lender is unwilling to withdraw the notice delivered to Company
pursuant to subsection 2.8 and/or is unwilling to remedy its default upon ten
days prior written notice to the Subject Lender and Administrative Agent,
Company may require the Subject Lender to assign all of its Loans and
Commitments to such other Lender, Lenders, Eligible Assignee or Eligible
Assignees pursuant to the provisions of subsection 10.1B; provided that, prior
to or concurrently with such replacement, (a) the Subject Lender shall have
received payment in full of all principal, interest, fees and other amounts
(including all amounts under subsections 2.6D, 2.7 and/or 2.8B (if applicable))
through such date of replacement and a release from its obligations under the
Loan Documents, (b) the processing fee required to be paid by subsection
10.1B(i) shall have been paid to Administrative Agent (provided, however, that
the Non-Consenting Lender or the Subject Lender shall not be required to pay
such processing fee), (c) all of the requirements for such assignment contained
in subsection 10.1B, including the consent of Administrative Agent (if required)
and the receipt by Administrative Agent of an executed Assignment Agreement
executed by the assignee (Administrative Agent being hereby authorized to
execute any

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

55



--------------------------------------------------------------------------------

Assignment Agreement on behalf of a Subject Lender relating to the assignment of
Loans and/or Commitments of such subject Lender) and other supporting documents,
have been fulfilled, and (d) in the event such Subject Lender is a
Non-Consenting Lender, each assignee shall consent, at the time of such
assignment, to each matter in respect of which such Subject Lender was a
Non-Consenting Lender and Company also requires each other Subject Lender that
is a Non-Consenting Lender to assign its Loans and Commitments.

 

  2.10 Increase in Commitments

A. Request for Increase. At any time, Company may by written notice to
Administrative Agent elect to request the establishment of one or more increases
in the Revolving Loan Commitments (any such increase, an “Incremental Revolving
Loan Commitment”) to make incremental revolving loans (any such incremental
revolving loans, the “Incremental Revolving Loans”); provided that (i) the total
aggregate amount for all such Incremental Revolving Loan Commitments will not
(as of any date of incurrence thereof) exceed $25,000,000, and (ii) the total
aggregate amount for each Incremental Revolving Loan Commitment (and the
Incremental Revolving Loans made thereunder) will not be less than a minimum
principal amount of $10,000,000 or, if less, the remaining amount permitted
pursuant to the foregoing clause (i). Each such notice will specify the date
(each, an “Increased Amount Date”) on which Company proposes that any
Incremental Revolving Loan Commitment will be effective, which will be a date
not less than ten Business Days after the date on which such notice is delivered
to Administrative Agent. Company may invite any Lender, any Affiliate of any
Lender, and/or any Approved Fund, and/or any other Person reasonably
satisfactory to Administrative Agent, to provide an Incremental Revolving Loan
Commitment (any such Person, an “Incremental Lender”). Any Lender or any
Incremental Lender offered or approached to provide all or a portion of any
Incremental Revolving Loan Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Loan Commitment.

B. Effectiveness of Increase. Any Incremental Revolving Loan Commitment will
become effective as of such Increased Amount Date; provided that:

(i) no Potential Event of Default or Event of Default will exist on such
Increased Amount Date before or after giving effect to (a) such Incremental
Revolving Loan Commitment and (b) the making of any Incremental Revolving Loans
pursuant thereto;

(ii) Administrative Agent and the Lenders shall have received from Company a
Compliance Certificate demonstrating that Company is in compliance on a pro
forma basis with subsection 7.6 before and after giving effect to (a) such
Incremental Revolving Loan Commitment and (b) the making of any Incremental
Revolving Loans pursuant thereto;

(iii) the proceeds of any Incremental Revolving Loan will be used for general
corporate purposes of Company and its Subsidiaries or as otherwise permitted
under subsection 2.5;

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

56



--------------------------------------------------------------------------------

(iv) such Incremental Revolving Loan Commitment (and the Incremental Revolving
Loans made pursuant thereto) will constitute Obligations of Company and will be
secured and guaranteed with the other Obligations on a pari passu basis;

(v) in the case of each Incremental Revolving Loan Commitment (the terms of
which will be set forth in the relevant Lender Joinder Agreement):

(a) such Incremental Revolving Loan Commitment will terminate on the Revolving
Loan Commitment Termination Date and all Incremental Revolving Loans made
pursuant thereto will mature on the Revolving Loan Commitment Termination Date;

(b) the interest rate margin(s) and/or unused fees for such Incremental
Revolving Loan Commitment will be determined on the applicable Increased Amount
Date by Administrative Agent, the applicable Incremental Lenders, and Company,
each acting reasonably, and shall be consistent with margins and unused fees for
companies with credit profiles similar to that of Company;

(c) the outstanding Revolving Loans and Pro Rata Shares of Swing Line Loans and
Letter of Credit Usage will be reallocated by Administrative Agent on the
applicable Increased Amount Date among the Revolving Lenders (including the
Incremental Lenders providing such Incremental Revolving Loan Commitment) in
accordance with their revised Pro Rata Shares (and the Revolving Lenders
(including the Incremental Lenders providing such Incremental Revolving Loan
Commitment) agree to make all payments and adjustments necessary to effect such
reallocation and Company will pay any and all costs required pursuant to
subsection 2.6D in connection with such reallocation as if such reallocation
were a repayment); and

(d) all other terms and conditions applicable to such Incremental Revolving Loan
Commitment and the Incremental Revolving Loans made pursuant thereto will,
except to the extent otherwise provided in this subsection 2.10, be identical to
the terms and conditions applicable to the then existing Revolving Loan
Commitments and Revolving Loans;

(vi) any Incremental Lender with an Incremental Revolving Loan Commitment will
be entitled to the same voting rights as the existing Revolving Lenders and any
Incremental Revolving Loans made in connection with each Incremental Revolving
Loan Commitment will receive proceeds of prepayments on the same basis as the
other Revolving Loans made hereunder;

(vii) such Incremental Revolving Loan Commitments will be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by Company,
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of Administrative Agent, to effect the provisions of
this subsection 2.10); and

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

57



--------------------------------------------------------------------------------

(viii) Company will deliver or cause to be delivered any customary legal
opinions or other documents (including a resolution duly adopted by the board of
directors (or equivalent governing body) of each Loan Party authorizing such
Incremental Revolving Loan Commitment) reasonably requested by Administrative
Agent in connection with any such transaction.

C. Incremental Lenders. On any Increased Amount Date on which any Incremental
Revolving Loan Commitment becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Revolving Loan
Commitment will become a Revolving Lender hereunder with respect to such
Incremental Revolving Loan Commitment.

 

  2.11 Defaulting Lender Adjustments

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

A. Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement will
be restricted as set forth in the definition of Requisite Lenders.

B. Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to subsection 10.4 will be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to Issuing Lender or Swing Line Lender hereunder; third, to
Cash Collateralize Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection 2.12; fourth, as Company may
request (so long as no Potential Event of Default or Event of Default has
occurred and is continuing), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Company, to be held in a deposit account and released
pro rata in order to (i) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement, and (ii) Cash
Collateralize Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement in accordance with subsection 2.12; sixth, to the payment of any
amounts owing to the Lenders, Issuing Lender or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender,
Issuing Lender or Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Potential Event of Default or Event of Default has
occurred and is continuing, to the payment of

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

58



--------------------------------------------------------------------------------

any amounts owing to Company as a result of any judgment of a court of competent
jurisdiction obtained by Company against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, if (a) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (b) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in subsection 4.2 were satisfied or
waived, such payment will be applied solely to pay the Loans of, and funded
participations in Letters of Credit owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
and the Swing Line Loans are held by the Lenders in accordance with their Pro
Rata Shares without giving effect to subsection 2.11D. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this subsection 2.11B will be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

  C. Certain Fees.

(i) No Defaulting Lender will be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and Company will not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(ii) Each Defaulting Lender will be entitled to receive letter of credit fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to subsection 2.12.

(iii) With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (i) or (ii) of this subsection 2.11C,
Company will (a) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to subsection D of this
subsection 2.11, (b) pay to Issuing Lender and Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to Issuing Lender’s or Swing Line Lender’s Fronting Exposure to
such Defaulting Lender, and (c) not be required to pay the remaining amount of
any such fee.

D. Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swing Line
Loans will be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (i) the conditions set forth in
subsection 4.2 are satisfied at the time of such reallocation (and, unless
Company will have otherwise notified Administrative Agent at such

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

59



--------------------------------------------------------------------------------

time, Company will be deemed to have represented and warranted that such
conditions are satisfied at such time), and (ii) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Loan Commitment. No reallocation
hereunder will constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

E. Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in subsection D of this subsection 2.12 cannot, or can only partially, be
effected, Company will, without prejudice to any right or remedy available to it
hereunder or under law, (i) first, prepay Swing Line Loans in an amount equal to
Swing Line Lender’s Fronting Exposure, and (ii) second, Cash Collateralize
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in subsection 2.12.

F. Defaulting Lender Cure. If Company, Administrative Agent, Swing Line Lender,
and Issuing Lender agree in writing that a Lender is no longer a Defaulting
Lender, Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
pro rata by the Lenders in accordance with their respective Pro Rata Shares
(without giving effect to subsection 2.11D, whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Company while
such Lender was a Defaulting Lender; and provided further that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

G. New Swing Line Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) Swing Line Lender will not be required to fund any Swing Line Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan, and (ii) Issuing Lender will not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

  2.12 Cash Collateral

At any time that there will exist a Defaulting Lender, within one Business Day
following the written request of Administrative Agent or Issuing Lender (with a
copy to Administrative Agent) Company will Cash Collateralize Issuing Lender’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to subsection 2.11 and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

60



--------------------------------------------------------------------------------

A. Grant of Security Interest. Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to subsection B of this subsection 2.12. If at
any time Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than Administrative Agent and Issuing Lender
as herein provided (other than Liens permitted pursuant to subsections 7.2(a),
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, Company will, promptly upon demand by Administrative Agent,
pay or provide to Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

B. Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this subsection 2.12 in respect of
Letters of Credit will be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letters of Credit (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

C. Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Issuing Lender’s Fronting Exposure will no longer be
required to be held as Cash Collateral pursuant to this subsection 2.12
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by Administrative Agent and Issuing Lender that there
exists excess Cash Collateral; provided that, subject to subsection 2.11, the
Person providing Cash Collateral and Issuing Lender may agree that Cash
Collateral will be held to support future anticipated Fronting Exposure or other
obligations.

Section 3. LETTERS OF CREDIT

 

  3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein

A. Letters of Credit. Company may request, in accordance with the provisions of
this subsection 3.1, from time to time during the period from the Closing Date
to but excluding the 30th day prior to the Revolving Loan Commitment Termination
Date, that Issuing Lender issue Letters of Credit for the account of Company for
the general corporate purposes of Company or a Subsidiary of Company. Subject to
the terms and conditions of this Agreement and in reliance upon the
representations and warranties of Company herein set forth, Issuing Lender shall
issue such Letters of Credit in accordance with the provisions of this
subsection 3.1; provided that Company shall not request that Issuing Lender
issue:

(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitment Amount then in effect;

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

61



--------------------------------------------------------------------------------

(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed $5,000,000;

(iii) any Standby Letter of Credit having an expiration date later than the
earlier of (a) 30 days prior to the Revolving Loan Commitment Termination Date
and (b) the date which is one year from the date of issuance of such Standby
Letter of Credit; provided that the immediately preceding clause (b) shall not
prevent Issuing Lender from agreeing that a Standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each unless Issuing Lender elects not to extend for any such additional
period; and provided, further that Issuing Lender shall elect not to extend such
Standby Letter of Credit if it has knowledge that an Event of Default has
occurred and is continuing (and has not been waived in accordance with
subsection 10.6) at the time Issuing Lender must elect whether or not to allow
such extension;

(iv) any Standby Letter of Credit issued for the purpose of supporting (a) trade
payables or (b) any Indebtedness constituting “antecedent debt” (as that term is
used in Section 547 of the Bankruptcy Code);

(v) any Commercial Letter of Credit having an expiration date (a) later than the
earlier of (1) the date which is 30 days prior to the Revolving Loan Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such Commercial Letter of Credit or (b) that is otherwise unacceptable to
Issuing Lender in its reasonable discretion; or

(vi) any Letter of Credit denominated in a currency other than Dollars.

All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

B. Mechanics of Issuance.

(i) Request for Issuance. Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent a Request for Issuance no later
than 9:00 A.M. (San Francisco time) at least three Business Days, or such
shorter period as may be agreed to by Issuing Lender in any particular instance,
in advance of the proposed date of issuance. Issuing Lender, in its reasonable
discretion, may require changes in the text of the proposed Letter of Credit or
any documents described in or attached to the Request for Issuance. In
furtherance of the provisions of subsection 10.8, and not in limitation thereof,
Company may submit Requests for Issuance by telefacsimile and Administrative
Agent and Issuing Lender may rely and act upon any such Request for Issuance
without receiving an original signed copy thereof. No Letter of Credit shall
require payment against a conforming demand for payment to be made thereunder on
the same business day (under the laws of the jurisdiction in which the office of
Issuing Lender to which such demand for payment is required to be presented is
located) on which such demand for payment is presented if such presentation is
made after 10:00 A.M. (in the time zone of such office of Issuing Lender) on
such business day.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

62



--------------------------------------------------------------------------------

(ii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.3, Issuing
Lender shall issue the requested Letter of Credit in accordance with Issuing
Lender’s standard operating procedures.

(iii) Notification to Revolving Lenders. Upon the issuance of or amendment to
any Letter of Credit, Issuing Lender shall promptly notify Administrative Agent
and Company of such issuance or amendment in writing and such notice shall be
accompanied by a copy of such Letter of Credit or amendment. Upon receipt of
such notice (or, if Administrative Agent is Issuing Lender, together with such
notice), Administrative Agent shall notify each Revolving Lender in writing of
such issuance or amendment and the amount of such Revolving Lender’s respective
participation in such Letter of Credit or amendment, and, if so requested by a
Revolving Lender, Administrative Agent shall provide such Lender with a copy of
such Letter of Credit or amendment.

C. Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount that is or at any time may become available to be drawn
thereunder.

 

  3.2 Letter of Credit Fees

Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

(i) with respect to each Letter of Credit, (a) a fronting fee, payable directly
to Issuing Lender for its own account, equal to 0.125% per annum of the daily
amount available to be drawn under such Letter of Credit and (b) a letter of
credit fee, payable to Administrative Agent for the account of Revolving
Lenders, equal to the applicable Eurodollar Rate Margin for Revolving Loans
plus, upon the application of increased rates of interest pursuant to subsection
2.2E, 2.00% per annum, multiplied by the daily amount available to be drawn
under such Letter of Credit, each such fronting fee or letter of credit fee to
be payable in arrears on and to (but excluding) March 31, June 30, September 30
and December 31 of each calendar year, commencing on March 31, 2012, and on the
Revolving Loan Commitment Termination Date, in each case computed on the basis
of a 360-day year for the actual number of days elapsed;

(ii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clause (i) above), documentary and processing charges payable
directly to Issuing Lender for its own account in accordance with Issuing
Lender’s standard schedule for such charges in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

63



--------------------------------------------------------------------------------

For purposes of calculating any fees payable under clause (i) of this subsection
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination.

 

  3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit

A. Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.

B. Reimbursement by Company of Amounts Paid Under Letters of Credit.

In the event Issuing Lender has determined to honor a drawing under a Letter of
Credit issued by it, Issuing Lender shall immediately notify Company and
Administrative Agent, and Company shall reimburse Issuing Lender on or before
the Business Day immediately following the date on which such drawing is honored
(the “Reimbursement Date”) in an amount in Dollars and in same day funds equal
to the amount of such payment; provided that, anything contained in this
Agreement to the contrary notwithstanding, (i) unless Company shall have
notified Administrative Agent and Issuing Lender prior to 10:00 A.M. (San
Francisco time) on the date such drawing is honored that Company intends to
reimburse Issuing Lender for the amount of such payment with funds other than
the proceeds of Revolving Loans, Company shall be deemed to have given a timely
Notice of Borrowing to Administrative Agent requesting Revolving Lenders to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such payment and (ii) subject to satisfaction
or waiver of the conditions specified in subsection 4.2B, Revolving Lenders
shall, on the Reimbursement Date, make Revolving Loans that are Base Rate Loans
in the amount of such payment, the proceeds of which shall be applied directly
by Administrative Agent to reimburse Issuing Lender for the amount of such
payment; and provided, further that if for any reason proceeds of Revolving
Loans are not received by Issuing Lender on the Reimbursement Date in an amount
equal to the amount of such payment, Company shall reimburse Issuing Lender, on
demand, in an amount in same day funds equal to the excess of the amount of such
payment over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this subsection 3.3B shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth in this Agreement, and Company shall retain any and all
rights it may have against any Revolving Lender resulting from the failure of
such Revolving Lender to make such Revolving Loans under this subsection 3.3B.

C. Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.

(i) Payment by Revolving Lenders. In the event that Company shall fail for any
reason to reimburse Issuing Lender as provided in subsection 3.3B in an amount
equal to the amount of any payment by Issuing Lender, Issuing Lender shall
promptly notify Administrative Agent, who shall promptly notify each Revolving
Lender of the

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

64



--------------------------------------------------------------------------------

unreimbursed amount of such honored drawing and of such Revolving Lender’s
respective participation therein based on such Revolving Lender’s Pro Rata
Share. Each Revolving Lender (other than Issuing Lender) shall make available to
Administrative Agent an amount equal to its respective participation, in
Dollars, in same day funds, at the Funding and Payment Office, not later than
12:00 Noon (San Francisco time) on the first Business Day after the date
notified by Administrative Agent, and Administrative Agent shall make available
to Issuing Lender in Dollars, in same day funds, at the office of Issuing Lender
on such Business Day the aggregate amount of the payments so received by
Administrative Agent. In the event that any Revolving Lender fails to make
available to Administrative Agent on such Business Day the amount of such
Revolving Lender’s participation in such Letter of Credit as provided in this
subsection 3.3C, Issuing Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest thereon at the rate
customarily used by Issuing Lender for the correction of errors among banks for
three Business Days and thereafter at the Base Rate. Nothing in this subsection
3.3C shall be deemed to prejudice the right of Administrative Agent to recover,
for the benefit of Revolving Lenders, from Issuing Lender any amounts made
available to Issuing Lender pursuant to this subsection 3.3C in the event that
it is determined by the final judgment of a court of competent jurisdiction that
the payment with respect to a Letter of Credit by Issuing Lender in respect of
which payments were made by Revolving Lenders constituted gross negligence or
willful misconduct on the part of Issuing Lender.

(ii) Distribution to Lenders of Reimbursements Received From Company. In the
event Issuing Lender shall have been reimbursed by other Revolving Lenders
pursuant to subsection 3.3C(i) for all or any portion of any payment by Issuing
Lender under a Letter of Credit issued by it, and Administrative Agent or
Issuing Lender thereafter receives any payments from Company in reimbursement of
such payment under the Letter of Credit, to the extent any such payment is
received by Issuing Lender, it shall distribute such payment to Administrative
Agent, and Administrative Agent shall distribute to each other Revolving Lender
that has paid all amounts payable by it under subsection 3.3C(i) with respect to
such payment such Revolving Lender’s Pro Rata Share of all payments subsequently
received by Administrative Agent or by Issuing Lender from Company. Any such
distribution shall be made to a Revolving Lender at the account specified in
subsection 2.4B(iii).

 

  D. Interest on Amounts Paid Under Letters of Credit.

(i) Payment of Interest by Company. Company agrees to pay to Administrative
Agent, with respect to payments under any Letters of Credit issued by Issuing
Lender, interest on the amount paid by Issuing Lender in respect of each such
payment from the date a drawing is honored to but excluding the date such amount
is reimbursed by Company (including any such reimbursement out of the proceeds
of Revolving Loans pursuant to subsection 3.3B) at a rate equal to (a) for the
period from the date such drawing is honored to but excluding the Reimbursement
Date, the rate then in effect under this Agreement with respect to Revolving
Loans that are Base Rate Loans and (b) thereafter, a rate which is 2.00% per
annum in excess of the rate of interest otherwise payable under this Agreement
with respect to Revolving Loans that are Base

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

65



--------------------------------------------------------------------------------

Rate Loans. Interest payable pursuant to this subsection 3.3D(i) shall be
computed on the basis of a 365-day or 366-day year, as the case may be, for the
actual number of days elapsed in the period during which it accrues and shall be
payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.

(ii) Distribution of Interest Payments by Administrative Agent. Promptly upon
receipt by Administrative Agent of any payment of interest pursuant to
subsection 3.3D(i) with respect to a payment under a Letter of Credit,
(a) Administrative Agent shall distribute to (x) each Revolving Lender
(including Issuing Lender) out of the interest received by Administrative Agent
in respect of the period from the date such drawing is honored to but excluding
the date on which Issuing Lender is reimbursed for the amount of such payment
(including any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B), the amount that such Revolving Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit for such period pursuant to
subsection 3.2 if no drawing had been honored under such Letter of Credit, and
(y) Issuing Lender the amount, if any, remaining after payment of the amounts
applied pursuant to clause (x), and (b) in the event Issuing Lender shall have
been reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for
all or any portion of such payment, Administrative Agent shall distribute to
each Revolving Lender (including Issuing Lender) that has paid all amounts
payable by it under subsection 3.3C(i) with respect to such payment such
Revolving Lender’s Pro Rata Share of any interest received by Administrative
Agent in respect of that portion of such payment so made by Revolving Lenders
for the period from the date on which Issuing Lender was so reimbursed to but
excluding the date on which such portion of such payment is reimbursed by
Company. Any such distribution shall be made to a Revolving Lender at the
account specified in subsection 2.4B(iii).

 

  3.4 Obligations Absolute

The obligation of Company to reimburse Issuing Lender for payments under the
Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.3C(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit;

(ii) the existence of any claim, set-off, defense or other right which Company
or any Lender may have at any time against a beneficiary or any transferee of
any Letter of Credit (or any Persons for whom any such transferee may be
acting), Issuing Lender or other Revolving Lender or any other Person or, in the
case of a Revolving Lender, against Company, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured);

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

66



--------------------------------------------------------------------------------

(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(iv) payment by Issuing Lender under any Letter of Credit against presentation
of a draft or other document which does not strictly comply with the terms of
such Letter of Credit;

(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;

(vi) any breach of this Agreement or any other Loan Document by any party
thereto;

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

provided, in each case, that payment by Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of Issuing Lender under the circumstances in question (as determined
by a final judgment of a court of competent jurisdiction).

 

  3.5 Nature of Issuing Lender’s Duties

As between Company and Issuing Lender, Company assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by Issuing Lender by,
the respective beneficiaries of such Letters of Credit. In furtherance and not
in limitation of the foregoing, Issuing Lender shall not be responsible for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Lender, including any act or omission by a Government
Authority, and none of the above shall affect or impair, or prevent the vesting
of, any of Issuing Lender’s rights or powers hereunder.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

67



--------------------------------------------------------------------------------

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put Issuing Lender under any resulting
liability to Company.

Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against Issuing Lender for
any liability arising solely out of the gross negligence or willful misconduct
of Issuing Lender, as determined by a final judgment of a court of competent
jurisdiction.

Section 4. CONDITIONS TO LOANS AND LETTERS OF CREDIT

The obligations of Lenders to amend and restate the Existing Credit Agreement
and to make Loans and to issue Letters of Credit hereunder are subject to the
satisfaction of the following conditions.

 

  4.1 Conditions to Initial Revolving Loans and Swing Line Loans

The effectiveness of this Agreement and the obligations of Lenders to make any
Revolving Loans and Swing Line Loans to be made on the Closing Date are, in
addition to the conditions precedent specified in subsection 4.2, subject to
prior or concurrent satisfaction of the following conditions:

A. Loan Party Documents. On or before the Closing Date, Company shall, and shall
cause each other Loan Party to, deliver to Lenders (or to Administrative Agent
with sufficient originally executed copies, where appropriate, for each Lender)
the following with respect to Company or such Loan Party, as the case may be,
each, unless otherwise noted, dated the Closing Date:

(i) Copies of the Organizational Documents of such Person, in each case,
certified by the Secretary of State of its jurisdiction of organization or, if
such document is of a type that may not be so certified, certified by the
secretary or similar officer of the applicable Loan Party, together with a good
standing certificate from the Secretary of State of its jurisdiction of
organization and, to the extent generally available, a certificate or other
evidence of good standing as to payment of any applicable franchise or similar
taxes from the appropriate taxing authority of such jurisdiction, each dated a
recent date prior to the Closing Date;

(ii) Resolutions of the Governing Body of such Person approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party, certified as of the Closing Date by the secretary or similar officer of
such Person as being in full force and effect without modification or amendment;

(iii) Signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party;

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

68



--------------------------------------------------------------------------------

(iv) Executed originals of the Loan Documents to which such Person is a party
(except for any executed original Loan Documents that have been delivered to
Administrative Agent prior to the Closing Date); and

(v) Such other documents as Administrative Agent may reasonably request.

B. Interest and Fees.

(i) Company shall have paid in full all accrued interest on the loans under the
Existing Credit Agreement and all accrued fees, costs and expenses thereunder,
in each case through the Closing Date.

(ii) Company shall have paid to Administrative Agent, for distribution (as
appropriate) to Administrative Agent and Lenders, the fees payable on the
Closing Date referred to in subsection 2.3B.

C. Representations and Warranties; Performance of Agreements. Company shall have
delivered to Administrative Agent an Officer’s Certificate, in form and
substance satisfactory to Administrative Agent, to the effect that the
representations and warranties in Section 5 are true, correct and complete in
all material respects on and as of the Closing Date to the same extent as though
made on and as of that date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date) and that Company shall have performed in all material
respects all agreements and satisfied all conditions which this Agreement
provides shall be performed or satisfied by it on or before the Closing Date
except as otherwise disclosed to and agreed to in writing by Administrative
Agent; provided that, if a representation and warranty, covenant or condition is
qualified as to materiality, the applicable materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty,
covenant or condition for purposes of this condition.

D. Financial Statements; Pro Forma Balance Sheet. On or before the Closing Date,
Lenders shall have received from Company (i) audited consolidated financial
statements of Company and its Subsidiaries for Fiscal Year 2010, consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such Fiscal Year, audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP, together with such accountants’ report thereon, (ii) a pro forma
consolidated balance sheet of Company and its Subsidiaries as at the Closing
Date, prepared in accordance with GAAP and reflecting the transactions
contemplated by the Loan Documents, which pro forma balance sheet shall be in
form and substance satisfactory to Administrative Agent, and (iii) projected
financial statements consisting of consolidated balance sheets, statements of
income and cash flow statements of Company and its Subsidiaries for Fiscal Years
2012 through and including 2017, which will be quarterly for the first year
after the Closing Date and annually thereafter.

E. Opinions of Counsel to Loan Parties. Lenders shall have received originally
executed copies of one or more favorable written opinions of Jones, Walker,
Waechter, Poitevent, Carrère & Denègre, L.L.P., counsel for Loan Parties, in
form and substance reasonably satisfactory to Administrative Agent and its
counsel, dated as of the Closing Date setting forth the matters as
Administrative Agent acting on behalf of Lenders may reasonably request (this
Agreement constituting a written request by Company to such counsel to deliver
such opinions to Lenders).

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

69



--------------------------------------------------------------------------------

F. Evidence of Insurance. Administrative Agent shall have received a certificate
from Company’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to subsection 6.4 is in full force
and effect and that Administrative Agent on behalf of Lenders has been named as
additional insured to the extent required under subsection 6.4.

G. Necessary Governmental Authorizations and Consents, Etc. Company shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or reasonably advisable in connection with the
transactions contemplated by the Loan Documents. Each such Governmental
Authorization and consent shall be in full force and effect, except in a case
where the failure to obtain or maintain a Governmental Authorization or consent,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No action, request for stay, petition for
review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable Government Authority
to take action to set aside its consent on its own motion shall have expired.

H. Security Interests in Collateral. Administrative Agent shall have received
evidence satisfactory to it that Company and Subsidiary Guarantors shall have
taken or caused to be taken all such actions, executed and delivered or caused
to be executed and delivered all such agreements, documents and instruments, and
made or caused to be made all such filings and recordings (other than the filing
or recording of items described in clauses (ii) and (iii) below) that may be
necessary or, in the opinion of Administrative Agent, desirable in order to
create or continue in favor of Administrative Agent, for the benefit of Lenders,
a valid and (upon such filing and recording) perfected First Priority security
interest in the Collateral. Such actions shall include the following:

(i) Stock Certificates and Instruments. Delivery to Administrative Agent of
(a) certificates (which certificates shall be accompanied by irrevocable undated
stock powers, duly endorsed in blank and otherwise satisfactory in form and
substance to Administrative Agent) representing all Capital Stock pledged
pursuant to the Pledge Agreement and (b) all promissory notes or other
instruments (duly endorsed, where appropriate, in a manner satisfactory to
Administrative Agent) evidencing any Collateral;

(ii) Lien Searches and UCC Termination Statements. Delivery to Administrative
Agent of (a) the results of a recent search, by a Person satisfactory to
Administrative Agent, of all effective UCC financing statements and fixture
filings and all judgment and tax lien filings which may have been made with
respect to any personal or mixed property of any Loan Party, together with
copies of all such filings disclosed by such search, and (b) duly completed UCC
termination statements, and authorization of the filing thereof from the
applicable secured party, as may be necessary to terminate any effective UCC
financing statements or fixture filings disclosed in such search (other than any
such financing statements or fixture filings in respect of Liens permitted to
remain outstanding pursuant to the terms of this Agreement);

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

70



--------------------------------------------------------------------------------

(iii) UCC Financing Statements. Delivery to Administrative Agent of duly
completed UCC financing statements with respect to all Collateral of such Loan
Party, for filing in all jurisdictions as may be necessary or, in the opinion of
Administrative Agent, desirable to perfect the security interests created
in such Collateral pursuant to the Collateral Documents;

(iv) Cover Sheets, etc. Delivery to Administrative Agent of all cover sheets or
other documents or instruments required to be filed with any IP Filing Office in
order to create or perfect Liens in respect of any IP Collateral, together with
releases duly executed (if necessary) of security interests by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective filings in any IP Filing Office in respect of any IP
Collateral; and

(v) Deeds of Trust. Delivery to Administrative Agent of an amendment to each
existing Deed of Trust.

I. Solvency Assurances. On the Closing Date, Administrative Agent and Lenders
shall have received an Officer’s Certificate of Company, signed by Company’s
chief financial officer, dated the Closing Date, substantially in the form of
Exhibit XI annexed hereto and with appropriate attachments, demonstrating that,
after giving effect to the consummation of the transactions contemplated by the
Loan Documents, Company and each Subsidiary Guarantor on a consolidated basis
will be Solvent.

J. Patriot Act Certificate. Administrative Agent shall have received a
certificate satisfactory to it, for benefit of itself and Lenders, provided by
Company that sets forth information required by the Patriot Act including the
identity of Company, the name and address of Company and other information that
will allow Administrative Agent or any Lender, as applicable, to identify
Company in accordance with the Patriot Act.

H. Release of Collateral. RCSH Promotions, LLC, a Louisiana limited liability
company, R.C. Equipment, Inc., a Louisiana corporation, RCSH Utah, Inc., a Utah
corporation, and Ruth’s Chris Steak House #15, Inc., a Louisiana corporation,
shall be released from all guaranties, collateral documents and other
obligations under the Existing Credit Agreement.

 

  4.2 Conditions to All Loans

The obligation of each Lender to make its Loans on each Funding Date are subject
to the following further conditions precedent:

A. Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, a duly executed Notice of
Borrowing, in each case signed by a duly authorized Officer of Company.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

71



--------------------------------------------------------------------------------

B. As of that Funding Date:

(i) The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date; provided, that, if a representation and warranty is qualified as
to materiality, the materiality qualifier set forth above shall be disregarded
with respect to such representation and warranty for purposes of this condition;

(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default;

(iii) Each Loan Party shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before that Funding Date; and

(iv) No order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain such Lender from making the Loans to be made
by it on that Funding Date.

 

  4.3 Conditions to Letters of Credit

The issuance of any Letter of Credit hereunder (whether or not Issuing Lender is
obligated to issue such Letter of Credit) is subject to the following conditions
precedent:

A. On or before the date of issuance of the initial Letter of Credit pursuant to
this Agreement, the initial Loans shall have been made.

B. On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Request for Issuance (or a facsimile copy
thereof) in each case signed by a duly authorized Officer of Company, together
with all other information specified in subsection 3.1B(i) and such other
documents or information as Issuing Lender may reasonably require in connection
with the issuance of such Letter of Credit.

C. On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

72



--------------------------------------------------------------------------------

Section 5. COMPANY’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lender to issue Letters of Credit and to induce Revolving
Lenders to purchase participations therein, Company represents and warrants to
each Lender:

 

  5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries

A. Organization and Powers. Company is a corporation, partnership, trust or
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization as specified in Schedule 5.1
annexed hereto. Company has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

B. Qualification and Good Standing. Company is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had and could
not reasonably be expected to result in a Material Adverse Effect.

C. Conduct of Business. Company and its Subsidiaries are engaged only in the
businesses permitted to be engaged in pursuant to subsection 7.10.

D. Subsidiaries. All of the Subsidiaries of Company as of the Closing Date and
their jurisdictions of organization are identified in Schedule 5.1 annexed
hereto. The Capital Stock of each of the Subsidiaries of Company identified in
Schedule 5.1 annexed hereto is duly authorized, validly issued, fully paid and
nonassessable and none of such Capital Stock constitutes Margin Stock. Each of
the Subsidiaries of Company identified in Schedule 5.1 annexed hereto is a
corporation, partnership, trust or limited liability company duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization set forth therein, has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, and is qualified to do business and
in good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, in each case except where
failure to be so qualified or in good standing or a lack of such power and
authority has not had and could not reasonably be expected to result in a
Material Adverse Effect. Schedule 5.1 annexed hereto correctly sets forth the
ownership interest of Company and each of its Subsidiaries in each of the
Subsidiaries of Company identified therein.

 

  5.2 Authorization of Borrowing, etc.

A. Authorization of Borrowing. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

73



--------------------------------------------------------------------------------

B. No Conflict. The execution, delivery and performance by Loan Parties of the
Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) violate
any provision of any law or any governmental rule or regulation applicable to
Company or any of its Subsidiaries, the Organizational Documents of Company or
any of its Subsidiaries or any order, judgment or decree of any court or other
Government Authority binding on Company or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Company or
any of its Subsidiaries, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Company or any of its
Subsidiaries (other than any Liens created under any of the Loan Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of Company or any of its Subsidiaries.

C. Governmental Consents. The execution, delivery and performance by Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not require
any Governmental Authorization.

D. Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

  5.3 Financial Condition

Company has heretofore delivered to Lenders, at Lenders’ request, the financial
statements and information described in subsection 4.1D. All such statements
other than pro forma financial statements were prepared in conformity with GAAP
and fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. Except as set
forth in Schedule 5.6 annexed hereto, neither Company nor any of its
Subsidiaries has (and will not have following the funding of the Loans made on
the Closing Date) any Contingent Obligation, contingent liability or liability
for taxes, long-term lease or unusual forward or long-term commitment (other
than any obligations arising under the Loan Documents) that, as of the Closing
Date, is not reflected in the foregoing financial statements or the notes
thereto and, as of any Funding Date subsequent to the Closing Date, is not
reflected in the most recent financial statements delivered to Lenders pursuant
to subsection 6.1 or the notes thereto and that, in any such case, is material
in relation to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Company or any of its Subsidiaries.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

74



--------------------------------------------------------------------------------

  5.4 No Material Adverse Effect

Since December 26, 2010, no event or change has occurred that has resulted in,
either in any case or in the aggregate, a Material Adverse Effect.

 

  5.5 Title to Properties; Liens; Real Property; Intellectual Property

A. Title to Properties; Liens. Company and its Subsidiaries have (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), or (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the
financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens. All real property owned by Company or any of its
Subsidiaries as of the Closing Date is described on Schedule 5.5A annexed
hereto.

B. Intellectual Property. As of the Closing Date, Company and its Subsidiaries
own or have the right to use, all Intellectual Property used in the conduct of
their business, except where the failure to own or have such right to use in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect. No claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does Company know of any
valid basis for any such claim, except for such claims that in the aggregate
could not reasonably be expected to result in a Material Adverse Effect. The use
of such Intellectual Property by Company and its Subsidiaries does not infringe
on the rights of any Person, except for such claims and infringements that, in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. All material federal, state and foreign registrations of and
applications for Intellectual Property, and all material unregistered
Intellectual Property, that are owned or licensed by Company or any of its
Subsidiaries as of the Closing Date are described on Schedule 5.5B annexed
hereto.

 

  5.6 Litigation; Adverse Facts

Except as set forth in Schedule 5.6 annexed hereto, there are no Proceedings
(whether or not purportedly on behalf of Company or any of its Subsidiaries) at
law or in equity, or before or by any court or other Government Authority
(including any Environmental Claims) that are pending or, to the knowledge of
Company, threatened against or affecting Company or any of its Subsidiaries or
any property of Company or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither Company nor any of its Subsidiaries (i) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

75



--------------------------------------------------------------------------------

  5.7 Payment of Taxes

Except to the extent permitted by subsection 6.3, all tax returns and reports of
Company and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable,
except where the failure to pay could not reasonably be expected to result in a
Material Adverse Effect. Company knows of no proposed tax assessment against
Company or any of its Subsidiaries that is not being actively contested by
Company or such Subsidiary in good faith and by appropriate proceedings;
provided that such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

 

  5.8 Governmental Regulation

Neither Company nor any of its Subsidiaries is subject to regulation under the
Federal Power Act, the Interstate Commerce Act or the Investment Company Act of
1940 or under any other federal or state statute or regulation which may limit
its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.

 

  5.9 Securities Activities

A. Neither Company nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock.

B. Following application of the proceeds of each Loan, not more than 25% of the
value of the assets (either of Company only or of Company and its Subsidiaries
on a consolidated basis) subject to the provisions of subsection 7.2 or 7.7 or
subject to any restriction contained in any agreement or instrument, between
Company and any Lender or any Affiliate of any Lender, relating to Indebtedness
and within the scope of subsection 8.2, will be Margin Stock.

 

  5.10 Employee Benefit Plans

A. Company, each of its Subsidiaries and each of their respective ERISA
Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan. To the knowledge of Company
and each of its Subsidiaries, each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code is so qualified.

B. No ERISA Event has occurred or is reasonably expected to occur.

C. Except to the extent required under Section 4980B of the Internal Revenue
Code, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of
Company, any of its Subsidiaries or any of their respective ERISA Affiliates.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

76



--------------------------------------------------------------------------------

D. Neither Company, any of its Subsidiaries nor any of their respective ERISA
Affiliates sponsor or contribute to, nor have ever sponsored or contributed to,
any Pension Plan or Multiemployer Plan.

  5.11 Certain Fees

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby, and Company hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.

 

  5.12 Environmental Protection

Except as set forth in Schedule 5.12 annexed hereto:

(i) neither Company nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to (a) any Environmental
Law, (b) any Environmental Claim, or (c) any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

(ii) neither Company nor any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law;

(iii) there are and, to Company’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities that could reasonably be expected
to form the basis of an Environmental Claim against Company or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

(iv) neither Company nor any of its Subsidiaries nor, to Company’s knowledge,
any predecessor of Company or any of its Subsidiaries has filed any notice under
any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility, and none of Company’s or any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent; and

(v) compliance with all current Environmental Laws would not, individually or in
the aggregate, be reasonably expected to result in a Material Adverse Effect.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

77



--------------------------------------------------------------------------------

  5.13 Employee Matters

There is no strike or work stoppage in existence or threatened involving Company
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

  5.14 Solvency

Each Loan Party is and, upon the incurrence of any Obligations by such Loan
Party on any date on which this representation is made, will be, Solvent.

 

  5.15 Matters Relating to Collateral

A. Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any Government Authority is required for either
(i) the pledge or grant by any Loan Party of the Liens purported to be created
in favor of Administrative Agent pursuant to any of the Collateral Documents or
(ii) the exercise by Administrative Agent of any rights or remedies in respect
of any Collateral (whether specifically granted or created pursuant to any of
the Collateral Documents or created or provided for by applicable law), except
for filings or recordings contemplated by the Collateral Documents and except as
may be required, in connection with the disposition of any Pledged Collateral,
by laws generally affecting the offering and sale of securities.

B. Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

C. Information Regarding Collateral. All information supplied to Administrative
Agent by or on behalf of any Loan Party with respect to any of the Collateral
(in each case taken as a whole with respect to any particular Collateral) is
accurate and complete in all material respects.

 

  5.16 Disclosure

No representation or warranty of Company or any of its Subsidiaries contained in
any Loan Document or in any other document, certificate or written statement
furnished to Lenders by or on behalf of Company or any of its Subsidiaries for
use in connection with the transactions contemplated by this Agreement contains
any untrue statement of a material fact or omits to state a material fact (known
to Company, in the case of any document not furnished by it) necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Company to be reasonable at the time made,
it being recognized by Lenders that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results. There are
no facts known (or which should upon the reasonable exercise of diligence be
known) to Company that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

78



--------------------------------------------------------------------------------

  5.17 FDD

(i) Company and each of its Subsidiaries have delivered to Administrative Agent
true and correct copies of the FDD, which is currently being used in connection
with the offers to sell and the sale of its and their franchises; and

(ii) the FDD (a) complies in all material respects with all applicable laws,
rules, regulations and orders of any Government Authority pertaining to offers
to sell and the sale of franchises in jurisdictions in which they are being
used, including in the United States, the Uniform Franchise Offering Circular
Guidelines adopted by the North American Securities Administrators Association
in April 25, 1993 and approved by the Federal Trade Commission on December 30,
1993 as an alternative to the Federal Trade Commission disclosure statement, and
(b) does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; in all cases, except where any failure to comply or an untrue
statement or omission could not reasonably be expected to result in a Material
Adverse Effect.

 

  5.18 Compliance with OFAC Rules and Regulations.

Neither Company, nor any Subsidiary or, to Company’s knowledge, any Affiliate of
Company (i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned
Countries, or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

 

  5.19 Foreign Assets Control Regulations, Etc.

Neither Company nor any Subsidiary is an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended. Neither Company nor
any or Subsidiary is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (c) the Patriot Act.
No Company nor any Subsidiary (i) is a blocked person described in Section 1 of
the Anti-Terrorism Order or (ii) to the best of Company’s knowledge, engages in
any dealings or transactions, or is otherwise associated, with any such blocked
person.

Section 6. COMPANY’S AFFIRMATIVE COVENANTS

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, Company shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

79



--------------------------------------------------------------------------------

  6.1 Financial Statements and Other Reports

Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Company will deliver to Administrative Agent and Lenders:

(i) Events of Default, etc.: promptly upon any officer of Company obtaining
knowledge (a) of any condition or event that constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender has given any
notice (other than to Administrative Agent) or taken any other action with
respect to a claimed Event of Default or Potential Event of Default, (b) that
any Person has given any notice to Company or any of its Subsidiaries or taken
any other action with respect to a claimed default or event or condition of the
type referred to in subsection 8.2, (c) of any condition or event that would be
required to be disclosed in a current report filed by Company with the
Securities and Exchange Commission on Form 8-K if Company were required to file
such reports under the Exchange Act, or (d) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, an Officer’s Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, default, event or condition, and what
action Company has taken, is taking and proposes to take with respect thereto;

(ii) Quarterly Financials: as soon as available and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
the consolidated balance sheet of Company and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Company and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding Fiscal Quarters
of the previous Fiscal Year, all in reasonable detail and certified by the chief
financial officer of Company that they fairly present, in all material respects,
the financial condition of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments;

(iii) Year-End Financials: as soon as available and in any event within 90 days
after the end of each Fiscal Year, commencing with the Fiscal Year ended
December 25, 2011, (a) the consolidated balance sheet of Company and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, all in reasonable
detail and certified by the chief financial officer of Company that they fairly

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

80



--------------------------------------------------------------------------------

present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated and (b) in the case of such
consolidated financial statements, a report thereon of KPMG, LLP or other
independent certified public accountants of recognized national standing
selected by Company and satisfactory to Administrative Agent, which report shall
be unqualified, shall express no doubts, assumptions or qualifications
concerning the ability of Company and its Subsidiaries to continue as a going
concern, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

(iv) Compliance Certificates: together with each delivery of financial
statements pursuant to subdivisions (ii) and (iii) above, (a) an Officer’s
Certificate of Company stating that the signers have reviewed the terms of this
Agreement and have made, or caused to be made under their supervision, a review
in reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signers do not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action Company has taken, is taking and proposes
to take with respect thereto; and (b) a Compliance Certificate demonstrating in
reasonable detail compliance during and at the end of the applicable accounting
periods with the restrictions contained in subsection 7.6 (it being understood
that compliance with such restrictions is not required with respect to the
Fiscal Year ended December 25, 2011);

(v) Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements of Company and its Subsidiaries delivered pursuant to subdivisions
(ii), (iii) or (xii) of this subsection 6.1 will differ in any material respect
from the consolidated financial statements that would have been delivered
pursuant to such subdivisions had no such change in accounting principles and
policies been made, then (a) together with the first delivery of financial
statements pursuant to subdivision (ii), (iii) or (xii) of this subsection 6.1
following such change, consolidated financial statements of Company and its
Subsidiaries for (y) the current Fiscal Year to the effective date of such
change and (z) the two full Fiscal Years immediately preceding the Fiscal Year
in which such change is made, in each case prepared on a pro forma basis as if
such change had been in effect during such periods, and (b) together with each
delivery of financial statements pursuant to subdivision (ii), (iii) or (xii) of
this subsection 6.1 following such change, if required pursuant to subsection
1.2, a written statement of the chief accounting officer or chief financial
officer of Company setting forth the differences (including any differences that
would affect any calculations relating to the financial covenants set forth in
subsection 7.6) which would have resulted if such financial statements had been
prepared without giving effect to such change;

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

81



--------------------------------------------------------------------------------

(vi) Accountants’ Certification: together with each delivery of consolidated
financial statements pursuant to subdivision (iii) above, a written statement by
the independent certified public accountants giving the report thereon
(a) stating that their audit examination has included a review of the terms of
this Agreement and the other Loan Documents as they relate to accounting
matters, (b) stating whether, in connection with their audit examination, any
condition or event that constitutes an Event of Default or Potential Event of
Default has come to their attention and, if such a condition or event has come
to their attention, specifying the nature and period of existence thereof;
provided that such accountants shall not be liable by reason of any failure to
obtain knowledge of any such Event of Default or Potential Event of Default that
would not be disclosed in the course of their audit examination, and (c) stating
that based on their audit examination nothing has come to their attention that
causes them to believe either or both that the information contained in the
certificates delivered therewith pursuant to subdivision (iv) above is not
correct or that the matters set forth in the Compliance Certificates delivered
therewith pursuant to clause (b) of subdivision (iv) above for the applicable
Fiscal Year are not stated in accordance with the terms of this Agreement;

(vii) Accountants’ Reports: promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all reports submitted to Company
by independent certified public accountants in connection with each annual,
interim or special audit of the financial statements of Company and its
Subsidiaries made by such accountants, including any comment letter submitted by
such accountants to management in connection with their annual audit;

(viii) Securities and Exchange Commission Filings and Press Releases: promptly
upon their becoming available, copies of (a) all financial statements, reports,
notices and proxy statements sent or made available generally by Company to its
security holders or by any Subsidiary of Company to its security holders other
than Company or another Subsidiary of Company, (b) all regular and periodic
reports and all registration statements (other than on Form S-8 or a similar
form) and prospectuses, if any, filed by Company or any of its Subsidiaries with
any securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (c) all press releases and
other statements made available generally by Company or any of its Subsidiaries
to the public concerning material developments in the business of Company or any
of its Subsidiaries;

(ix) Litigation or Other Proceedings: promptly upon, and in any event no later
than five days after, any Officer of Company obtaining knowledge of (1) the
institution of, or receipt in writing of notice of a non-frivolous threat of,
any Proceeding against or affecting Company or any of its Subsidiaries or any
property of Company or any of its Subsidiaries not previously disclosed in
writing by Company to Lenders or (2) any material development in any Proceeding
that, in any case:

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

82



--------------------------------------------------------------------------------

(x) has a reasonable possibility of (A) giving rise to liability of, or claims
against or affecting, Company or any of its Subsidiaries equal to or greater
than the Threshold Amount or (B) otherwise giving rise to a Material Adverse
Effect; or

(y) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;

written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;

(x) ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Company, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto;

(xi) ERISA Notices: with reasonable promptness, copies of (a) all notices
received by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and
(b) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as Administrative Agent shall reasonably request;

(xii) Financial Plans: as soon as practicable and in any event no later than 30
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year, including (a) a forecasted consolidated balance
sheet and forecasted consolidated statements of income and cash flows of Company
and its Subsidiaries for such Fiscal Year, together with an explanation of the
assumptions on which such forecasts are based, (b) forecasted consolidated
statements of income and cash flows of Company and its Subsidiaries for each
Fiscal Quarter of such Fiscal Year, together with an explanation of the
assumptions on which such forecasts are based, and (c) such other financial
information as Administrative Agent may reasonably request;

(xiii) Insurance: as soon as practicable after any material change in insurance
coverage maintained by Company and its Subsidiaries notice thereof to
Administrative Agent specifying the changes and reasons therefor;

(xiv) Governing Body: with reasonable promptness, written notice of any change
in the Governing Body of Company;

(xv) New Subsidiaries: promptly, and in any event within 30 days after any
Person becoming a Subsidiary of Company, a written notice setting forth with
respect to such Person (a) the date on which such Person became a Subsidiary of
Company and (b) all of the data required to be set forth in Schedule 5.1 annexed
hereto with respect to all Subsidiaries of Company; and

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

83



--------------------------------------------------------------------------------

(xvi) Other Information: with reasonable promptness, such other information and
data with respect to Company or any of its Subsidiaries as from time to time may
be reasonably requested by any Lender.

Financial statements and other documents required to be delivered pursuant
to this subsection 6.1 (to the extent any such financial statements or other
documents are included in reports or other materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which
(1) Company posts such financial statements or other documents, or provides a
link thereto, on Company’s website on the Internet or (2) such financial
statements or other documents are posted on Company’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that (x) Company shall deliver paper copies of
such financial statements and other documents to Administrative Agent or any
Lender that requests Company to deliver such paper copies until a written
request to cease delivering paper copies is given by Administrative Agent or
such Lender, as the case may be, and (y) Company shall notify Administrative
Agent of the posting of any such financial statements and other documents and
provide to Administrative Agent electronic versions thereof.

Company hereby acknowledges that (1) Administrative Agent and/or Arranger will
make available to the Lenders materials and/or information provided by or on
behalf of Company hereunder (collectively, “Company Materials”) by posting the
Company Materials on SyndTrak Online or another similar electronic system (the
“Platform”), and (2) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Company or its securities) (each, a “Public Lender”). Company hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Company Materials that may be distributed to the Public Lenders, and that
(w) all such Company Materials will be clearly and conspicuously marked “PUBLIC”
which, at a minimum, will mean that the word “PUBLIC” will appear prominently on
the first page thereof, (x) by marking Company Materials “PUBLIC,” Company will
be deemed to have authorized Administrative Agent, the Arranger, and the Lenders
to treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to
Company or its securities for purposes of federal and state securities laws,
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor,” and
(z) Administrative Agent and the Arranger will be entitled to treat any Company
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

  6.2 Existence, etc.

Except as permitted under subsection 7.7, Company will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect its
existence in the jurisdiction of organization specified on Schedule 5.1 and all
rights and franchises material to its business; provided, however that neither
Company nor any of its Subsidiaries shall be required to preserve any such right
or franchise if the Governing Body of Company or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of Company or such Subsidiary, as the case may be, and that the loss
thereof is not disadvantageous in any material respect to Company, such
Subsidiary or Lenders.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

84



--------------------------------------------------------------------------------

  6.3 Payment of Taxes and Claims; Tax

A. Company will, and will cause each of its Subsidiaries to, pay all taxes,
assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided that no such tax, assessment, charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor and (ii) in the case of a tax, assessment, charge
or claim which has or may become a Lien against any of the Collateral, such
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such charge or claim.

B. Company will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Company or any of its Subsidiaries).

 

  6.4 Maintenance of Properties; Insurance; Application of Net Insurance/
Condemnation Proceeds

A. Maintenance of Properties. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Company and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

B. Insurance. Company will maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
corporations similarly situated in the industry. Each such policy of insurance
shall name Administrative Agent for the benefit of Lenders as an additional
insured thereunder as its interests may appear. In connection with the renewal
of each such policy of insurance, Company promptly shall deliver to
Administrative Agent a certificate from Company’s insurance broker or other
evidence satisfactory to Administrative Agent that Administrative Agent on
behalf of Lenders has been named as additional insured.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

85



--------------------------------------------------------------------------------

C. Application of Net Insurance/Condemnation Proceeds.

(i) Business Interruption Insurance. Upon receipt by Company or any of its
Subsidiaries of any business interruption insurance proceeds constituting Net
Insurance/Condemnation Proceeds, (a) so long as no Event of Default or Potential
Event of Default shall have occurred and be continuing, Company or such
Subsidiary may retain and apply such Net Insurance/Condemnation Proceeds for
working capital purposes, and (b) if an Event of Default or Potential Event of
Default shall have occurred and be continuing, Company shall apply an amount
equal to such Net Insurance/Condemnation Proceeds to prepay the Loans (but
without any reduction in the Revolving Loan Commitment Amount) as provided in
subsections 2.4A and 2.4C.

(ii) Net Insurance/Condemnation Proceeds. Upon receipt by Company or any of its
Subsidiaries of any amount in excess of $10,000,000 in the aggregate of Net
Insurance/Condemnation Proceeds other than from business interruption insurance
(such excess amount being referred to herein as “Excess Net
Insurance/Condemnation Proceeds”), Company shall apply an amount equal to such
Excess Net Insurance/Condemnation Proceeds to prepay the Loans (and/or the
Revolving Loan Commitment Amount shall be reduced) as provided in subsection
2.4A; provided that so long as no Event of Default or Potential Event of Default
shall have occurred and be continuing, Company may, or may cause one or more of
its Subsidiaries to, promptly and diligently apply such Excess Net
Insurance/Condemnation Proceeds to pay or reimburse or establish reserves for
the costs of repairing, restoring or replacing the assets in respect of which
such Excess Net Insurance/Condemnation Proceeds were received or acquiring or
repairing other fixed or capital assets useful and necessary in its business, to
the extent not so applied, to prepay the Loans (and/or the Revolving Loan
Commitments shall be reduced) as provided in subsection 2.4A; provided, however,
if (a) Company, within 180 days of receipt of such Excess Net
Insurance/Condemnation Proceeds, has not used all or any portion of such Excess
Net Insurance/Condemnation Proceeds as provided above and has not delivered to
Administrative Agent evidence reasonably satisfactory to Administrative Agent
that Company has entered into one or more binding contractual commitments to so
use such Excess Net Insurance/Condemnation Proceeds, (b) Company, within 360
days after the date of receipt of such Excess Net Insurance/Condemnation
Proceeds, has not used all or any portion of such Excess Net
Insurance/Condemnation Proceeds or (c) an Event of Default or Potential Event of
Default shall have occurred and be continuing, Company shall apply an amount
equal to such Excess Net Insurance/Condemnation Proceeds to prepay the Loans
(and/or the Revolving Loan Commitments shall be reduced) as provided in
subsection 2.4A.

 

  6.5 Inspection Rights; Lender Meeting

A. Inspection Rights. Company shall, and shall cause each of its Subsidiaries
to, permit any authorized representatives designated by Administrative Agent
(which representative may be accompanied by any authorized representative
designated by any Lender) to visit and inspect any of the properties of Company
or of any of its Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

86



--------------------------------------------------------------------------------

accountants (provided that Company may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested or at any time or from time to time following the occurrence and
during the continuation of an Event of Default.

B. Lender Meeting. Company will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held at Company’s principal offices (or at
such other location as may be agreed to by Company and Administrative Agent) at
such time as may be agreed to by Company and Administrative Agent.

 

  6.6 Compliance with Laws, etc.

Company shall comply, and shall cause each of its Subsidiaries and all other
Persons on or occupying any Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Government Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.

 

  6.7 Environmental Matters

A. Environmental Disclosure. Company will deliver to Administrative Agent and
Lenders:

(i) Notice of Certain Releases, Remedial Actions, Etc. Promptly upon, and in any
event no later than five Business Days after, the occurrence thereof, written
notice describing in reasonable detail (a) any Release required to be reported
to any Government Authority under any applicable Environmental Laws that could
reasonably be expected to result in a Material Adverse Effect, (b) any remedial
action taken by Company or any other Person in response to (1) any Hazardous
Materials Activities the existence of which could reasonably be expected to
result in one or more Environmental Claims that could reasonably be expected to
result in a Material Adverse Effect or (2) any Environmental Claims that could
reasonably be expected to result in a Material Adverse Effect, and (c) Company’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that could reasonably be expected to cause such
Facility or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws.

(ii) Written Communications Regarding Environmental Claims, Releases, Etc. As
soon as practicable following the sending or receipt thereof by Company or any
of its Subsidiaries, a copy of any and all written communications with respect
to (a) any Environmental Claims that could reasonably be expected to result in a
Material Adverse Effect and (b) any request for information from any Government
Authority that suggests such Government Authority is investigating whether
Company or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity that could reasonably be expected to result in a
Material Adverse Effect.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

87



--------------------------------------------------------------------------------

(iii) Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail any proposed acquisition of
stock, assets, or property by Company or any of its Subsidiaries that could
reasonably be expected to (1) expose Company or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to result in a
Material Adverse Effect or (2) affect the ability of Company or any of its
Subsidiaries to maintain in full force and effect all Governmental
Authorizations required under any Environmental Laws for their respective
operations.

B. Company’s Actions Regarding Hazardous Materials Activities, Environmental
Claims and Violations of Environmental Laws.

(i) Remedial Actions Relating to Hazardous Materials Activities. Company shall,
in compliance with all applicable Environmental Laws, promptly undertake, and
shall cause each of its Subsidiaries promptly to undertake, any and all
investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions necessary to remove, remediate, clean up
or abate any Hazardous Materials Activity on, under or about any Facility that
is in violation of any Environmental Laws or that presents a reasonable risk of
giving rise to an Environmental Claim.

(ii) Actions with Respect to Environmental Claims and Violations of
Environmental Laws. Company shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all actions necessary to (a) cure any
violation of applicable Environmental Laws by Company or its Subsidiaries and
(b) make an appropriate response to any Environmental Claim against Company or
any of its Subsidiaries.

 

  6.8 Execution of Subsidiary Guaranty and Collateral Documents After the
Closing Date

A. Execution of Subsidiary Guaranty and Collateral Documents. In the event that
(i) any Person becomes a Subsidiary of Company after the Closing Date, or
(ii) RCSH Promotions, LLC, a Louisiana limited liability company, R.C.
Equipment, Inc., a Louisiana corporation, RCSH Utah, Inc., a Utah corporation,
or Ruth’s Chris Steak House #15, Inc., a Louisiana corporation, shall not have
been dissolved or liquidated within 180 days following the Closing Date, Company
will promptly notify Administrative Agent of that fact and cause such Subsidiary
to execute and deliver to Administrative Agent a counterpart of the Subsidiary
Guaranty and Pledge Agreement and to take all such further actions and execute
all such further documents and instruments (including actions, documents and
instruments comparable to those described in subsection 4.1I) as may be
necessary or, in the opinion of Administrative Agent, reasonably desirable to
create in favor of Administrative Agent, for the benefit of Lenders, a valid and
perfected First Priority Lien on all of the Capital Stock of the Subsidiaries of
such Subsidiary. In addition, Company shall, or shall cause the Subsidiary that
owns the Capital Stock of such Person to, execute and deliver to Administrative
Agent a counterpart or supplement to the Pledge Agreement, as appropriate, and
to deliver to Administrative Agent all certificates representing such Capital
Stock of such Person (accompanied by irrevocable undated stock powers, duly
endorsed in blank).

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

88



--------------------------------------------------------------------------------

B. Foreign Subsidiaries. Notwithstanding the provisions of subsection 6.8A,
(i) no Foreign Subsidiary shall be required to execute and deliver the
Subsidiary Guaranty or the Pledge Agreement, and (ii) no Capital Stock of a
Foreign Subsidiary shall be required to be pledged pursuant to the provisions of
the Pledge Agreement, in each case to the extent material adverse Tax
consequences to Company could reasonably be expected to result therefrom, it
being understood and agreed that a pledge by Company or a Subsidiary Guarantor
of 66% of the Capital Stock of a Foreign Subsidiary will not cause material
adverse Tax consequences to Company.

C. Subsidiary Organizational Documents, Legal Opinions, Etc. Company shall
deliver to Administrative Agent, together with such Loan Documents,
(i) certified copies of such Subsidiary’s Organizational Documents, together
with, if such Subsidiary is a Domestic Subsidiary, a good standing certificate
from the Secretary of State of the jurisdiction of its organization and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of such jurisdiction, each to be dated a recent date prior to
their delivery to Administrative Agent, (ii) a certificate executed by the
secretary or similar officer of such Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Subsidiary approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Subsidiary executing such Loan
Documents, and (iii) to the extent requested by Administrative Agent, a
favorable opinion of counsel to such Subsidiary, in form and substance
satisfactory to Administrative Agent and its counsel, as to (a) the due
organization and good standing of such Subsidiary, (b) the due authorization,
execution and delivery by such Subsidiary of such Loan Documents, (c) the
enforceability of such Loan Documents against such Subsidiary and (d) such other
matters (including matters relating to the creation and perfection of Liens in
any Collateral pursuant to such Loan Documents) as Administrative Agent may
reasonably request, all of the foregoing to be satisfactory in form and
substance to Administrative Agent and its counsel.

D. Real Property. From and after the Closing Date, in the event that (i) Company
or any Subsidiary Guarantor acquires any fee interest in real property or
(ii) at the time any Person becomes a Subsidiary Guarantor, such Person owns or
holds any fee interest in real property, Company shall deliver to Administrative
Agent:

1. A fully executed and notarized Deed of Trust, in proper form for recording in
all appropriate places in all applicable jurisdictions;

2. (a) An ALTA mortgagee title insurance policy or unconditional commitment
therefor issued by a title company acceptable to Administrative Agent with
respect, in an amount to be agreed upon, insuring fee simple title vested in
Company and assuring Administrative Agent that the Deed of Trust creates a valid
and enforceable First Priority mortgage Lien on the property encumbered thereby,
subject only to a standard survey exception, which policy (1) shall include an
endorsement for mechanics’ liens, for future advances under this Agreement and
for any other matters reasonably requested by Administrative Agent and (2) shall
provide for affirmative insurance and such reinsurance as Administrative Agent
may reasonably request, all of the foregoing in form

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

89



--------------------------------------------------------------------------------

and substance reasonably satisfactory to Administrative Agent; and (b) evidence
satisfactory to Administrative Agent that Company has (i) delivered to the title
company all certificates and affidavits required by the title company in
connection with the issuance of the policy and (ii) paid to the title company or
appropriate Government Authorities all expenses and premiums of the title
company in connection with the issuance of such policy and all recording and
stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Deed of Trust in the appropriate real estate
records;

3. A title report issued by the title company satisfactory in form and substance
to Administrative Agent;

4. Copies of all recorded documents listed as exceptions to title or otherwise
referred to in the policy or in the title report;

5. (a) Evidence, which may be in the form of a letter from an insurance broker
or a municipal engineer, as to whether (1) such property is located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards and (2) the community in which such property is located is
participating in the National Flood Insurance Program, (b) if applicable,
Company’s written acknowledgement of receipt of written notification from
Administrative Agent and in the event such property is located in a community
that participates in the National Flood Insurance Program, evidence that Company
has obtained flood insurance in respect of such property to the extent required
under the applicable regulations of the Board of Governors of the Federal
Reserve System; and

6. If requested by Administrative Agent, an opinion of counsel (which counsel
shall be reasonably satisfactory to Administrative Agent) in the state in which
such property is located with respect to the enforceability of the form of Deed
of Trust to be recorded in such state and such other matters as Administrative
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Administrative Agent.

Section 7. COMPANY’S NEGATIVE COVENANTS

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give prior written consent, Company shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 7.

 

  7.1 Indebtedness

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

90



--------------------------------------------------------------------------------

(i) Company may become and remain liable with respect to the Obligations;

(ii) Company and its Subsidiaries may become and remain liable with respect to
Contingent Obligations permitted by subsection 7.4 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;

(iii) Company and its Subsidiaries may become and remain liable with respect to
Indebtedness in respect of Capital Leases in an aggregate amount, together with
the aggregate principal amount of any Indebtedness outstanding pursuant to
subsection 7.1(vi), not to exceed $10,000,000 at any one time; provided that
Company may request that this amount be increased by an amount to be agreed upon
by Company and Requisite Lenders so long as Company is then in compliance with
subsection 7.6B;

(iv) Company may become and remain liable with respect to Indebtedness to any
wholly owned Domestic Subsidiary, and any wholly owned Domestic Subsidiary may
become and remain liable with respect to Indebtedness to Company or any Domestic
Subsidiary; provided that (a) a security interest in all such intercompany
Indebtedness shall have been granted to Administrative Agent for the benefit of
Lenders and (b) if such intercompany Indebtedness is evidenced by a promissory
note or other instrument, such promissory note or instrument shall have been
pledged to Administrative Agent pursuant to the Security Agreement;

(v) Company and its Subsidiaries, as applicable, may remain liable with respect
to Indebtedness described in Schedule 7.1 annexed hereto and any extensions,
renewals and refinancings of such Indebtedness; provided that the principal
amount of such Indebtedness (including guaranteed Indebtedness) being extended,
renewed or refinanced is not increased;

(vi) Company and its Subsidiaries may become and remain liable with respect to
other Indebtedness, including Indebtedness secured by Liens permitted by
subsection 7.2A(ii), in an aggregate principal amount, together with the
aggregate principal amount of any Indebtedness outstanding pursuant to
subsection 7.1(iii), not to exceed $10,000,000 at any time outstanding; provided
that Company may request that this amount be increased by an amount to be agreed
upon by Company and Requisite Lenders so long as Company is then in compliance
with subsection 7.6B; and

(vii) Company and its Subsidiaries may become and remain liable with respect to
Indebtedness under Cash Management Agreements in the ordinary course of
business.

 

  7.2 Liens and Related Matters

A. Prohibition on Liens. Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

91



--------------------------------------------------------------------------------

(i) Permitted Encumbrances;

(ii) Liens to secure the payment of all or any part of the purchase price of an
asset upon the acquisition of such asset by Company or a Subsidiary or to secure
any Indebtedness permitted by subsection 7.1(vi) incurred by Company or a
Subsidiary at the time of or within ninety days after the acquisition of such
asset, which Indebtedness is incurred for the purpose of financing all or any
part of the purchase price thereof; provided, however, that the Lien shall apply
only to the asset so acquired and proceeds thereof;

(iii) Liens described in Schedule 7.2 annexed hereto or incurred in connection
with the extension, renewal or refinancing of the Indebtedness secured by such
Liens; provided that any extension, renewal or replacement Lien shall be limited
to the property encumbered by such Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced is not increased; and

(iv) other Liens on equipment, Cash or Cash Equivalents with an aggregate fair
market value, when combined with the aggregate fair market value of assets
subject to Liens permitted by subsections 7.2A(ii) and 7.2A(iii) and clause
(viii) of the definition of “Permitted Encumbrances”, not to exceed $10,000,000
at any time outstanding; provided that Company may request that this amount be
increased by an amount to be agreed upon by Company and Requisite Lenders so
long as Company is then in compliance with subsection 7.6B.

B. No Further Negative Pledges. Neither Company nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, other than (i) this Agreement and the other Loan Documents, (ii) an
agreement prohibiting only the creation of Liens securing Subordinated
Indebtedness, (iii) any agreement evidencing Indebtedness secured by Liens
permitted by subsections 7.2A(ii), 7.2A(iii) and 7.2A(iv), as to the assets
securing such Indebtedness, and (iv) any agreement evidencing an asset sale, as
to the assets being sold.

C. No Restrictions on Subsidiary Distributions to Company or Other Subsidiaries.
Company will not, and will not permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by Company or any other Subsidiary of Company, (ii) repay or
prepay any Indebtedness owed by such Subsidiary to Company or any other
Subsidiary of Company, (iii) make loans or advances to Company or any other
Subsidiary of Company, or (iv) transfer any of its property or assets to Company
or any other Subsidiary of Company, except (a) as provided in this Agreement and
(b), as to transfers of assets, as may be provided in an agreement with respect
to a sale of such assets.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

92



--------------------------------------------------------------------------------

  7.3 Investments; Acquisitions

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock of any Person, or any
division or line of business of any Person except:

(i) Company and its Subsidiaries may make and own Investments in Cash and Cash
Equivalents;

(ii) Company and its wholly owned Domestic Subsidiaries may make and own
additional equity Investments in their respective wholly owned Domestic
Subsidiaries;

(iii) Company and its Domestic Subsidiaries may make intercompany loans to the
extent permitted under subsection 7.1(iv);

(iv) Company and its Subsidiaries may make Consolidated Capital Expenditures
permitted under subsection 7.14;

(v) Company and its Subsidiaries may continue to own the Investments owned by
them and described in Schedule 7.3 annexed hereto; and

(vi) Company and its Subsidiaries may make (a) Permitted Acquisitions and
(b) acquisitions of Ruth’s Chris restaurant franchises and franchisees.

 

  7.4 Contingent Obligations

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:

(i) Company may become and remain liable with respect to Contingent Obligations
in respect of Letters of Credit;

(ii) Company may become and remain liable with respect to Contingent Obligations
under Hedge Agreements; provided that such Hedge Agreements are not entered into
for speculative purposes and are treated as Hedge Agreements under GAAP;

(iii) Company and its Subsidiaries, as applicable, may remain liable with
respect to Contingent Obligations described in Schedule 7.4 annexed hereto;

(iv) Company and its Subsidiaries may become and remain liable in respect of
Contingent Obligations with respect to which the primary obligor is a Subsidiary
Guarantor or Company and the primary obligation is permitted by this Agreement;
and

(v) Company and its Subsidiaries may become and remain liable in respect of
Contingent Obligations arising in connection with any settlement entered into
with the landlord under the lease of the Manhattan UN Facility in an aggregate
amount not to exceed $4,000,000, provided that not more than $2,000,000 of such
Contingent Obligations could become payable on or prior to the Revolving Loan
Commitment Termination Date.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

93



--------------------------------------------------------------------------------

  7.5 Restricted Junior Payments

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment; provided that (a) so long as no Event of Default shall have
occurred and be continuing or shall be caused thereby, Company may pay quarterly
preferred payments to the BRS Investors with respect to the Series A 10%
Convertible Preferred Stock in accordance with the terms thereof and (b) so long
as no Event of Default shall have occurred and be continuing or shall be caused
thereby, Company may pay dividends on or repurchase shares of its common stock
in an aggregate amount for such dividends and repurchases not to exceed
$100,000,000; provided that Company may request that this amount be increased by
an amount to be agreed upon by Company and Requisite Lenders so long as Company
is then in compliance with subsection 7.6B.

 

  7.6 Financial Covenants

A. Minimum Adjusted Fixed Charge Coverage Ratio. Company shall not permit the
ratio of (i) Consolidated EBITDAR minus (a) taxes based on income of Company and
its Subsidiaries on a consolidated basis paid in Cash and (b) Consolidated
Maintenance Capital Expenditures to (ii) Consolidated Fixed Charges for any four
Fiscal Quarter period to be less than 1.25:1.00.

B. Maximum Consolidated Leverage Ratio. Company shall not permit the
Consolidated Leverage Ratio as at the last day of any Fiscal Quarter to exceed
2.50:1.00.

 

  7.7 Restriction on Fundamental Changes; Asset Sales

Company shall not, and shall not permit any of its Subsidiaries to, alter the
corporate, capital or legal structure of Company or any of its Subsidiaries, or
enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of a
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, except:

(i) any Subsidiary of Company may be merged with or into Company or any other
Subsidiary of Company; provided that, (a) in the case of a merger involving
Company, Company shall be the continuing or surviving Person and (b) in the case
of a merger involving a Subsidiary Guarantor, such Subsidiary Guarantor shall be
the continuing or surviving Person;

(ii) (a) any Subsidiary Guarantor may be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any other Subsidiary Guarantor and (b) any
Subsidiary of Company that is

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

94



--------------------------------------------------------------------------------

not a Subsidiary Guarantor may be liquidated, wound up or dissolved, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any other Subsidiary of Company;

(iii) Company and its Subsidiaries may enter into statutory conversions in any
state of the United States; provided that the surviving entity of any conversion
involving Company shall be Company and the surviving entity of any conversion
involving a Subsidiary Guarantor shall be such Subsidiary Guarantor or shall
become a Subsidiary Guarantor;

(iv) Company and its Subsidiaries may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales; provided that the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof;

(v) Company and its Subsidiaries may dispose of obsolete, worn out or surplus
property in the ordinary course of business;

(vi) in order to resolve disputes that occur in the ordinary course of business,
Company and its Subsidiaries may discount or otherwise compromise for less than
the face value thereof, notes or accounts receivable;

(vii) Company and its Subsidiaries may sell or dispose of shares of Capital
Stock of any of its Subsidiaries in order to qualify members of the Governing
Body of the Subsidiary if required by applicable law;

(viii) Company and its Subsidiaries may (a) make dispositions permitted pursuant
to subsection 7.9, and (b) make Asset Sales, in each case provided that (1) the
consideration received for such assets shall be in the form of Cash or Cash
Equivalents in an amount at least equal to the fair market value thereof,
(2) the proceeds of such dispositions or other Asset Sales shall be applied as
required by subsection 2.4A(iii)(a), (3) after giving effect to each such Asset
Sale, on a reasonable and prudent pro forma basis (in accordance with the
standards set forth in Article 11 of Regulation S-X under the Securities Act) as
determined by the chief executive officer or chief financial officer of Company,
as if such Asset Sale had occurred on the first day of the most recent
twelve-month period for which Company’s results of operations are available,
Company would be in compliance with the covenants set forth in subsection 7.6,
and (4) for any Asset Sale or series of related Asset Sales of assets having a
fair market value exceeding $50,000,000, Company has delivered to Administrative
Agent an Officer’s Certificate so stating and (A) attaching financial
information and calculations in form and substance satisfactory to
Administrative Agent required to confirm such statement and (B) setting forth
the proposed use of the Net Asset Sale Proceeds of such Asset Sale and such
other information with respect to such Excess Net Asset Sale Proceeds as
Administrative Agent may reasonably request, provided that no such Officer’s
Certificate or related information and calculations shall be required to be
delivered to Administrative Agent in the case of any Asset Sale of a restaurant
made in connection with a relocation of such restaurant within the same
metropolitan area if the new relocated restaurant is open at the time of such
Asset Sale;

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

95



--------------------------------------------------------------------------------

(ix) any Person may be merged with or into any Subsidiary if the acquisition of
the Capital Stock of such Person by such Subsidiary would have been permitted
pursuant to subsection 7.3; provided that if a Subsidiary is not the surviving
or continuing Person, the surviving Person becomes a Subsidiary and complies
with the provisions of subsection 6.8 and (b) no Potential Event of Default or
Event of Default shall have occurred or be continuing after giving effect
thereto; and

(x) Company and its Subsidiaries may sell restaurants to franchisees; provided
that, in each case, (a) the consideration received for any such restaurant shall
be in the form of Cash or Cash Equivalents, (b) the proceeds of such sales shall
be applied as required by subsection 2.4A(iii)(a), and (c) after giving effect
to each such sale, on a reasonable and prudent pro forma basis as determined by
the chief executive officer or chief financial officer of Company, as if such
sale had occurred on the first day of the most recent twelve-month period for
which Company’s results of operations are available, Company would be in
compliance with the covenants set forth in subsection 7.6, and Company has
delivered to Administrative Agent an Officer’s Certificate so stating and
attaching financial information and calculations in form and substance
satisfactory to Administrative Agent required to confirm such statement.

 

  7.8 Transactions with Shareholders and Affiliates

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of equity Securities of
Company or with any Affiliate of Company or of any such holder, on terms that
are less favorable to Company or that Subsidiary, as the case may be, than those
that might be obtained at the time from Persons who are not such a holder or
Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Company and any of its wholly owned Subsidiaries or between
any of its wholly owned Subsidiaries or (ii) reasonable and customary fees paid
to members of the Governing Bodies of Company and its Subsidiaries.

 

  7.9 Sales and Lease-Backs

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) that Company or any of its Subsidiaries has sold or transferred or
is to sell or transfer to any other Person (other than Company or any of its
Subsidiaries) or (ii) that Company or any of its Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by Company or any of its Subsidiaries to any Person (other
than Company or any of its Subsidiaries) in connection with such lease;
provided, however, that Company and its Subsidiaries may engage in such sale and
lease-back transactions if all of the following conditions are satisfied:
(a) any asset sold or otherwise transferred and leased back in such transaction
by Company and its Subsidiaries was acquired in connection with the development
of a Ruth’s Chris restaurant, and (b) the proceeds of such sale or transfer are
promptly applied as required by subsection 2.4A(iii)(a).

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

96



--------------------------------------------------------------------------------

  7.10 Conduct of Business

From and after the Closing Date, Company shall not, and shall not permit any of
its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Company and its Subsidiaries on the Closing Date and similar,
ancillary or related businesses and (ii) such other lines of business as may be
consented to by Requisite Lenders.

 

  7.11 Amendments of Organizational Documents

Neither Company nor any of its Subsidiaries will amend any Organizational
Document after the Closing Date in a manner that is adverse to the rights of
Lenders under the Loan Documents without in each case obtaining the prior
written consent of Requisite Lenders to such amendment.

 

  7.12 Fiscal Year

Company shall not change its Fiscal Year-end from the last Sunday in December of
each calendar year.

 

  7.13 FDD

Company shall not fail to maintain the FDD in compliance with the representation
and warranty contained subsection 5.17.

 

  7.14 Consolidated Capital Expenditures

Company shall not, and shall not permit its Subsidiaries to, make or incur
Consolidated Capital Expenditures; provided, however, (i) Company and its
Subsidiaries may make Consolidated Capital Expenditures in any Fiscal Year in an
amount not to exceed 75% of Consolidated EBITDA for the immediately preceding
Fiscal Year if the Consolidated Leverage Ratio as of the end of the immediately
preceding Fiscal Quarter (before and after giving effect to the proposed
Consolidated Capital Expenditure) is greater than or equal to 1.50:1.00 and
(ii) Company and its Subsidiaries may make Consolidated Capital Expenditures in
any Fiscal Year in an unlimited amount if the Consolidated Leverage Ratio as of
the end of the immediately preceding Fiscal Quarter (before and after giving
effect to the proposed Consolidated Capital Expenditure) is less than 1.50:1.00.

Section 8. EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

97



--------------------------------------------------------------------------------

  8.1 Failure to Make Payments When Due

Failure by Company to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Company to pay when due any
amount payable to Issuing Lender in reimbursement of any drawing under a Letter
of Credit; or failure by Company to pay any interest on any Loan or any fee or
any other amount due under this Agreement within five Business Days after the
date due; or

 

  8.2 Default in Other Agreements

(i) Failure of Company or any of its Subsidiaries to pay when due any principal
of or interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in subsection 8.1) or
Contingent Obligations in an individual principal amount of the Threshold Amount
or more or with an aggregate principal amount of the Threshold Amount or more,
in each case beyond the end of any grace period provided therefor; or

(ii) breach or default by Company or any of its Subsidiaries with respect to any
other material term of (a) one or more items of Indebtedness or Contingent
Obligations in the individual or aggregate principal amounts referred to in
clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise); or

 

  8.3 Breach of Certain Covenants

Failure of Company to perform or comply with any term or condition contained in
subsection 2.5, 6.1(i) or 6.2 or Section 7; or

 

  8.4 Breach of Warranty

Any representation, warranty, certification or other statement made by Company
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or

 

  8.5 Other Defaults Under Loan Documents

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within thirty days after the
earlier of (i) an Officer of Company or such Loan Party becoming aware of such
default or (ii) receipt by Company and such Loan Party of notice from
Administrative Agent or any Lender of such default; or

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

98



--------------------------------------------------------------------------------

  8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Company or any of its Subsidiaries in an involuntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal or state law; or

(ii) an involuntary case shall be commenced against Company or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or

 

  8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

(i) Company or any of its Subsidiaries shall have an order for relief entered
with respect to it or commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Company or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or

(ii) Company or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Governing Body of Company or any of its Subsidiaries
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in clause (i) above or this
clause (ii); or

 

  8.8 Judgments and Attachments

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of the Threshold Amount or
(ii) in the aggregate at any time an amount in excess of the Threshold Amount,
in either case to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage, shall be
entered or filed against Company or any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 days (or in any event later than five days prior to the date
of any proposed sale thereunder); or

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

99



--------------------------------------------------------------------------------

  8.9 Nonmonetary Judgments

Any nonmonetary judgment, writ or warrant of attachment or similar process that
could reasonably be expected to result in a Material Adverse Effect shall be
entered or filed against Company or any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 days (or in any event later than five days prior to the date
of any proposed sale thereunder); or

 

  8.10 Dissolution

Any order, judgment or decree shall be entered against Company or any of its
Subsidiaries decreeing the dissolution or split up of Company or that Subsidiary
and such order shall remain undischarged or unstayed for a period in excess of
30 days; or

 

  8.11 Employee Benefit Plans

There shall occur one or more ERISA Events that individually or in the aggregate
result in or might reasonably be expected to result in liability of Company, any
of its Subsidiaries or any of their respective ERISA Affiliates in excess of the
Threshold Amount; or Company, any of its Subsidiaries or any of their respective
Affiliates shall adopt or become obligated to contribute to any Pension Plan or
Multiemployer Plan; or

 

  8.12 Change in Control

A Change in Control shall have occurred; or

 

  8.13 Invalidity of Loan Documents; Failure of Security; Repudiation of
Obligations

At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void,
(ii) Administrative Agent shall not have or shall cease to have a valid and
perfected First Priority Lien in any Collateral purported to be covered by the
Collateral Documents, in each case for any reason other than the failure of
Administrative Agent or any Lender to take any action within its control, or
(iii) any Loan Party shall contest the validity or enforceability of any Loan
Document or any provision thereof in writing or deny in writing that it has any
further liability, including with respect to future advances by Lenders, under
any Loan Document or any provision thereof to which it is a party;

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

100



--------------------------------------------------------------------------------

presented, or shall be entitled at such time to present, the drafts or other
documents or certificates required to draw under such Letter of Credit), and
(c) all other Obligations shall automatically become immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by Company, and the obligation of each
Lender to make any Loan, the obligation of Administrative Agent to issue any
Letter of Credit and the right of Issuing Lender to issue any Letter of Credit
hereunder shall thereupon terminate, and (ii) upon the occurrence and during the
continuation of any other Event of Default, Administrative Agent shall, upon the
written request or with the written consent of Requisite Lenders, by written
notice to Company, declare all or any portion of the amounts described in
clauses (a) through (c) above to be, and the same shall forthwith become,
immediately due and payable, and the obligation of each Lender to make any Loan,
the obligation of Issuing Lender to issue any Letter of Credit hereunder shall
thereupon terminate; provided that the foregoing shall not affect in any way the
obligations of Revolving Lenders under subsection 3.3C(i) or the obligations of
Revolving Lenders to purchase assignments of any unpaid Swing Line Loans as
provided in subsection 2.1A(ii).

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the Pledge
Agreement and shall be applied as therein provided.

Section 9. ADMINISTRATIVE AGENT

 

  9.1 Appointment

A. Appointment of Administrative Agent. Wells Fargo is hereby appointed
Administrative Agent hereunder and under the other Loan Documents. Each Lender
hereby authorizes Administrative Agent to act as its agent in accordance with
the terms of this Agreement and the other Loan Documents. Wells Fargo agrees to
act upon the express conditions contained in this Agreement and the other Loan
Documents, as applicable. The provisions of this Section 9 are solely for the
benefit of Agents and Lenders and no Loan Party shall have rights as a third
party beneficiary of any of the provisions thereof. In performing its functions
and duties under this Agreement, Administrative Agent (other than as provided in
subsection 2.1D) shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Company or any other Loan Party.

Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact
appointed by Administrative Agent in its sole discretion. Administrative Agent
and any such sub-agent may perform any and all of the duties of Administrative
Agent and exercise the rights and powers of Administrative Agent by or through
their respective Affiliates and the partners, directors, officers, employees,
agents and advisors of such Person and of such Person’s Affiliates (“Related
Parties”). The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

101



--------------------------------------------------------------------------------

B. Appointment of Supplemental Collateral Agents. It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Collateral Agent” and collectively as
“Supplemental Collateral Agents”).

In the event that Administrative Agent appoints a Supplemental Collateral Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to Administrative Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental
Collateral Agent to the extent, and only to the extent, necessary to enable such
Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either Administrative Agent
or such Supplemental Collateral Agent, and (ii) the provisions of this Section 9
and of subsections 10.2 and 10.3 that refer to Administrative Agent shall inure
to the benefit of such Supplemental Collateral Agent and all references therein
to Administrative Agent shall be deemed to be references to Administrative Agent
and/or such Supplemental Collateral Agent, as the context may require.

Should any instrument in writing from Company or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Company shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent. In case any Supplemental Collateral Agent,
or a successor thereto, shall die, become incapable of acting, resign or be
removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.

C. Control. Each Lender and Administrative Agent hereby appoint each other
Lender as agent for the purpose of perfecting Administrative Agent’s security
interest in assets that, in accordance with the UCC, can be perfected by
possession or control.

 

  9.2 Powers and Duties; General Immunity

A. Powers; Duties Specified. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers,

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

102



--------------------------------------------------------------------------------

rights and remedies as are reasonably incidental thereto. Administrative Agent
shall have only those duties and responsibilities that are expressly specified
in this Agreement and the other Loan Documents. Administrative Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. Administrative Agent shall not have, by reason of this
Agreement or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender or Company; and nothing in this Agreement or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon Administrative Agent any obligations in respect of
this Agreement or any of the other Loan Documents except as expressly set forth
herein or therein.

B. No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by such Agent to Lenders or by or on behalf of Company to such
Agent or any Lender in connection with the Loan Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Company or any other Person liable for the payment of any Obligations, nor shall
such Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Loan Documents or as to the use of the proceeds of the
Loans or the use of the Letters of Credit or as to the existence or possible
existence of any Event of Default or Potential Event of Default. Anything
contained in this Agreement to the contrary notwithstanding, Administrative
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.

C. Exculpatory Provisions. No Agent or any of its officers, directors, employees
or agents shall be liable to Lenders for any action taken or omitted by such
Agent under or in connection with any of the Loan Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct. An Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under subsection 10.6) and, upon
receipt of such instructions from Requisite Lenders (or such other Lenders, as
the case may be), such Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions; provided that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication (including any electronic message, Internet or
intranet website posting or other distribution), instrument or document believed
by it to be genuine and correct and to have been signed or sent by the proper

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

103



--------------------------------------------------------------------------------

Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for Company
and its Subsidiaries), accountants, experts and other professional advisors
selected by it; and (ii) no Lender shall have any right of action whatsoever
against an Agent as a result of such Agent acting or (where so instructed)
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of Requisite Lenders (or such other Lenders
as may be required to give such instructions under subsection 10.6).

D. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, an
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity. An Agent and its Affiliates may accept deposits
from, lend money to, acquire equity interests in and generally engage in any
kind of commercial banking, investment banking, trust, financial advisory or
other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.

 

  9.3 Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries. No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

 

  9.4 Right to Indemnity

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements and fees and disbursements of
any financial advisor engaged by Agents) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against an Agent or
such other Person in exercising the powers, rights and remedies of an Agent or
performing duties of an Agent hereunder or under the other Loan Documents or
otherwise in its capacity as Agent in any way relating to or arising out of this
Agreement or the other Loan Documents; provided that no Lender shall be liable
for

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

104



--------------------------------------------------------------------------------

any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of an Agent
resulting solely from such Agent’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction. If any
indemnity furnished to an Agent or any other such Person for any purpose shall,
in the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.

 

  9.5 Resignation of Agents; Successor Administrative Agent and Swing Line
Lender

A. Resignation; Successor Administrative Agent. Any Agent may resign at any time
by giving 30 days’ prior written notice thereof to Lenders and Company. Upon any
such notice of resignation by Administrative Agent, Requisite Lenders shall have
the right, upon five Business Days’ notice to Company, to appoint a successor
Administrative Agent. If no such successor shall have been so appointed by
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, the retiring
Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent. If Administrative Agent shall notify Lenders and Company
that no Person has accepted such appointment as successor Administrative Agent,
such resignation shall nonetheless become effective in accordance with
Administrative Agent’s notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents, except that
any Collateral held by Administrative Agent will continue to be held by it until
a Person shall have accepted the appointment of successor Administrative Agent,
and (ii) all payments, communications and determinations provided to be made by,
to or through Administrative Agent shall instead be made by, to or through each
Lender directly, until such time as Requisite Lenders appoint a successor
Administrative Agent in accordance with this subsection 9.5A. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
be discharged from its duties and obligations under this Agreement (if not
already discharged as set forth above). After any retiring Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Agent under this
Agreement.

B. Successor Swing Line Lender. Any resignation of Administrative Agent pursuant
to subsection 9.5A shall also constitute the resignation of Wells Fargo or its
successor as Swing Line Lender, and any successor Administrative Agent appointed
pursuant to subsection 9.5A shall, upon its acceptance of such appointment,
become the successor Swing Line Lender for all purposes hereunder. In such event
(i) Company shall prepay any outstanding Swing Line Loans made by the retiring
Administrative Agent in its capacity as Swing Line Lender, (ii) upon such
prepayment, the retiring Administrative Agent and Swing Line Lender shall
surrender any Swing Line Note held by it to Company for cancellation, and
(iii) if so requested by the successor Administrative Agent and Swing Line
Lender in accordance with subsection 2.1E, Company shall issue a Swing Line Note
to the successor Administrative Agent and Swing Line Lender substantially in the
form of Exhibit VI annexed hereto, in the amount of the Swing Line Loan
Commitment then in effect and with other appropriate insertions.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

105



--------------------------------------------------------------------------------

  9.6 Collateral Documents and Subsidiary Guaranty

Each Lender (which term shall include, for purposes of this subsection 9.6, any
Swap Counterparty and any Cash Management Bank) hereby further authorizes (and,
with respect to actions taken prior to the Closing Date, ratifies the actions
taken by) Administrative Agent, on behalf of and for the benefit of Lenders, to
enter into each Collateral Document as secured party and to be the agent for and
representative of Lenders under the Subsidiary Guaranty, and each Lender agrees
to be bound by the terms of each Collateral Document and the Subsidiary
Guaranty; provided that Administrative Agent shall not (i) enter into or consent
to any material amendment, modification, termination or waiver of any provision
contained in any Collateral Document or the Subsidiary Guaranty or (ii) release
any Collateral (except as otherwise expressly permitted or required pursuant to
the terms of this Agreement or the applicable Collateral Document), in each case
without the prior consent of Requisite Lenders (or, if required pursuant to
subsection 10.6, all Lenders); provided further, however, that, without further
written consent or authorization from Lenders, Administrative Agent may execute
any documents or instruments necessary to (a) release any Lien encumbering any
item of Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or to which Requisite Lenders have otherwise
consented, (b) release any Subsidiary Guarantor from the Subsidiary Guaranty if
all of the Capital Stock of such Subsidiary Guarantor is sold to any Person
(other than an Affiliate of Company) pursuant to a sale or other disposition
permitted hereunder or to which Requisite Lenders have otherwise consented or
(c) subordinate the Liens of Administrative Agent, on behalf of Lenders, to any
Liens permitted by subsection 7.2A (except for Liens permitted by clause
(iv) thereof); provided that, in the case of a sale of such item of Collateral
or stock referred to in subdivision (a) or (b), the requirements of
subsection 10.14 are satisfied. Anything contained in any of the Loan Documents
to the contrary notwithstanding, Company, Administrative Agent and each Lender
hereby agree that (1) no Lender shall have any right individually to realize
upon any of the Collateral under any Collateral Document or to enforce the
Subsidiary Guaranty, it being understood and agreed that all powers, rights and
remedies under the Collateral Documents and the Subsidiary Guaranty may be
exercised solely by Administrative Agent for the benefit of Lenders in
accordance with the terms of the Collateral Documents and the Subsidiary
Guaranty, and (2) in the event of a foreclosure by Administrative Agent on any
of the Collateral pursuant to a public or private sale, Administrative Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Administrative Agent, as agent for and representative of Lenders (but
not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Administrative Agent at such sale.

Without derogating from any other authority granted to Administrative Agent
herein or in the Collateral Documents or any other document relating thereto,
each Lender hereby specifically (i) authorizes Administrative Agent to enter
into pledge agreements, security agreements or any other agreements or
instruments pursuant to this subsection 9.6 with respect to the Capital Stock of
any existing and future Foreign Subsidiaries, which agreements or instruments
may be governed by the laws of each of the jurisdictions of formation of such
Foreign Subsidiaries, as agent on behalf of each Lender, with the effect that
Lenders each

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

106



--------------------------------------------------------------------------------

become a secured party thereunder and (ii) appoints Administrative Agent as its
attorney-in-fact granting it the powers to execute each such agreement or
instrument and any registrations of the security interest thereby created, in
each case in its name and on its behalf, with the effect that each Lender
becomes a secured party thereunder. With respect to each such pledge agreement,
Administrative Agent has the power to sub-delegate to third parties its powers
as attorney-in-fact of each Lender.

 

  9.7 Duties of Other Agents

To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.

 

  9.8 Administrative Agent May File Proofs of Claim

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Company or any of the Subsidiaries of Company,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Company) shall be entitled and empowered, by intervention in such proceeding or
otherwise

(i) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders and Agents (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Agents and their agents and counsel and all other amounts due
Lenders and Agents under subsections 2.3 and 10.2) allowed in such judicial
proceeding, and

(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.2.

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

107



--------------------------------------------------------------------------------

  9.9 Administrative Agent May Credit Bid

The Lenders hereby authorize (and by entering into a Secured Hedge Agreement or
Secured Cash Management Agreement, each Swap Counterparty and Cash Management
Bank will be deemed to authorize) Administrative Agent, based upon the
instructions of the Requisite Lenders, to credit bid and purchase (either
directly or through one or more acquisition vehicles) or to sell or otherwise
dispose of (or to consent to any such sale or other disposition of) all or any
portion of the Collateral at any sale thereof conducted by Administrative Agent
under the provisions of the UCC, including pursuant to Section 9-610 or 9-620 of
the UCC, at any sale thereof conducted under the provisions of any federal
bankruptcy laws, including pursuant to Section 363 of the United States
Bankruptcy Code, or a sale under a plan of reorganization, or at any other sale
or foreclosure conducted by Administrative Agent (whether by judicial action or
otherwise) in accordance with applicable law.

Section 10. MISCELLANEOUS

 

  10.1 Successors and Assigns; Assignments and Participations in Loans and
Letters of Credit

A. General. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 10.1). Neither Company’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by Company without the prior
written consent of all Lenders (and any attempted assignment or transfer by
Company without such consent shall be null and void). No sale, assignment or
transfer or participation of any Letter of Credit or any participation therein
may be made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Revolving Loan Commitment and the Revolving Loans
of the Revolving Lender effecting such sale, assignment, transfer or
participation. Anything contained herein to the contrary notwithstanding, except
as provided in subsection 2.1A(ii) and subsection 10.5, the Swing Line Loan
Commitment and the Swing Line Loans of Swing Line Lender may not be sold,
assigned or transferred as described below to any Person other than a successor
Administrative Agent and Swing Line Lender to the extent contemplated by
subsection 9.5. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Affiliates of each of Administrative Agent and Lenders
and Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

B. Assignments.

(i) Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Loan Exposure of the assigning

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

108



--------------------------------------------------------------------------------

Lender and the assignee subject to each such assignment shall not be less than
$5,000,000 (aggregating concurrent assignments to two or more Affiliated Funds
for purposes of determining such minimum amount), unless each of Administrative
Agent and, so long as no Potential Event of Default or Event of Default has
occurred and is continuing, Company otherwise consents (each such consent not to
be unreasonably withheld or delayed), (b) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, and any assignment of all or any portion of a Revolving Loan
Commitment, Revolving Loan or Letter of Credit participation shall be made only
as an assignment of the same proportionate part of the assigning Lender’s
Revolving Loan Commitment, Revolving Loans and Letter of Credit participations,
(c) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment Agreement, together with a processing and recordation fee of
$3,500 (unless the assignee is an Affiliate or an Approved Fund of the assignor,
in which case no fee shall be required); provided that only one such fee shall
be required in connection with concurrent assignments to two or more Affiliated
Funds, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
Administrative Agent information reasonably requested by Administrative Agent,
including such forms, certificates or other evidence, if any, with respect to
United States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to subsection 2.7B(iv) and (d), except in the case of an assignment to another
Lender, an Affiliate of a Lender or an Approved Fund of a Lender, Administrative
Agent and, if no Potential Event of Default or Event of Default has occurred and
is continuing, Company, shall have consented thereto (which consent shall not be
unreasonably withheld).

Upon such execution, delivery and consent, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is Issuing Lender such
Lender shall continue to act as Issuing Lender until it resigns or is removed as
provided in subsection 10.21); provided, further that, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender. The
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its Notes, if any, to Administrative Agent
for cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1E, be issued to the
assignee and/or to the assigning Lender, substantially in the form of Exhibit V

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

109



--------------------------------------------------------------------------------

annexed hereto, with appropriate insertions, to reflect the amounts of the new
Commitments and/or outstanding Revolving Loans of the assignee and/or the
assigning Lender. Other than as provided in subsection 2.1A(ii) and subsection
10.5, any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection 10.1B shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection 10.1C.

(ii) Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iv), Administrative Agent
shall, if Administrative Agent and Company have consented to the assignment
evidenced thereby (in each case to the extent such consent is required pursuant
to subsection 10.1B(i)), (a) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment), (b) record the
information contained therein in the Register, and (c) give prompt notice
thereof to Company. Administrative Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).

(iii) Deemed Consent by Company. If the consent of Company to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
subsection 10.1B(i)), Company shall be deemed to have given its consent five
Business Days after the date notice thereof has been delivered by the assigning
Lender (through Administrative Agent) unless such consent is expressly refused
by Company prior to such fifth Business Day.

(iv) No Assignment to Certain Persons. No such assignment shall be made to any
Defaulting Lender or any of its Subsidiaries.

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment will make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Company and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (a) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, Issuing Lender, Swing Line
Lender, and each other Lender hereunder (and interest accrued thereon), and
(b) acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

110



--------------------------------------------------------------------------------

Letters of Credit and Swing Line Loans. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder will become effective under applicable law without compliance with the
provisions of this subsection, then the assignee of such interest will be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

C. Participations. Any Lender may, without the consent of, or notice to, Company
or Administrative Agent, sell participations to one or more Persons (other than
a natural Person or Company or any of its Affiliates) in all or a portion of
such Lender’s rights and/or obligations under this Agreement; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) Company, Administrative Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver directly affecting (i) the extension of the
scheduled final maturity date of any Loan allocated to such participation or
(ii) a reduction of the principal amount of or the rate of interest payable on
any Loan allocated to such participation. Subject to the further provisions of
this subsection 10.1C, Company agrees that each Participant shall be entitled to
the benefits of subsections 2.6D and 2.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection 10.1B.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of subsection 10.4 as though it were a Lender; provided that such
Participant agrees to be subject to subsection 10.5 as though it were a Lender.
A Participant shall not be entitled to receive any greater payment under
subsections 2.6D and 2.7 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with Company’s prior
written consent. No Participant shall be entitled to the benefits of subsection
2.7 unless Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Company, to comply with subsection
2.7B(iv) as though it were a Lender. Each Lender that sells a participation
will, acting solely for this purpose as an agent of Company, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender will have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or other obligations under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register will be conclusive and binding absent manifest
error, and such Lender will treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) will have
no responsibility for maintaining a Participant Register.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

111



--------------------------------------------------------------------------------

D. Pledges and Assignments. Any Lender may at any time pledge or assign a
security interest in all or any portion of its Loans, and the other Obligations
owed to such Lender, to secure obligations of such Lender, including any pledge
or assignment to secure obligations to any Federal Reserve Bank; provided that
(i) no Lender shall be relieved of any of its obligations hereunder as a result
of any such assignment or pledge and (ii) in no event shall any assignee or
pledgee be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

E. Information. Each Lender may furnish any information concerning Company and
its Subsidiaries in the possession of that Lender from time to time to assignees
and participants (including prospective assignees and participants), subject to
subsection 10.19.

F. Agreements of Lenders. Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (ii) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
and (iii) that it will make or purchase Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 10.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).

 

  10.2 Expenses

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly (i) all reasonable costs and expenses of
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (ii) all costs and expenses
of furnishing all opinions by counsel for Company (including any opinions
requested by Agents or Lenders as to any legal matters arising hereunder) and of
Company’s performance of and compliance with all agreements and conditions on
its part to be performed or complied with under this Agreement and the other
Loan Documents including with respect to confirming compliance with
environmental, insurance and solvency requirements; (iii) all reasonable fees,
expenses and disbursements of counsel to Administrative Agent in connection with
the negotiation, preparation, execution and administration of the Loan Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Company; (iv) all costs and expenses of
creating and perfecting Liens in favor of Administrative Agent on behalf of
Lenders pursuant to any Collateral Document, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, and
reasonable fees, expenses and disbursements of counsel to Administrative Agent
and of counsel providing any opinions that Administrative Agent or Requisite
Lenders may request in respect of the Collateral Documents or the Liens created
pursuant thereto; (v) all costs and expenses incurred by Administrative Agent in
connection with the custody or preservation of any of the Collateral; (vi) all
other reasonable costs and expenses incurred by Administrative Agent in
connection with the syndication of the Commitments; (vii) all costs and
expenses, including reasonable attorneys’ fees, and reasonable fees, costs and
expenses of accountants, advisors and consultants, incurred by Administrative
Agent and its counsel relating to efforts to (a) evaluate or assess any Loan
Party, its business or

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

112



--------------------------------------------------------------------------------

financial condition and (b) protect, evaluate, assess or dispose of any of the
Collateral; and (viii) all costs and expenses, including reasonable attorneys’
fees, reasonable fees, costs and expenses of accountants, advisors and
consultants and costs of settlement, incurred by Administrative Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Loan Party hereunder or under the other Loan Documents (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Loan Documents) or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.

 

  10.3 Indemnity

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless Agents and Lenders (including Issuing Lenders), the Affiliates of
Agents and Lenders and their respective officers, directors, trustees,
employees, agents and advisors (collectively called the “Indemnitees”), from and
against any and all Indemnified Liabilities (as hereinafter defined); provided
that Company shall not have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise solely from (a) the gross negligence or willful misconduct of
that Indemnitee or (b) a claim brought by any Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations under any Loan
Document, in each case as determined by a final judgment of a court of competent
jurisdiction.

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement, the
other Loan Documents or the transactions contemplated hereby or thereby
(including Lenders’ agreement to make the Loans hereunder or the use or intended
use of the proceeds thereof or the issuance of Letters of Credit hereunder or
the use or intended use of any thereof, the failure of Issuing Lender to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Government
Authority, or any enforcement of any of the Loan Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Subsidiary Guaranty)), (ii) the statements contained in the
commitment letter delivered by any Lender to Company with respect thereto, or
(iii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Company or any of its Subsidiaries.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

113



--------------------------------------------------------------------------------

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

  10.4 Set-Off

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by Company at any time or from time to time, without notice to
Company or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply any and all deposits (general or
special, time or demand, provisional or final, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by that
Lender or any Affiliate of that Lender to or for the credit or the account of
Company and each other Loan Party against and on account of the Obligations of
Company or any other Loan Party to that Lender (or any Affiliate of that Lender)
or to any other Lender (or any Affiliate of any other Lender) under this
Agreement, the Letters of Credit and participations therein and the other Loan
Documents, including all claims of any nature or description arising out of or
connected with this Agreement, the Letters of Credit and participations therein
or any other Loan Document, irrespective of whether or not (i) that Lender shall
have made any demand hereunder or (ii) the principal of or the interest on the
Loans or any amounts in respect of the Letters of Credit or any other amounts
due hereunder shall have become due and payable pursuant to Section 8 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured; provided that, in the event that any Defaulting Lender will exercise
any such right of setoff, (a) all amounts so setoff will be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of subsection 2.11 and, pending such payment, will be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent, Issuing Lender, Swing Line Lender, and the
Lenders, and (b) the Defaulting Lender will provide promptly to Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

  10.5 Ratable Sharing

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

114



--------------------------------------------------------------------------------

of Credit, fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) that is greater than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that (A) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (B) the foregoing provisions
shall not apply to (1) any payment made by Company pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (2) any payment obtained
by a Lender as consideration for the assignment (other than an assignment
pursuant to this subsection 10.5) of or the sale of a participation in any of
its Obligations to any Eligible Assignee or Participant pursuant to subsection
10.1B or 10.1C. Company expressly consents to the foregoing arrangement and
agrees that any purchaser of an assignment so purchased may exercise any and all
rights of a Lender as to such assignment as fully as if that Lender had complied
with the provisions of subsection 10.1B with respect to such assignment. In
order to further evidence such assignment (and without prejudice to the
effectiveness of the assignment provisions set forth above), each purchasing
Lender and each selling Lender agree to enter into an Assignment Agreement at
the request of a selling Lender or a purchasing Lender, as the case may be, in
form and substance reasonably satisfactory to each such Lender.

 

  10.6 Amendments and Waivers

Subject to subsection 2.10, no amendment, modification, termination or waiver of
any provision of this Agreement or of the Notes, and no consent to any departure
by Company therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that no such amendment, modification,
termination, waiver or consent shall, without the consent of:

(a) each Lender with Obligations directly affected (whose consent shall be
sufficient for any such amendment, modification, termination or waiver without
the consent of Requisite Lenders) (1) reduce the principal amount of any Loan,
(2) postpone the date or reduce the amount of any scheduled payment (but not
prepayment) of principal of any Loan, (3) postpone the date on which any
interest or any fees are payable, (4) decrease the interest rate borne by any
Loan (other than any waiver of any increase in the interest rate applicable to
any of the Loans pursuant to subsection 2.2E) or the amount of any fees payable
hereunder (other than any waiver of any increase in the fees applicable to
Letters of Credit pursuant to subsection 3.2 following an Event of Default)
including any change

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

115



--------------------------------------------------------------------------------

in the manner in which any financial ratio used in determining any interest rate
or fee is calculated that would result in a reduction of any such rate or fee,
(5) reduce the amount or postpone the due date of any amount payable in respect
of any Letter of Credit, (6) extend the expiration date of any Letter of Credit
beyond the Revolving Loan Commitment Termination Date, (7) extend the Revolving
Loan Commitment Termination Date or (8) change in any manner the obligations of
Revolving Lenders relating to the purchase of participations in Letters of
Credit;

(b) each Lender, (1) change in any manner the definition of “Pro Rata Share”,
the definition of “Requisite Lenders” (except for any changes resulting solely
from an increase in the aggregate amount of the Commitments approved by
Requisite Lenders) or the provisions of subsection 2.4A(ii), 2.4A(iv)(b) or
2.4B(iii) in any manner that would alter the pro rata sharing of payments or
reduction of the Revolving Loan Commitment Amount, (2) change in any manner any
provision of this Agreement that, by its terms, expressly requires the approval
or concurrence of all Lenders, (3) increase the maximum duration of Interest
Periods permitted hereunder, (4) release any Lien granted in favor of
Administrative Agent with respect to all or substantially all of the Collateral
or release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty, in each case other than in accordance
with the terms of the Loan Documents or (5) change in any manner or waive the
provisions contained in subsection 2.4C, subsection 8.1, subsection 10.5 or this
subsection 10.6.

In addition, no amendment, modification, termination or waiver of any provision
(i) of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note, (ii) of subsection 2.1A(ii) or of any other
provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of Swing
Line Lender, (iii) of Section 3 shall be effective without the written
concurrence of Administrative Agent and, with respect to the purchase of
participations in Letters of Credit, without the written concurrence of Issuing
Lender, (iv) of Section 9 or of any other provision of this Agreement which, by
its terms, expressly requires the approval or concurrence of Administrative
Agent shall be effective without the written concurrence of Administrative
Agent, and (v) that increases the amount of a Commitment of a Lender shall be
effective without the consent of such Lender. Notwithstanding anything to the
contrary herein, no Defaulting Lender will have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Loan Commitment of such Lender may not be increased or extended without the
consent of such Lender.

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Company in any case shall entitle Company to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this subsection 10.6
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Company, on Company.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

116



--------------------------------------------------------------------------------

  10.7 Independence of Covenants

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would not result in a default under subsection 7.6 shall not avoid
the occurrence of an Event of Default or Potential Event of Default if such
action is taken or condition exists.

 

  10.8 Notices; Effectiveness of Signatures

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, upon receipt during normal business hours on a Business Day of
telefacsimile in complete and legible form, or three Business Days after
depositing it in the United States mail (certified or registered if any such
notice relates to non-compliance with the terms hereof) with postage prepaid and
properly addressed; provided that notices to Administrative Agent, Swing Line
Lender and Issuing Lender shall not be effective until received. For the
purposes hereof, the address of each party hereto shall be as set forth under
such party’s name on the signature pages hereof or (i) as to Company and
Administrative Agent, such other address as shall be designated by such Person
in a written notice delivered to the other parties hereto and (ii) as to each
other party, such other address as shall be designated by such party in a
written notice delivered to Administrative Agent.

Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile. The effectiveness of any such documents and signatures
shall, subject to applicable law, have the same force and effect as an original
copy with manual signatures and shall be binding on all Loan Parties,
Administrative Agent and Lenders. Administrative Agent may also require that any
such documents and signature be confirmed by a manually signed copy thereof;
provided, however, that the failure to request or deliver any such manually
signed copy shall not affect the effectiveness of any facsimile document or
signature.

Notices and other communications to Lenders and Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender or
Issuing Lender pursuant to Article II if such Lender or Issuing Lender, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Administrative Agent or
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications. Unless Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

117



--------------------------------------------------------------------------------

during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

  10.9 Survival of Representations, Warranties and Agreements

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Company set forth in subsections 2.6D, 2.7, 10.2, 10.3, 10.4,
10.17 and 10.18 and the agreements of Lenders set forth in subsections 9.2C,
9.4, 10.5 and 10.18 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination of this Agreement.

 

  10.10 Failure or Indulgence Not Waiver; Remedies Cumulative

No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

  10.11 Marshalling; Payments Set Aside

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations. To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

  10.12 Severability

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

118



--------------------------------------------------------------------------------

  10.13 Obligations Several; Independent Nature of Lenders’ Rights; Damage
Waiver

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to subsection 9.6, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

To the extent permitted by law, Company shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement (including
subsection 2.1C), any other Loan Document, any transaction contemplated by the
Loan Documents, any Loan or the use of proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with the Loan
Documents or the transactions contemplated thereby.

 

  10.14 Release of Security Interest or Subsidiary Guaranty

Upon the proposed sale or other disposition of any Collateral to any Person
(other than an Affiliate of Company) that is permitted by this Agreement or to
which Requisite Lenders have otherwise consented, or the sale or other
disposition of all of the Capital Stock of a Subsidiary Guarantor to any Person
(other than an Affiliate of Company) that is permitted by this Agreement or to
which Requisite Lenders have otherwise consented, for which a Loan Party desires
to obtain a security interest release or a release of the Subsidiary Guaranty
from Administrative Agent, such Loan Party shall deliver an Officer’s
Certificate (i) stating that the Collateral or the Capital Stock subject to such
disposition is being sold or otherwise disposed of in compliance with the terms
hereof and (ii) specifying the Collateral or Capital Stock being sold or
otherwise disposed of in the proposed transaction. Upon the receipt of such
Officer’s Certificate, Administrative Agent shall, at such Loan Party’s expense,
so long as Administrative Agent (a) has no reason to believe that the facts
stated in such Officer’s Certificate are not true and correct and (b), if the
sale or other disposition of such item of Collateral or Capital Stock
constitutes an Asset Sale, shall have received evidence satisfactory to it that
arrangements satisfactory to it have been made for delivery of the Net Asset
Sale Proceeds if and as required by subsection 2.4, execute and deliver such
releases of its security interest in such Collateral or such Subsidiary
Guaranty, as may be reasonably requested by such Loan Party.

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

119



--------------------------------------------------------------------------------

  10.15 Applicable Law

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 

  10.16 Construction of Agreement; Nature of Relationship

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to Company arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the other Agents and Lenders, on one
hand, and Company, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor. Accordingly, each of the parties hereto
acknowledges and agrees that the terms of this Agreement shall not be construed
against or in favor of another party.

 

  10.17 Consent to Jurisdiction and Service of Process

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY

(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.8;

(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

120



--------------------------------------------------------------------------------

(V) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY
OTHER JURISDICTION; AND

(VI) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

  10.18 Waiver of Jury Trial

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

  10.19 Confidentiality

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement that has been identified in writing as
confidential by Company in accordance with such Lender’s customary procedures
for handling confidential information of this nature, it being understood and
agreed by Company that in any event a Lender may make disclosures (a) to its and
its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

121



--------------------------------------------------------------------------------

disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (b) to the
extent requested by any Government Authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this subsection 10.19,
to (i) any Eligible Assignee of or participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of Company, (g) with the consent of Company, (h) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this subsection 10.19 or (ii) becomes available to Administrative Agent or any
Lender on a nonconfidential basis from a source other than Company or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates and
that no written or oral communications from counsel to an Agent and no
information that is or is designated as privileged or as attorney work product
may be disclosed to any Person unless such Person is a Lender or a Participant
hereunder; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Company of any request by any Government
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition of such Lender by such
Government Authority) for disclosure of any such non-public information prior to
disclosure of such information; and provided, further that in no event shall any
Lender be obligated or required to return any materials furnished by Company or
any of its Subsidiaries. In addition, Administrative Agent and Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to Administrative Agent and Lenders, and Administrative Agent
or any of its Affiliates may place customary “tombstone” advertisements relating
hereto in publications (including publications circulated in electronic form) of
its choice at its own expense.

 

  10.20 Counterparts; Effectiveness

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

 

  10.21 Successor Issuing Lender

Issuing Lender may resign at any time by giving written notice thereof to
Administrative Agent (who shall promptly notify Lenders thereof) and Company,
such

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

122



--------------------------------------------------------------------------------

resignation to be effective on the date that is the later of (i) the thirtieth
day following delivery of such written notice to Administrative Agent and
Company and (ii) the appointment of and acceptance by a successor Issuing
Lender, as provided below; provided, however, that to the extent Administrative
Agent fails to appoint a successor Issuing Lender that accepts such appointment
within such time, Issuing Lender may appoint a Revolving Lender as successor
Issuing Lender. Unless Issuing Lender is Administrative Agent, Issuing Lender
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Company and Administrative Agent and signed
by Requisite Lenders, such removal to become effective immediately upon the
appointment of and acceptance by a successor Issuing Lender, as provided below.
Upon any such notice of resignation or removal, Administrative Agent shall have
the right, upon five Business Days’ notice to Company, to appoint a successor
Issuing Lender. Any appointment of a successor Issuing Lender, whether by
Administrative Agent or Issuing Lender, shall be subject to consent of Company
and Administrative Agent, which, in either case, shall not be unreasonably
withheld or delayed. Upon the acceptance of any appointment as Issuing Lender
hereunder by a successor Issuing Lender, and consent of Company and
Administrative Agent, that successor Issuing Lender shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Issuing Lender and the retiring or removed Issuing Lender
shall be discharged from its duties and obligations under this Agreement;
provided that, anything contained in this subsection 10.21 or otherwise in any
of the Loan Documents to the contrary notwithstanding, the resigning or removed
Issuing Lender shall continue to have all rights and obligations of Issuing
Lender, with respect to any Letter of Credit issued prior to the effective date
of the appointment of a successor Issuing Lender until the cancellation or
expiration of such Letter of Credit and the reimbursement of any amounts drawn
thereunder.

 

  10.22 Patriot Act Notice.

Each Lender and Administrative Agent (for itself and not on behalf of any other
party) hereby notifies Company that, pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
Company, which information includes the name and address of Company and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Company in accordance with the Patriot Act.

 

  10.23 Advertising, Promotion and Marketing.

Administrative Agent and each Lender may, and Company hereby authorizes
Administrative Agent and each Lender to, include references to Company, its
Subsidiaries and any other Loan Party, and utilize any logo or other distinctive
symbol associated with Company, its Subsidiaries or any other Loan Party, in
connection with any advertising, promotion or marketing undertaken by
Administrative Agent or such Lender.

[Remainder of page intentionally left blank]

 

Ruths_Second Amended and Restated Credit Agreement (2)

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

COMPANY:

 

RUTH’S HOSPITALITY GROUP, INC. By:   /s/ John F. McDonald, III Name:   John F.
McDonald, III Title:   Vice President—Legal Notice Address:   1030 W. Canton
Avenue   Winter Park, Florida 32789   Attention: Chief Financial Officer

 



--------------------------------------------------------------------------------

  LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as
Arranger and as Administrative Agent By:   /s/ Steven A. Leon Name:   Steven A.
Leon Title:   Managing Director Notice Address:   Wells Fargo Restaurant Finance
  1808 Aston Avenue, Suite 250   Carlsbad, California 92008

 



--------------------------------------------------------------------------------

1st Farm Credit Services, PCA, as a Lender By:   /s/ Dale A. Richardson Name:
Name:   Dale A. Richardson Title:   Vice President, Capital Markets Notice
Address:   1560 Wall Street, Suite 221   Naperville, IL 60563

 



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ David B. Beatty Name:   David B. Beatty
Title:   Vice President Notice Address:   Fifth Third Bank—Lake Eola   200 E.
Robinson St. 8th Floor   MD MBLE8A   Orlando, FL 32801

 



--------------------------------------------------------------------------------

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Jamie M.
Swisher Name:   Jamie M. Swisher Title:   Vice President Notice Address:   First
Tennessee Bank   Attn: Jamie Swisher   5821 Fairview Road, Suite 320  
Charlotte, NC 28209

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Lynn Richard Name:   Lynn
Richard Title:   Senior Vice President Notice Address:   Lynn Richard   JPMorgan
Chase Bank, N.A.   201 St. Charles Ave.—28th Floor   New Orleans, LA 70170

 



--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender By:   /s/ Eric Sebille Name:   Eric Sebille Title:  
Vice President Notice Address:   200 South Orange Avenue   SOAB 5   Orlando, FL
32801

 



--------------------------------------------------------------------------------

 

TD BANK, N.A., as a Lender By:   /s/ Alan T. Ennis Name:   Alan T. Ennis Title:
  Vice President Notice Address:   TD Bank, N.A.   9715 Gate Parkway, North  
Jacksonville, FL 32246

 